Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 1 of 284 PageID #:2756




   CHRISTINE PIEMONTE
 TRANSCRIPT AND EXHIBITS
 Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 2 of 284 PageID #:2757




                     In The Matter Of:

SCATCHELL              v. VILLAGE OF MELROSE PARK
                            18 CV 03989

   _________________________________________________



                          Testimony of:

                    CHRISTINE PIEMONTE

                       August 12, 2020

   _________________________________________________




                    Cynthia A. Pavesich & Associates
                         105 West Madison Street
                                Suite 1350
                         Chicago, Illinois 60602
                              (312) 214-1992
                       cagoodreporter@pavesich.com
                             www.pavesich.com
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 3 of 284 PageID #:2758
  SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                 18 CV 03989




                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

               John Scatchell,                                  )
                                                                )
                                           Plaintiff,           )
                                                                )
                       -vs-                                     ) No. 2018-cv-03989
                                                                )
              Village of Melrose Park, an                       )
              Illinois Municipal                                )
              Corporation; Ronald M.                            )
              Serpico; Sam C. Pitassi;                          )
              Michael Castellan; and                            )
              Steven Rogowski,                                  )
                                                                )
                                           Defendants.          )

                          The deposition of CHRISTINE PIEMONTE,
              taken in the above-entitled case before Deborah
              Janicek, a Certified Shorthand Reporter within and
              for the State of Illinois, at 1000 North 25th
              Street, Melrose Park, Illinois, on August 12th,
              2020, at 10:10 o'clock a.m.




                                                                              Page 1

                                   Cynthia A. Pavesich & Associates
                                            (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 4 of 284 PageID #:2759
  SCATCHELL     v. VILLAGE OF MELROSE PARK     CHRISTINE PIEMONTE                                     18 CV 03989


     1    A P E A R A N C E S:                             1                     I-N-D-E-X
     2           TALON LAW                                 2        Witness:                   Page
     3           (105 West Madison Street, Suite 1350      3        Christine Piemonte
     4            Chicago, IL 60602                        4         Direct Examination by Mr. Casper 8
     5            312-351-2478                             5         Cross Examination by Mr. Fowler 140
     6            ctc@talonlaw.com), by:                   6         Redirect Exam by Mr. Casper        142
     7           MR. CASS T. CASPER                        7                   EXHIBITS MARKED
     8                and                                  8        30(b)(6) Exhibit Nos.           Page
     9           LAW OFFICE OF GIANNA SCATCHELL            9        1 - VMP employee handbook 1-27-20 33
    10           (360 West Hubbard Street, Suite 1404     10        2 - VMP employee handbook 7-1-18         42
    11            Chicago, IL 60654                       11        3 - VMP handbook prior to 2018        47
    12            312-248-3303                            12        4 - Employee manual updates          48
    13            gia@lawfirm.gs), by:                    13           1-10-2000
    14           MS. GIANNA SCATCHELL,                    14        5 - ADP report of VMP employees         92
    15              on behalf of the Plaintiff;           15           Years 2015-2020
    16           LANER MUCHIN LTD.                        16        6 - ADP report               105
    17           (515 North State Street, 28th Floor      17        7 - VMP demographics              108
    18            Chicago, IL 60654                       18        8 - Handwritten notes of witness 111
    19            312-467-9800                            19                  EXHIBIT REFERENCED
    20            jfowler@lanermuchin.com), by:           20        Castellan Exhibit No.           Page
    21           JEFFREY S. FOWLER,                       21        4 - EEOC activity log           117
    22              on behalf of Defendant                22
    23              Village of Melrose Park;              23
    24                                                    24

                                              Page 2                                                    Page 4

     1        A P P E A R A N C E S: (Cont.)               1              MR. CASPER: Ready when you are.
     2               HERVAS CONDON & BERSANI PC            2              You ready, Ms. Piemonte?
     3               (333 Pierce Road, Suite 195           3              THE WITNESS: Yes, I am.
     4                Itasca, IL 60143                     4              MR. CASPER: Is it Piemonte? How do I
     5                630-860-4343                         5    say it?
     6                mbersani@hcbattorneys.com), by:      6            THE WITNESS: Piemonte.
     7               MR. MICHAEL D. BERSANI,               7            MR. CASPER: Piemonte?
     8                  on behalf of Defendants            8            THE WITNESS: Um-hum.
     9                  Castellan, Pitassi, Rogowski;      9            MR. CASPER: When you're ready.
    10               DEL GALDO LAW GROUP                  10                (The witness was duly sworn.)
    11               (1441 South Harlem Avenue            11            MR. CASPER: Good morning. Will you
    12                Berwyn, IL 60402                    12    please state and spell your name for the court
    13                708-222-7000                        13    reporter?
    14                woerner@dlglawgroup.com), by:       14            THE WITNESS: Christine Piemonte,
    15               MR. TIMOTHY A. WOERNER,              15    C-h-r-i-s-t-i-n-e; Piemonte is P-i-e-m-o-n-t-e.
    16                  on behalf of Defendant Serpico.   16            MR. CASPER: Good morning,
    17           ALSO PRESENT:                            17    Ms. Piemonte. My name is Cass Casper. I'm an
    18               MR. JOHN SCATCHELL, SR.              18    attorney -- one of the attorneys representing the
    19               MR. MICHAEL CASTELLAN                19    plaintiff, John Scatchell, Senior, in this matter.
    20               MR. SAM PITASSI                      20            Have you ever been deposed before in
    21               MR. STEVEN ROGOWSKI                  21    your life --
    22               MS. CHRISTINA SABATER.               22            THE WITNESS: No, I have not.
    23                                                    23            MR. CASPER: -- like we're --
    24                                                    24            MR. FOWLER: Remember let me finish

                                              Page 3                                                    Page 5

                                                                                 2 (Pages 2 to 5)
                                       Cynthia A. Pavesich & Associates
                                                (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 5 of 284 PageID #:2760
  SCATCHELL   v. VILLAGE OF MELROSE PARK          CHRISTINE PIEMONTE                                      18 CV 03989


     1    his questions --                                      1   can think of why you cannot testify truthfully
     2             THE WITNESS: Sorry.                          2   here today?
     3             MR. FOWLER: -- before you answer.            3            THE WITNESS: No.
     4    Okay?                                                 4            MR. CASPER: Do you have any
     5             THE WITNESS: Sorry.                          5   questions, before we get started, about the manner
     6             MR. CASPER: He beat me to the punch.         6   in which we're proceeding here?
     7    There's just a few very simple rules: Number one,     7            THE WITNESS: No.
     8    generally -- generally you have to answer the         8            MR. CASPER: Okay. So let me just get
     9    questions that I pose to you. There may be some       9   a few basic pieces of information.
    10    exceptions to that today. Hopefully not -- not --    10              CHRISTINE PIEMONTE,
    11    that won't come up too much.                         11   called as a witness herein, having been first duly
    12             Make sure that you and I don't talk         12   sworn, was examined and testified as follows:
    13    over each other because the transcript is really     13               DIRECT EXAMINATION
    14    what we're -- what today is all about and we want    14   BY MR. CASPER:
    15    her to have a clear reporting of what my question    15        Q. First of all, there was a deposition
    16    was and what your answer was.                        16   notice that was sent out that led to your being
    17             So what we just did there, let's try        17   here today. It was the Rule 30(b)(6) notice
    18    not to do that. And you'll probably forget it and    18   listing certain topics.
    19    it's okay but let's just try to avoid it if we       19            Did you ever get a chance to review
    20    can.                                                 20   this?
    21             If you answer a question before I           21        A. The topics? Yes.
    22    finish, it can muck up the transcript and create a   22        Q. Yes. Okay. So you're generally
    23    problem as to what you're actually answering. And    23   familiar with the topics that we're going to be
    24    also you want to make sure that I finish my          24   talking about today, is that accurate?

                                                  Page 6                                                    Page 8

     1    question so that you know what I'm actually asking    1           MR. FOWLER: Just to be clear, she's
     2    and you don't want to be guessing and providing an    2   been designated as the Village representative for
     3    answer that might not be responsive. You              3   Topics 6 through 10.
     4    understand?                                           4           MR. CASPER: Okay. All right. And
     5             THE WITNESS: Yes.                            5   the witness has been apprised of the nature of
     6             MR. CASPER: Okay. And you have to            6   Topics 6 through 10?
     7    answer verbally, yes or no, not uh-huh or like you    7           MR. FOWLER: She has.
     8    just did -- nodding your head.                        8           MR. CASPER: Okay. All right.
     9             THE WITNESS: No, I said yes. I --            9   BY MR. CASPER:
    10    Maybe I better take this off.                        10        Q. So let me get some background
    11             MR. CASPER: Okay. That's fine. So           11   information and then I'm going to move to those
    12    just try to speak up so we can get a clear record.   12   individual topics, number 6 through 10. Okay?
    13             If you need to take a break at any          13        A. Okay.
    14    time, I don't think this will be very long but       14        Q. So how are you currently employed?
    15    just let me know and we can take a quick break.      15        A. I'm the full time HR director.
    16    Okay? Do you understand all these questions?         16        Q. With the Village of Melrose Park?
    17             THE WITNESS: Yes.                           17        A. Correct.
    18             MR. CASPER: All right. Very good.           18        Q. And how long has that been your job
    19             I ask this question to almost everyone      19   title?
    20    that I remember to ask it. Are you under the         20        A. November 3rd, 2014.
    21    influence of anything that would prevent you from    21        Q. Did you hold any positions with the
    22    testifying truthfully today?                         22   Village of Melrose Park prior to November 3rd,
    23             THE WITNESS: No.                            23   2014?
    24             MR. CASPER: Is there any reason you         24        A. No.

                                                  Page 7                                                    Page 9

                                                                                    3 (Pages 6 to 9)
                                         Cynthia A. Pavesich & Associates
                                                  (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 6 of 284 PageID #:2761
  SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                      18 CV 03989


     1        Q. So your -- Just to be clear, your first        1   assigned to the payroll, enforce the policies.
     2    position ever with the Village of Melrose Park was    2            I handle all the benefits,
     3    HR director and that began November 3rd, 2014.        3   disciplinary actions for the actual Village of
     4        A. Yes.                                           4   Melrose Park.
     5        Q. Okay. Have you held any positions in           5       Q. Anything else?
     6    addition to that since November 3rd, 2014?            6       A. Geez, I could go on and on.
     7        A. I'm the -- also the privacy officer.           7            Workmen's comp I handle in conjunction
     8            MR. FOWLER: I'm sorry. Say that one           8   with my assistant.
     9    more time?                                            9       Q. Anything else?
    10            THE WITNESS: Privacy officer.                10       A. Just enforcing policies and
    11    BY MR. CASPER:                                       11   procedures.
    12        Q. And is that the official title of that        12       Q. And the functions that you just
    13    position or is --                                    13   described, have those generally been the job duties
    14        A. It's an appointed position, yes.              14   and functions of the HR director position since
    15        Q. And that's -- that's called privacy           15   you've held that position?
    16    officer?                                             16       A. Yes.
    17        A. Yes.                                          17       Q. All right. Now you also mentioned that
    18        Q. All right. And do you receive                 18   you're the privacy officer.
    19    compensation for that position in addition to the    19            What job duties and functions does that
    20    compensation you receive as HR director?             20   entail in addition to those we just talked about?
    21        A. No.                                           21       A. Mainly keeping confidentiality.
    22        Q. How long have you held the privacy            22       Q. As to what?
    23    officer appointed position?                          23       A. Any Village -- you know, complaints;
    24        A. I don't recall --                             24   health issues.

                                                Page 10                                                    Page 12

     1        Q. Okay.                                          1       Q. Is this as to Village employees or
     2        A. -- the exact year.                             2   broader than that?
     3        Q. So other than HR director and privacy          3       A. Village employees.
     4    officer, do you currently hold any other positions    4       Q. Okay. Does that encompass any
     5    with the Village of Melrose Park?                     5   responsibilities with respect to privacy for
     6        A. No.                                            6   persons beyond Village employees?
     7        Q. Other than those two positions, have           7       A. No.
     8    you ever held any other positions with the Village    8       Q. Okay. And do you work additional hours
     9    of Melrose Park?                                      9   to perform the privacy officer functions or is that
    10        A. No.                                           10   subsumed under the time you spend as HR director?
    11        Q. All right. And who appointed you the          11       A. No.
    12    privacy officer?                                     12       Q. No, what?
    13        A. The board of trustees.                        13       A. No, I do not work any additional
    14        Q. All right. And the HR director                14   hours.
    15    position, do you consider that an appointed          15       Q. All right. So let's get to some of the
    16    position?                                            16   topics in issue here.
    17        A. No.                                           17           So Topic 6, we had -- you had been
    18        Q. So you were -- there was a hiring             18   designated as a witness to talk about -- I'll just
    19    process that led to your obtaining that position?    19   read it here: Promotional and appointment
    20        A. Yes.                                          20   procedures for Village of Melrose Park deputy chief
    21        Q. Okay. Just so I understand your               21   since the time that Michael Castellan was appointed
    22    background, can you give me the general job duties   22   as deputy chief according to VMP ordinance and
    23    and functions of the HR director position?           23   practice, including ordinance-based or
    24        A. Well, I do new hire paperwork. I'm            24   practice-based legal requirements for persons to be

                                                Page 11                                                    Page 13

                                                                                 4 (Pages 10 to 13)
                                         Cynthia A. Pavesich & Associates
                                                  (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 7 of 284 PageID #:2762
  SCATCHELL   v. VILLAGE OF MELROSE PARK            CHRISTINE PIEMONTE                                     18 CV 03989


     1    promoted to deputy chief, personnel or police board    1       Q. Okay. And can you describe for me,
     2    certifications or appointments required for such       2   within the structure of the Village, who would be
     3    promotion, mayoral approval, board of trustees         3   responsible for the selection of individuals to
     4    approval, budgeting procedure for such                 4   deputy chief of the police department within the
     5    promotions/appointments and any other legal            5   Village?
     6    requirements connected with promotion and              6       A. The mayor.
     7    appointment of persons to deputy chief.                7       Q. Okay. And how long has that been the
     8            I just read that off of the notice.            8   case?
     9    You can look at the copy I have if you want. Did       9       A. I only can speak to as long as I've
    10    you --                                                10   been here.
    11        A. I have a copy.                                 11           Since 2014.
    12        Q. Okay. You've got a copy of that with           12       Q. Right, and that -- All my questions are
    13    you?                                                  13   just directed for as long as you've been here, not
    14        A. Um-hum.                                        14   prior to that. Okay?
    15        Q. So the upshot of this topic is that we         15           So to your knowledge, has anybody else
    16    wanted to ask you about Village policies,             16   been responsible -- been involved in the selection
    17    practices, procedures and the other matters noted     17   of individuals for promotion or appointment to
    18    there relative to the appointment of persons to the   18   deputy chief other than the mayor?
    19    deputy chief of the police department.                19       A. No.
    20            Did you review anything today to help         20       Q. All right. Now what's your basis for
    21    you get up to speed on that topic?                    21   saying that that's the mayor's responsibility?
    22        A. Yes.                                           22       A. That's the procedure. The mayor --
    23        Q. Okay. Did you review any documents to          23   It's suggested by the mayor.
    24    do so?                                                24       Q. Okay. What's suggested by the mayor?

                                                 Page 14                                                   Page 16

     1        A. No.                                             1       A. Who should be selected for deputy
     2        Q. Okay.                                           2   chief.
     3        A. Other than my notes I mean.                     3       Q. And -- Okay. Is this considered,
     4        Q. All right. And those notes, were                4   according to you, an appointment to this position
     5    those -- there were some notes I believe you had       5   or is this a promotion to this position?
     6    produced to us today.                                  6       A. It is appointed.
     7            Are those what you're talking about?           7       Q. All right. And since you've been here,
     8        A. Mine, yes.                                      8   how many individuals have you known the Village to
     9        Q. Okay. Other than those notes -- Other           9   appoint to deputy chief?
    10    than those notes, did you review anything to assist   10       A. One.
    11    you in testifying about this topic today?             11       Q. And who would that have been?
    12        A. No.                                            12       A. Steven Rogowski.
    13        Q. Okay. So I just want to ask you -- So          13       Q. Okay. Are you familiar with the
    14    what has your involvement been in the promotion of    14   Melrose Park Police Department right now?
    15    individuals -- Well, when I say "promotion," I mean   15       A. Familiar how?
    16    promotion or appointment.                             16       Q. Are you knowledgeable about who works
    17            Do you understand that verbiage I'm           17   there?
    18    using there?                                          18       A. Yes.
    19        A. Yes.                                           19       Q. All right. And do you know how many
    20        Q. Okay. What has your involvement been,          20   deputy chiefs currently -- right now as you sit
    21    if anything, in the selection of individuals for      21   here today -- are working at the Melrose Park
    22    deputy chief of the police department since you've    22   Police Department?
    23    been here?                                            23       A. One.
    24        A. None.                                          24       Q. And who would that be?

                                                 Page 15                                                   Page 17

                                                                                 5 (Pages 14 to 17)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 8 of 284 PageID #:2763
  SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


     1        A. Steven Rogowski.                                1   Steven Rogowski occupied prior to November of 2016?
     2        Q. Okay. And has there ever been more              2       A. Lieutenant.
     3    than one deputy chief working at the police            3       Q. All right. That would have been
     4    department since you've been HR director?              4   lieutenant of the police department, is that
     5        A. Yes.                                            5   correct?
     6        Q. Okay. And what's the maximum number of          6       A. Yes.
     7    deputy chiefs there have been since you've been HR     7       Q. Okay. And do you know what month and
     8    director?                                              8   year Michael Castellan first was appointed deputy
     9        A. Two.                                            9   chief?
    10        Q. And during what time period were there         10       A. 2008.
    11    two deputy chiefs? Ballpark.                          11           I'm not sure of the month.
    12        A. 2016, the end, and 2017.                       12       Q. Okay. 2008 you said?
    13        Q. All right. So would that be the end of         13       A. I don't recall.
    14    2016 through 2017 there were two deputy chiefs or     14           Can I check my notes?
    15    do you mean something else?                           15       Q. Sure. Go ahead.
    16        A. Correct.                                       16       A. I wasn't here so . . .
    17        Q. All right. Have there ever been more           17       Q. Was it prior to your becoming HR
    18    than two deputy chiefs at the police department       18   director --
    19    since you've been HR director?                        19       A. Yes.
    20        A. No.                                            20       Q. -- that he was appointed? Okay.
    21        Q. All right. So -- And do you remember           21       A. It was April 28th of 2008.
    22    who the two persons holding the deputy chief          22       Q. All right. And as -- Were you
    23    positions were the end of 2016 through 2017?          23   consulted in any way by the mayor as to the
    24        A. Yes.                                           24   appointment of Steven Rogowski as deputy chief in

                                                 Page 18                                                    Page 20

     1        Q. Who were they?                                  1   November 2016?
     2        A. Michael Castellan and Steven Rogowski.          2       A. No.
     3        Q. All right. And were you yourself, as            3       Q. Okay. Now I know you weren't working
     4    HR director, involved in any way in the selection      4   here when Michael Castellan was appointed deputy
     5    of Michael Castellan for deputy chief during that      5   chief but at anytime have you ever been consulted
     6    time frame?                                            6   by Mayor Serpico about Michael Castellan occupying
     7        A. No.                                             7   the deputy chief position here?
     8        Q. Were you involved in any way, as HR             8       A. No.
     9    director, with the selection of Steven Rogowski for    9       Q. Okay. The deputy chief position, does
    10    deputy chief during that time period?                 10   this have to be -- Strike that.
    11        A. No.                                            11           The deputy chief appointment, does this
    12        Q. Do you know who was involved in the            12   have to be renewed periodically?
    13    selection of Steven Rogowski for deputy chief         13       A. I believe every -- when the
    14    during that time period?                              14   appointments come up. Every year.
    15        A. The mayor.                                     15       Q. Okay. So is your answer that the
    16        Q. All right. To your knowledge, was it           16   deputy chief appointments have to be renewed every
    17    the mayor exclusively who was involved in that        17   year?
    18    decision?                                             18       A. You know, I don't recall really.
    19        A. Yes.                                           19       Q. Is there currently a chief or director
    20        Q. And do you know the month and year that        20   of the police department here in Melrose Park?
    21    Steven Rogowski was appointed deputy chief?           21       A. Yes.
    22        A. I can't be exact. I'm -- November, I           22       Q. Okay. Is it chief, director or both?
    23    believe, of '16.                                      23       A. Director.
    24        Q. Okay. And do you know what position            24       Q. All right. And is that an appointed

                                                 Page 19                                                    Page 21

                                                                                  6 (Pages 18 to 21)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 9 of 284 PageID #:2764
  SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


     1    position?                                              1   you mean -- Familiar how?
     2        A. Yes.                                            2       Q. Well, are you aware if there are
     3        Q. What does that mean? In your own                3   ordinances that govern that process?
     4    words, what does it mean that the director is an       4       A. Yes, there are.
     5    appointed position here?                               5       Q. Have you reviewed those prior to today?
     6        A. It is an appointment that's probably            6       A. Very little.
     7    suggested by the mayor and put in front of the         7       Q. Okay. Did you review any ordinances
     8    board of trustees and voted on.                        8   relative to appointment and promotion procedures as
     9        Q. Okay. And is that position, the                 9   part of preparation for today?
    10    director of -- the director of police, is that        10       A. Yes.
    11    subject to renewal periodically?                      11       Q. Which ordinances did you review, if you
    12        A. Yes.                                           12   recall?
    13        Q. And how often?                                 13       A. They would be the ordinance for
    14        A. Every year.                                    14   Michael Castellan and Deputy Chief Rogowski
    15        Q. With that one I noticed you stated that        15   from --
    16    the director position is suggested by the mayor and   16       Q. And may I see what you're referring to?
    17    put to the board of trustees. Was that your           17              (The document was tendered.)
    18    testimony?                                            18           MR. CASPER: All right. Okay. That's
    19        A. Yes.                                           19   not what I thought. That's fine.
    20        Q. Okay. Are the deputy chief                     20   BY MR. CASPER:
    21    positions -- are those also suggested by the mayor    21       Q. So before we get to that, were you
    22    and put to the board of trustees or something else?   22   personally involved in any part of the selection
    23        A. Yes.                                           23   process for Steven Rogowski to be appointed deputy
    24        Q. Yes, what?                                     24   chief in November 2016?

                                                 Page 22                                                    Page 24

     1        A. Yes, they are put -- suggested by the           1       A. No.
     2    mayor and put in front of the board of trustees.       2       Q. Were you consulted in any way?
     3        Q. Okay. And what's the basis for that             3       A. No.
     4    procedure occurring here in Melrose Park?              4       Q. And speaking as a representative of the
     5            MR. FOWLER: Objection to form.                 5   Village, is it your testimony that that selection
     6            I don't understand what you're asking,         6   was made by Mayor Serpico?
     7    Cass.                                                  7       A. Yes.
     8            MR. CASPER: Let me rephrase the                8       Q. Okay. Speaking as a representative of
     9    question.                                              9   the Village, was there anybody else who was
    10    BY MR. CASPER:                                        10   involved actually in the selection of Steven
    11        Q. Is there some legal requirement that           11   Rogowski to deputy chief in November 2016?
    12    you're aware of that the deputy chief positions       12       A. No.
    13    must be suggested by the mayor and then put to the    13       Q. Okay. And to your knowledge, was John
    14    board of trustees?                                    14   Scatchell, Senior at any point considered for
    15        A. They just need to be a certified               15   deputy chief in 2016?
    16    police officer.                                       16       A. Yes.
    17        Q. Okay. Are you familiar with the                17       Q. Okay. What's your basis for knowing
    18    Melrose Park ordinances?                              18   that today as a representative of the Village?
    19        A. Some.                                          19       A. Hearsay around -- I don't talk -- The
    20        Q. Okay. Are you familiar with the                20   police station stuff is mostly handled at the
    21    Melrose Park ordinances as they apply to              21   police station so . . .
    22    appointment of individuals to the deputy chief        22       Q. Okay. What do you mean the police
    23    positions?                                            23   station stuff?
    24        A. In -- Can you rephrase it? What do             24       A. Things -- the Village -- The HR

                                                 Page 23                                                    Page 25

                                                                                 7 (Pages 22 to 25)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 10 of 284 PageID #:2765
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                      18 CV 03989


      1    department has very little input as far as the        1       Q. Who would that be?
      2    things that go on at the police station as far as     2       A. The HR assistant.
      3    promotions, hires and et cetera.                      3       Q. Oh, is that someone in your office?
      4         Q. Okay. Why -- Well, why is that? Why           4       A. Yes.
      5    is it that -- Strike that question.                   5       Q. Okay. Other than that -- Well, who's
      6             So is it your testimony that there's         6   that individual?
      7    some separation between the HR office at the          7       A. The HR assistant?
      8    Village and the police department?                    8       Q. Yeah, who is that?
      9         A. As far as they are governed by the            9       A. Dina Serpico.
     10    collective bargaining agreement.                     10       Q. Okay. Well, other than that
     11         Q. Okay. So as the HR director, do you          11   individual, is there anyone else at the Village of
     12    have any involvement in the promotional process      12   Melrose Park who performs functions similar to
     13    within the Melrose Park Police Department?           13   those that you perform as HR director?
     14         A. No.                                          14       A. No.
     15         Q. Okay. So just -- you know, an officer        15       Q. Okay. And are you involved, as HR
     16    is going to be promoted to sergeant. As HR           16   director, with the promulgation of any EEO -- by
     17    director, do you have any involvement in that part   17   which I mean equal employment opportunity --
     18    of the promotion process?                            18   policies for the Village of Melrose Park?
     19             MR. FOWLER: Objection to scope.             19       A. In writing them?
     20    Beyond the scope of the 30(b)(6).                    20       Q. You tell me.
     21             You can answer.                             21       A. I'm in charge of enforcing them.
     22             MR. CASPER: You can answer.                 22       Q. Okay. Well, do you have any
     23    BY THE WITNESS:                                      23   involvement in writing EEO policies for the Village
     24         A. The only involvement I have is I             24   of Melrose Park?

                                                 Page 26                                                    Page 28

      1    receive a letter from the Chief stating the person    1       A. No.
      2    has been promoted and I change their pay in the       2       Q. Do you know who or what company does
      3    payroll system.                                       3   that?
      4    BY MR. CASPER:                                        4       A. Our legal office.
      5        Q. Okay. And do you have -- And your              5       Q. Is that someone in house with the
      6    testimony would be the same for any of the            6   Village or an outside firm or something else?
      7    promotions within the ranks in the police             7       A. Outside firm.
      8    department, including to lieutenant, is that          8       Q. Do you know what firm?
      9    correct?                                              9       A. Del Galdo Law Office.
     10        A. Yes.                                          10       Q. How long, to your knowledge, has Del
     11        Q. Okay. How else is your -- Strike that         11   Galdo Law Office been writing such policies?
     12    question.                                            12       A. 2014 when I started.
     13            Does the Village of Melrose Park have        13       Q. Okay. Is it possibly prior to that but
     14    an HR department internal within the police          14   that's the extent of your knowledge?
     15    department?                                          15       A. Yes.
     16        A. No.                                           16       Q. Okay. Are you involved in writing any
     17        Q. Okay. So you're the only HR director          17   policies for the Village of Melrose Park?
     18    within the Village of Melrose Park.                  18            MR. FOWLER: Objection to scope.
     19        A. Correct.                                      19            You can answer.
     20        Q. All right. And is there anyone else in        20            MR. CASPER: This would -- I'm kind of
     21    the Village of Melrose Park who's performing         21   going into Topic 7 here a little bit and I think
     22    functions similar to your job functions as HR        22   this would be within that scope. But you can
     23    director?                                            23   answer.
     24        A. Yes.                                          24

                                                 Page 27                                                    Page 29

                                                                                  8 (Pages 26 to 29)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 11 of 284 PageID #:2766
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


      1    BY THE WITNESS:                                        1   BY MR. CASPER:
      2        A. Not in the policies stated in your              2       Q. Okay. Now -- Hang on a second.
      3    questions.                                             3            (Pause.)
      4    BY MR. CASPER:                                         4          MR. CASPER: Mr. Fowler, do you know
      5        Q. Okay. And -- So is there a separate             5   which one is the most -- is this one --
      6    set of policies governing equal employment             6          MR. FOWLER: The bottom one is the
      7    opportunity matters that governs Village employees     7   most recent.
      8    from police officers?                                  8          MR. CASPER: Okay. All right. Do you
      9        A. No.                                             9   want to mark this as 1?
     10        Q. Okay. Now -- So in other words, is             10          Okay. Jeff, do you have a preference
     11    there one equal employment opportunity policy that    11   how to mark these, 30(b)(6) 1 or Piemonte 1?
     12    governs Village employees as well as employees of     12          MR. FOWLER: Whichever you prefer.
     13    the police department?                                13          MR. CASPER: Let's do Piemonte 1.
     14        A. In the employee handbook, yes.                 14            (The document was thereupon marked
     15        Q. Okay. Are there any policies outside           15             Piemonte Exhibit No. 1, for
     16    of the employee handbook that govern officers in      16             identification, as of
     17    the police department relative to EEO matters?        17             08/12/2020.)
     18        A. Not that I recall.                             18            (The document was tendered.)
     19        Q. Are there any policies outside of those        19   BY MR. CASPER
     20    contained in the employee handbook governing police   20       Q. All right. I'm showing you what's been
     21    officers relative to discrimination, harassment and   21   marked as Piemonte 1.
     22    retaliation?                                          22          Can you identify this document after
     23             MR. FOWLER: Again objection to scope.        23   reviewing it?
     24             The topic that she's prepared for is         24       A. The Village of Melrose Park --

                                                  Page 30                                                   Page 32

      1    the Village handbook expressly excluding police        1              MR. FOWLER: This.
      2    department policies. She's prepared to talk about      2      BY THE WITNESS:
      3    the Village policies outside the police                3          A. -- handbook.
      4    department.                                            4              MR. CASPER: What?
      5             MR. CASPER: Right.                            5                  (Pause.)
      6             MR. FOWLER: To the extent that she's          6              MR. CASPER: I'm going to strike
      7    answering in the negative regarding police             7      the -- calling that Piemonte 1 and just call it
      8    department policies, she's testifying as an            8      30(b)(6) Exhibit 1. Okay?
      9    individual and not as the Village representative.      9      BY MR. CASPER:
     10             MR. CASPER: Okay.                            10          Q. All right. Can you identify 30(b)(6)
     11             You can answer.                              11      Exhibit 1 after reviewing it?
     12             MR. FOWLER: You need the question            12          A. The employee handbook.
     13    read back?                                            13              MR. FOWLER: Let's hand this back to
     14             THE WITNESS: Yes, please.                    14      the court reporter so she can change that.
     15             MR. CASPER: Can you read the question        15              THE WITNESS: Okay.
     16    back?                                                 16                  (The document was tendered.)
     17             THE REPORTER: Question: "Are there           17                  (The document was thereupon
     18    any policies outside of those contained in the        18                  re-marked 30(b)(6) Exhibit No. 1,
     19    employee handbook governing police officers           19                  for identification, as of
     20    relative to discrimination, harassment and            20                  08/12/2020.)
     21    retaliation?"                                         21                  (The document was tendered.)
     22    BY THE WITNESS:                                       22      BY MR. CASPER:
     23        A. Not that I can recall.                         23          Q. All right. I think you just put away
     24                                                          24      the exhibit we're looking at.

                                                  Page 31                                                   Page 33

                                                                                    9 (Pages 30 to 33)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 12 of 284 PageID #:2767
   SCATCHELL   v. VILLAGE OF MELROSE PARK          CHRISTINE PIEMONTE                                      18 CV 03989


      1             The question was can you identify           1   BY MR. CASPER:
      2    30(b)(6) Exhibit 1 after reviewing it?               2       Q. Okay. So 2.1, 2.4, 2.5.
      3         A. The Village of Melrose Park handbook.        3            Are there any other provisions in this
      4         Q. All right. And is this effective any         4   handbook that relate to discrimination, retaliation
      5    particular date?                                     5   and harassment?
      6         A. January 27th, 2020.                          6       A. No.
      7         Q. All right. And is this a true and            7       Q. Okay. Now outside of this handbook --
      8    accurate and complete copy of the Village of         8   and I'm trying to respect -- stay within the notice
      9    Melrose Park employee handbook as of that date?      9   topic here.
     10         A. Yes.                                        10            Outside of this Village of Melrose Park
     11         Q. All right. And is there a policy in         11   handbook Sections 2.1, 2.4 and 2.5, are there any
     12    this handbook anywhere governing discrimination,    12   other policies of the Village of Melrose Park that
     13    harassment and retaliation?                         13   pertain to harassment, discrimination or
     14         A. Yes.                                        14   retaliation to your knowledge?
     15         Q. Okay. Can you direct me to where that       15            MR. FOWLER: You mean currently? I'm
     16    would be?                                           16   confused.
     17         A. That would be Page 4, Section 2.5.          17            MR. CASPER: Currently.
     18         Q. And how far does this carry over? Is        18            MR. FOWLER: You mean currently in
     19    it all the way up to 2.6 on Page 6?                 19   effect and excluding the police department?
     20         A. Yes.                                        20            MR. CASPER: Yes, currently in effect
     21             Well, the end of Page 5, yes.              21   and excluding the police department.
     22         Q. All right. So is Section 2.5 -- is          22   BY THE WITNESS:
     23    that the complete -- I'm calling this EEO policy.   23       A. No.
     24    Do you understand what I mean by that?              24

                                                Page 34                                                    Page 36

      1        A. Yes, there's an EEO policy.                   1   BY MR. CASPER:
      2        Q. Okay. Is this the only EEO policy,            2       Q. Okay. So in other words, if I have
      3    this Section 2.5, contained in this handbook?        3   30(b)(6) Exhibit 1, this would be -- is it correct
      4        A. There is an EEO policy that is on             4   to say that this contains all of Melrose Park's
      5    Page 3.                                              5   policy, excluding the police department, on
      6        Q. All right. And what -- what are you           6   discrimination, harassment or retaliation?
      7    referring to on Page 3?                              7       A. Yes.
      8        A. It's Section 2.1.                             8       Q. Okay. There's not some other document
      9        Q. All right. And what's the difference          9   labeled Standard Operating Procedure 1, for
     10    between Section 2.1 and Section 2.5?                10   example, governing discrimination and harassment?
     11        A. Well, the EE -- EOE policy is equal          11       A. Not that I'm aware of.
     12    opportunity employment disclosure policy and        12       Q. Okay. Now does this Village of Melrose
     13    Section 2.5 is the harassment and complaint         13   Park handbook that's 30(b)(6) Exhibit 1 -- does
     14    policy.                                             14   this apply to Melrose Park Police Department
     15        Q. Okay. Are -- is section -- Okay. So          15   employees?
     16    Sections 2.1 and 2.5 -- are these the only          16       A. It does. However the collective
     17    provisions in this handbook governing               17   bargaining agreement would be first, SOP second
     18    discrimination, harassment and retaliation?         18   and whatever is not covered in those two then
     19            MR. FOWLER: Make sure you take a look       19   defaults to the employee handbook for the Village
     20    through it.                                         20   of Melrose Park.
     21               (Pause.)                                 21       Q. Okay. And is there any other Village
     22    BY THE WITNESS:                                     22   department that has its own set of SOPs other than
     23        A. We have Section 2.4. That's                  23   the police department?
     24    commitment to diversity.                            24       A. Not that I'm aware of.

                                                Page 35                                                    Page 37

                                                                              10 (Pages 34 to 37)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 13 of 284 PageID #:2768
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


      1        Q. Okay. And does the police                       1   police department or not -- who's accused of sexual
      2    department -- So since you testified to that, does     2   harassment, is that something that should be
      3    the police department have its own set of standard     3   brought to your attention?
      4    operating procedures?                                  4       A. Yes.
      5        A. Yes.                                            5       Q. Okay. And is that a part of your
      6        Q. Okay. And I'm not going to ask you              6   responsibility stemming from your oversight of the
      7    anything about the content of those, but do you        7   policies in 30(b)(6) Exhibit 1?
      8    know where -- like where those standard operating      8       A. Yes.
      9    procedures come from?                                  9       Q. Okay. And do you have any
     10        A. No.                                            10   responsibility, as HR director, to administer the
     11        Q. Okay. And do you know why the Village          11   standard operating procedures that are in effect in
     12    of Melrose Park has a separate set of standard        12   the Village of Melrose Park Police Department?
     13    operating procedures for the police department but    13       A. No.
     14    not for other Village employees?                      14       Q. Do you know whose area of
     15            MR. FOWLER: Objection to scope.               15   responsibility that falls within?
     16            You can answer if you can.                    16           MR. FOWLER: Objection to scope.
     17    BY THE WITNESS:                                       17           You can answer if you can.
     18        A. No.                                            18   BY THE WITNESS:
     19    BY MR. CASPER:                                        19       A. No.
     20        Q. Okay. Are you involved, as Village HR          20   BY MR. CASPER:
     21    director, in administering the policies set forth     21       Q. Okay. So do you have any
     22    in 30(b)(6) Exhibit 1?                                22   responsibility to ensure employees of the Village
     23        A. Yes.                                           23   police department comply with the standard
     24        Q. Okay. And are you responsible for              24   operating procedures of the police department?

                                                  Page 38                                                    Page 40

      1    ensuring that employees of the Village comply with     1           MR. FOWLER: Objection to scope.
      2    the policies in 30(b)(6) Exhibit 1?                    2           You can answer if you can.
      3        A. Yes.                                            3   BY THE WITNESS:
      4        Q. Okay. What is the nature of your                4       A. No.
      5    responsibility to make -- to ensuring the Village      5   BY MR. CASPER:
      6    employees comply with the policies in 30(b)(6)         6       Q. Okay. Do you know whose area of
      7    Exhibit 1?                                             7   responsibility that is?
      8        A. Well, normally -- I shouldn't say I'm           8           MR. FOWLER: Objection to scope.
      9    the sole person that does that but supervisors --      9           You can answer.
     10    you know, if there's an issue, supervisors notify     10   BY THE WITNESS:
     11    me and I more or less enforce the policies.           11       A. Chief and the deputy chief.
     12        Q. Okay. So if you receive notification           12   BY MR. CASPER:
     13    that a non police department employee of the          13       Q. Okay. What's your basis for saying
     14    Village is accused of, let's just say sexual          14   that that responsibility falls within the chief and
     15    harassment -- okay -- would that be an issue that     15   deputy chief of the police department?
     16    would come -- that should be brought to your          16       A. Because I would -- The entire police
     17    attention?                                            17   department falls under the responsibility of the
     18        A. Yes.                                           18   chief and the deputy chief.
     19        Q. Okay. Now if a police officer in the           19       Q. Okay. So let me ask you the question
     20    Village of Melrose Park Police Department were        20   this way: Are there any Village of Melrose Park
     21    accused of, say, sexual harassment, is that           21   policies that you are responsible for ensuring
     22    something that should be brought to your attention?   22   compliance with other than those contained in the
     23        A. Yes.                                           23   handbook at 30(b)(6) Exhibit 1?
     24        Q. Okay. So any Village employee --               24           MR. FOWLER: And you mean currently?

                                                  Page 39                                                    Page 41

                                                                                11 (Pages 38 to 41)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 14 of 284 PageID #:2769
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


      1            MR. CASPER: Currently.                         1       A. Yes.
      2    BY THE WITNESS:                                        2       Q. All right. Can you tell me what's --
      3        A. No.                                             3   if you know -- what's different between Exhibit 2
      4    BY MR. CASPER:                                         4   and Exhibit 1? By which I mean why were they
      5        Q. Okay. Since 2017, have there been any           5   updated and if there's language that was changed,
      6    policies you've been responsible -- as HR              6   can you direct me to what that would be?
      7    director -- to ensure employee compliance with         7           MR. FOWLER: Objection. Asked and
      8    other than those contained in the employee             8   answered.
      9    handbook?                                              9           You can go ahead and do it again.
     10        A. Are you saying the update?                     10   BY THE WITNESS:
     11            Can you rephrase that question,               11       A. The change was on Page No. 5 under the
     12    please?                                               12   Complaint -- right beneath the Complaint
     13        Q. Let me -- yeah, let me show you -- Let         13   procedure, Reporting procedures for elected
     14    me withdraw that question and I'm going to show you   14   officials. It's underlined in the --
     15    another document marked 30(b)(6) Exhibit 2.           15   BY MR. CASPER:
     16            MR. CASPER: If you want to mark that?         16       Q. Are you referring to Exhibit 1?
     17               (The document was thereupon marked         17       A. Yes.
     18               30(b)(6) Exhibit No. 2, for                18       Q. Okay. So it's Exhibit --
     19               identification, as of                      19       A. It's underlined on Page 5.
     20               08/12/2020.)                               20       Q. All right. There we go. So if I go to
     21               (The document was tendered.)               21   Page 5 of Exhibit 1, the entire section titled
     22    BY MR. CASPER:                                        22   Reporting procedures for elected officials, as you
     23        Q. And can you identify 30(b)(6) Exhibit 2        23   indicate that's underlined, that's what was added
     24    after reviewing it, Ms. Piemonte?                     24   to the handbook between 2018 and 2020.

                                                  Page 42                                                    Page 44

      1        A. The Village of Melrose Park employee            1       A. Correct.
      2    handbook.                                              2       Q. Okay. Was there anything else that was
      3        Q. All right. And is this a different              3   changed between 2018 and 2020 in the handbooks?
      4    version from Exhibit 1?                                4       A. No.
      5        A. Yes.                                            5       Q. And it appears that the 2020 change is
      6        Q. All right. How so?                              6   just relative to -- as I read it -- sexual
      7        A. There was an amendment made to the              7   harassment, is that correct?
      8    harassment involving elected Village officials.        8       A. Yes.
      9        Q. Okay. And can you direct me to                  9       Q. All right. So there weren't any
     10    where -- Well, we'll talk about that in a second.     10   updates between 2018 and 2020 -- updates or changes
     11            Where is the discrimination and               11   relative to race-based harassment. Is that true?
     12    harassment language contained in Exhibit 2?           12       A. Sorry. I have to find my glasses.
     13        A. Section 2.4, 2.5.                              13   Sorry. It's taking me a minute to . . .
     14        Q. What about 2.1?                                14       Q. That's okay.
     15        A. That's the EEO, yes.                           15               (Pause.)
     16        Q. Okay.                                          16            THE WITNESS: I'm just checking if
     17        A. EOE.                                           17   there's any changes.
     18        Q. So a moment ago you'd identified               18            MR. CASPER: Take your time.
     19    Sections 2.1, 2.4 and 2.5 as containing the           19               (Pause.)
     20    Village's policies currently relative to EEO and      20   BY THE WITNESS:
     21    discrimination and harassment.                        21       A. No.
     22            Those are the same sections that govern       22   BY MR. CASPER:
     23    those topics in the 2018 manual at Exhibit 2.         23       Q. All right. And there weren't any
     24    Would you agree with that?                            24   updates between 2018 and 2020 relative to

                                                  Page 43                                                    Page 45

                                                                                12 (Pages 42 to 45)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 15 of 284 PageID #:2770
   SCATCHELL   v. VILLAGE OF MELROSE PARK            CHRISTINE PIEMONTE                                      18 CV 03989


      1    retaliation for protected activity. By which I         1       A. Yes.
      2    mean filing complaints, charges, that kind of          2       Q. All right. So in other words, other
      3    thing, were there?                                     3   than the changes we're about to get to in a second,
      4        A. No.                                             4   were there any other changes made to Exhibit 3
      5        Q. Okay. And were you consulted at all by          5   between 1999 and 2018?
      6    anyone about the change in sexual harassment policy    6           MR. FOWLER: Objection. Form.
      7    between 2018 and 2020 that's reflected in these        7           She can't know when you say what other
      8    Exhibits 1 and 2?                                      8   changes we're going to get into in a second.
      9        A. No.                                             9           MR. CASPER: All right. Good point.
     10        Q. Okay. Do you know who, by title or             10   This is -- I'm sorry. This is confusing but --
     11    position, was involved in that policy change?         11   Strike that question.
     12        A. There were two attorneys at Del                12           I'm also going to mark this document
     13    Galdo's law office -- Matt Jones and Julie Diemer.    13   Exhibit -- 30(b)(6) Exhibit 4.
     14        Q. So that update in the Village handbook         14               (The document was thereupon marked
     15    relative to sexual harassment was something that      15               30(b)(6) Exhibit No. 4, for
     16    the legal office of Del Galdo took care of, is that   16               identification, as of
     17    correct?                                              17               08/12/2020.)
     18        A. Correct.                                       18               (The document was tendered.)
     19        Q. All right. Was anybody in your office          19   BY MR. CASPER:
     20    involved in that update?                              20       Q. All right. So do you have 30(b)(6)
     21        A. No.                                            21   Exhibits 3 and 4 in front of you?
     22        Q. Okay. To your knowledge, was anybody           22       A. Yes.
     23    in your office consulted in any way about that        23       Q. And what is 30(b)(6) Exhibit 4?
     24    update?                                               24       A. Exhibit 4 is a letter from the

                                                  Page 46                                                    Page 48

      1        A. No.                                             1   previous human resources director with updates to
      2        Q. All right. Now bear with me.                    2   the employee handbook of 1999.
      3            MR. CASPER: Off the record for a               3       Q. Okay. So Exhibit 3 -- When was
      4    second.                                                4   Exhibit 4 issued?
      5               (Discussion was had off the record.)        5       A. January 10th of 2000.
      6            MR. CASPER: Back on.                           6       Q. Okay. So if you take Exhibit 3 and
      7            I'm going to show you what's been              7   Exhibit 4, is it correct to say that those two
      8    marked as 30(b)(6) Exhibit 3.                          8   exhibits comprise the Village of Melrose Park
      9            If you want to mark that?                      9   employee handbook between 2000 and 2018?
     10               (The document was thereupon marked         10       A. Yes.
     11               30(b)(6) Exhibit No. 3, for                11       Q. Okay. So there weren't any other
     12               identification, as of                      12   changes made to the Village of Melrose Park
     13               08/12/2020.)                               13   employee handbook between 2000, as reflected in
     14               (The document was tendered.)               14   Exhibit 4, and the handbook version we have at
     15    BY MR. CASPER:                                        15   Exhibit 2?
     16        Q. All right. Can you tell me what                16       A. I can only state from 2014 to '18.
     17    30(b)(6) Exhibit 3 is after reviewing it?             17       Q. Okay. And can you -- Okay. So between
     18        A. The Village of Melrose Park handbook.          18   the four exhibits that you have in front of you,
     19        Q. All right. And I understand that there         19   can you -- is one of those the employee handbook
     20    are going to be some changes made to that that        20   that you were utilizing in 2014, '15, '16, '17 and
     21    we'll get to that in a second. But Exhibit 3, is      21   '18?
     22    this a copy of the Village of Melrose Park handbook   22       A. Yes.
     23    that existed prior to the 2018 version we were        23       Q. Which one -- Which document is that by
     24    looking at as Exhibit 2?                              24   exhibit number?

                                                  Page 47                                                    Page 49

                                                                                13 (Pages 46 to 49)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 16 of 284 PageID #:2771
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                      18 CV 03989


      1        A. That would be Exhibit 3.                       1   that's where I wanted to go.
      2        Q. All right. Exhibit 3 plus the                  2       A. Sorry.
      3    supplement in Exhibit 4?                              3       Q. And between 2014 and 2018 -- I just
      4        A. Yes.                                           4   want to be clear. For that time period, did you
      5        Q. Okay. So there wasn't some other               5   have any responsibility, as HR director, to
      6    version of the handbook that you were utilizing       6   administer the police department's SOPs?
      7    between 2014 and 2018 other than what's in            7       A. No.
      8    Exhibits 3 and 4.                                     8       Q. Okay. Did you ever review the police
      9        A. No.                                            9   department's SOPs relative to discrimination and
     10        Q. Okay. And in Exhibit 3, can you direct        10   harassment between 2014 and 2018?
     11    me to where the discrimination and harassment        11       A. No.
     12    policy language would be?                            12       Q. And between the years 2014 to 2018, was
     13        A. The EEO would be Section 100.3.               13   there someone in your office who was charged with
     14        Q. That's -- Is that the document Bates          14   overseeing the police department's SOPs related to
     15    stamped 4098 in the numbers at the bottom?           15   discrimination and harassment?
     16        A. Oh, I'm sorry. I'm looking at mine.           16       A. No.
     17        Q. Do you mind referring to the actual --        17       Q. And in those years, '14 to '18, what
     18        A. Yes.                                          18   person, by title or appointed position, was
     19        Q. The exhibit the court reporter gave           19   responsible for administering those police
     20    you?                                                 20   department SOPs relative to discrimination and
     21        A. 4098.                                         21   harassment?
     22        Q. All right. And what is at Page 4098 of        22           MR. FOWLER: Objection to scope.
     23    Exhibit 3?                                           23           You can answer if you can.
     24        A. And 100.4. So it would be 4099.               24

                                                  Page 50                                                   Page 52

      1        Q. Okay. And Pages 4098 and 4099, are             1   BY THE WITNESS:
      2    these the EEO and harassment discrimination           2       A. I don't know.
      3    policies that were in effect for the Village          3   BY MR. CASPER:
      4    between 2014 and the update in 2018?                  4       Q. You don't know?
      5        A. Yes.                                           5       A. No.
      6        Q. Were there any other policies governing        6       Q. And -- Just a second.
      7    such topics between 2014 and 2018 for the Village?    7              (Pause.)
      8             MR. FOWLER: And again excluding the          8   BY MR. CASPER:
      9    SOPs of the police department.                        9       Q. One of the topics -- This is Topic 7
     10    BY THE WITNESS:                                      10   we're really talking about right now. And Topic 7
     11        A. No.                                           11   and Topic 8, these are about the EEO and harassment
     12    BY MR. CASPER:                                       12   policies. Okay?
     13        Q. I'm excluding the SOPs of the police          13           One of the components of the topic was
     14    department.                                          14   the Village's response in investigation protocol
     15        A. No.                                           15   when it receives a complaint about discrimination
     16        Q. Your answer is no?                            16   and harassment. Okay?
     17        A. Yes.                                          17           So I'm not trying to ask you about a
     18        Q. All right. So in other words, just for        18   specific case right now but have you received any
     19    clarity, Pages 4098 and 4099 constitute the entire   19   complaints about discrimination or harassment as
     20    Village of Melrose Park EEO and sexual and other     20   human resources director between 2014 and 2018?
     21    unlawful harassment policies in effect other than    21       A. Yes.
     22    those in the police department for 2014 to 2018.     22       Q. Can you put a number on approximately
     23        A. Yes.                                          23   how many such complaints you received in that time
     24        Q. Okay. It's a long way to get there but        24   frame?

                                                  Page 51                                                   Page 53

                                                                               14 (Pages 50 to 53)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 17 of 284 PageID #:2772
   SCATCHELL   v. VILLAGE OF MELROSE PARK            CHRISTINE PIEMONTE                                    18 CV 03989


      1        A. I don't recall.                                 1       A. Informal.
      2        Q. Okay. Is it hundreds or less than               2       Q. Informal. Okay.
      3    that?                                                  3           What is a formal complaint?
      4        A. Less than that.                                 4       A. A formal complaint, the complaint is
      5        Q. Okay. Could you put a range on the              5   received. It is then sent to the legal office and
      6    number you may have received? Like less than five      6   the insurance company.
      7    or something more than that?                           7       Q. All right. And is that informal versus
      8        A. Less than five.                                 8   formal split, is that written anywhere in Village
      9        Q. Okay. So as you sit here today, you             9   of Melrose Park policy?
     10    can say that you received less than five              10       A. No.
     11    discrimination or harassment complaints between       11       Q. Okay. So where did that split between
     12    2014 and 2018.                                        12   formal and informal treatment of these complaints
     13        A. I would say so, yes.                           13   come from?
     14        Q. Okay. And were you responsible for             14       A. It's combined in the harassment
     15    investigating such complaints after receiving them?   15   policy. It says formal or informal.
     16        A. Depends.                                       16       Q. All right. Is this formal --
     17        Q. Okay. What did that depend on?                 17       A. It's not in writing.
     18        A. Whether it was formal or informal.             18       Q. All right. So when you say it's
     19        Q. And that's -- Okay.                            19   combined in the harassment policy, what's your
     20            MR. BERSANI: I'm sorry. I didn't hear         20   basis for saying that?
     21    that.                                                 21       A. Well, if you look at Exhibit 1 and you
     22            THE WITNESS: Depends whether it was           22   look at the Complaint procedure -- I'm sorry. It
     23    formal or informal.                                   23   is not split up in there.
     24            MR. BERSANI: Thank you.                       24              (Pause.)

                                                  Page 54                                                  Page 56

      1   BY MR. CASPER:                                          1   BY MR. CASPER:
      2       Q. Okay. And what's the meaning of that             2       Q. Okay. So is that --
      3   distinction, informal versus formal as you're using     3       A. I take that back. It's not in here.
      4   it?                                                     4   I'm confusing it with your question.
      5       A. Well, it -- it all depends. Depends              5       Q. Okay. So my -- my question was -- just
      6   on who the person -- informal would either -- If        6   so we're clear -- where, in writing right now, is
      7   you want me to walk you through the process, that       7   there the informal complaint versus formal
      8   would be --                                             8   complaint distinction when it comes to harassment
      9       Q. That's -- That's really where I'm                9   and discrimination?
     10   going.                                                 10       A. There's nothing in writing.
     11       A. Okay.                                           11       Q. Okay. And then you were referring to
     12       Q. So if you would like to do that right           12   Exhibit 1, which is the 2020 policy.
     13   now, go ahead.                                         13            Is that distinction, informal versus
     14       A. Informal, it is usually either                  14   formal -- is that spelled out anywhere in
     15   reported to HR or to a supervisor, manager --          15   Exhibit 3, which would be the policy or the
     16   whoever an employee feels comfortable making their     16   handbook in effect up until 2018?
     17   complaint to.                                          17       A. No.
     18           If it comes to myself, I take the              18       Q. All right. And -- So when you just
     19   employee's complaint. I would bring it to the          19   testified that there's -- complaints are treated
     20   chief or the deputy chief's attention and the          20   differently based upon them being formal or
     21   complaint would be handled at the police station.      21   informal, if it's not written out anywhere, where
     22       Q. That's --                                       22   does that distinction come from?
     23       A. Investigated at the police station.             23       A. Well, what we consider informal is if
     24       Q. That's in the case of a formal?                 24   an employee reports a complaint. That would be

                                                  Page 55                                                  Page 57

                                                                                15 (Pages 54 to 57)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 18 of 284 PageID #:2773
   SCATCHELL   v. VILLAGE OF MELROSE PARK                CHRISTINE PIEMONTE                                      18 CV 03989


      1    informal.                                                 1             If the supervisor is unavailable or
      2             A formal complaint we would get from             2    the employee believes it would be inappropriate to
      3    the EEOC.                                                 3    contact that person, the employee should
      4        Q. Okay. And that distinction between                 4    immediately contact the human resources director
      5    informal and formal, is that written anywhere or is       5    or any other member of the management.
      6    this just --                                              6        Q. All right. And then the next paragraph
      7        A. No.                                                7    after that beginning Any supervisor, can you read
      8        Q. Okay. And do you know how many                     8    that first sentence?
      9    complaints -- or how many charges you've received         9        A. Any supervisor or manager who becomes
     10    from the EEOC against the Village of Melrose Park        10    aware of possible sexual or other unlawful
     11    since 2014?                                              11    harassment should promptly advise the human
     12        A. No.                                               12    resources department or any other member of
     13        Q. Any?                                              13    management who will handle the matter in a timely
     14        A. I don't recall.                                   14    and confidential manner.
     15        Q. If you -- If the Village of Melrose               15        Q. Now I notice that these two paragraphs,
     16    Park does receive an EEOC charge, does that go to        16    they just refer to sexual or other unlawful
     17    your office?                                             17    harassment. You agree with that?
     18        A. Depends.                                          18        A. Yes.
     19        Q. Depends on what?                                  19        Q. Now what about someone who's
     20        A. Where the -- they send it.                        20    experiencing discrimination?
     21             Sometimes they send it to the police            21             Would these two paragraphs apply to
     22    station. Sometimes they send it to the address           22    that?
     23    here.                                                    23        A. It is under the EEO policy.
     24        Q. All right. And is there any -- in                 24        Q. Okay.

                                                        Page 58                                                  Page 60

      1   writing anywhere -- Strike that question. Sorry.           1        A. Section 100:3.
      2          Between 2014 to 2018, was there                     2        Q. So that's the prior page, Page 4099, of
      3   anywhere in writing notifying employees of where           3    Exhibit 3?
      4   they should make a complaint of discrimination or          4        A. Yes.
      5   harassment to?                                             5        Q. Okay. And where on that page do we see
      6      A. It is in the handbook.                               6    a reporting procedure relative to --
      7      Q. All right. And would that be the same                7        A. The bottom paragraph.
      8   two pages we've been looking at, 4098 and 4099, of         8        Q. Relative to discrimination.
      9   Exhibit 3?                                                 9            The bottom paragraph?
     10      A. That's the complaint procedure.                     10        A. Yes.
     11      Q. All right. And where -- where is that               11        Q. Okay. And --
     12   complaint procedure on those two pages?                   12        A. Did you want me to read it?
     13        A. For Exhibit 1?                                    13        Q. I do.
     14        Q. No, exhibit -- Let's use Exhibit 3.               14        A. Any employee with questions or
     15       A. It is under page -- Section 100:4under             15    concerns about any type of discrimination in the
     16   Sexual and other unlawful harassment, Paragraph 3.        16    workplace are encouraged to bring these issues to
     17       Q. All right. So that state -- well, what             17    the attention of their supervisor or to human
     18   can -- Can you state what -- in what part of that         18    resources.
     19   paragraph you're referring to the complaint               19        Q. All right. And in 2018, were employees
     20   procedure?                                                20    being provided any kind of training relative to the
     21       A. Any employee who wants to report an                21    policy on Page 4098 of Exhibit 3?
     22   incident of sexual or other unlawful harassment           22            MR. FOWLER: Objection to scope.
     23   should promptly report the matter to his or her           23            You can answer if you can.
     24   supervisor.                                               24            MR. CASPER: You can answer.

                                                        Page 59                                                  Page 61

                                                                                    16 (Pages 58 to 61)
                                               Cynthia A. Pavesich & Associates
                                                        (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 19 of 284 PageID #:2774
   SCATCHELL     v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                     18 CV 03989


      1             That's the page we were just looking          1             What's the expectation about where such
      2    at.                                                    2    an employee is supposed to report that
      3             THE WITNESS: Yeah.                            3    discrimination under this language?
      4             Oh, sorry. I have the wrong --                4        A. It says a supervisor and if it is the
      5             MR. CASPER: Here. Let's just back up          5    supervisor, they should report it to human
      6    a second.                                              6    resources.
      7    BY MR. CASPER:                                         7        Q. Okay. But it doesn't say that in here,
      8        Q. Just to make this easier, I'm just              8    does it? It just says to bring these issues to the
      9    looking at Exhibit 3. Can you take that and put        9    attention of their supervisor or to human
     10    that in front of you?                                 10    resources, right?
     11        A. Sorry.                                         11        A. Yes.
     12        Q. And Page 4098 is the Bates stamped             12        Q. Is there anything in writing about
     13    number on the bottom right.                           13    specifically what to do in the circumstance where
     14        A. Sorry.                                         14    an -- it is a supervisor who is in fact doing the
     15        Q. Okay. Are you there?                           15    alleged discrimination?
     16        A. Yes.                                           16             I mean I know this says supervisor or
     17        Q. Okay. Just -- If you just want to keep         17    to human resources but is there anything that
     18    this in front of you?                                 18    spells out a reporting procedure for that
     19             We were talking about the last -- the        19    circumstance more specifically than this?
     20    bottom paragraph. My question was are employees       20        A. In this handbook, no.
     21    provided any kind of yearly training about this       21        Q. In anywhere else for the Village,
     22    document, 4098?                                       22    unrelated to the police department, is there such
     23             MR. FOWLER: And again objection to           23    language written anywhere?
     24    scope.                                                24             MR. FOWLER: Are you asking since 2018

                                                   Page 62                                                   Page 64

      1           You can answer if you can.                      1    or limited to this time period?
      2    BY THE WITNESS:                                        2            MR. CASPER: Limited to 2014 to 2018.
      3        A. I'm not sure what year we started, but          3    BY THE WITNESS:
      4    every couple years we do harassment training.          4        A. No, not that I can recall.
      5    BY MR. CASPER:                                         5    BY MR. CASPER:
      6        Q. Okay. And is that something employees           6        Q. Has any such policy been enacted since
      7    are required to take online, in person or some         7    2018?
      8    other means?                                           8            MR. FOWLER: You want her to look at
      9        A. In person.                                      9    the 2018 and the 2020 handbooks?
     10        Q. Okay. Do you remember the last year            10            MR. CASPER: Okay. Why don't we do
     11    that was administered?                                11    that.
     12        A. I don't recall.                                12    BY THE WITNESS:
     13        Q. All right. And so this paragraph on            13        A. I think the only change was -- The
     14    Page 4098, is this the only language about how        14    only difference I could see is it says or any
     15    employees are supposed to report discrimination if    15    other member of management with whom you feel
     16    they experience it?                                   16    comfortable.
     17           MR. FOWLER: And again you're                   17    BY MR. CASPER:
     18    excluding the SOPs in the police department?          18        Q. All right. And what document are you
     19           MR. CASPER: Yes.                               19    referring to with that? Is that Exhibit 1,
     20    BY THE WITNESS:                                       20    Exhibit 2?
     21        A. Yes.                                           21        A. This is Exhibit 2.
     22    BY MR. CASPER:                                        22        Q. All right. And where is that change on
     23        Q. Now what if the discrimination is              23    Exhibit 2?
     24    coming from the employee's supervisor?                24        A. Underneath the Complaint procedure.

                                                   Page 63                                                   Page 65

                                                                                 17 (Pages 62 to 65)
                                             Cynthia A. Pavesich & Associates
                                                      (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 20 of 284 PageID #:2775
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                      18 CV 03989


      1        Q.    Is this --                                   1       Q. Okay. Now you agree with me that
      2        A.    The first paragraph.                         2   between -- that prior to July 1st, 2018 and after
      3        Q.    Is this Page 3466?                           3   July 1st, 2018, the complaint procedure language
      4        A.    Yes.                                         4   changed to that that I just read on Page 3467,
      5            3467. I'm sorry.                               5   correct?
      6         Q. All right. So I think before -- and I          6       A. Yes.
      7    don't want to misquote your testimony. But I think     7       Q. Do you know why that language changed
      8    before I'd asked you if there was any differences      8   between Exhibit 3 and Exhibit 2?
      9    between -- Strike that question. We don't need to      9       A. No.
     10    ask that.                                             10       Q. Were you consulted in any way about
     11            Okay. So effective July 2018,                 11   that language changing?
     12    according to Exhibit 2, the -- did the complaint      12       A. No.
     13    procedure -- with respect to unlawful                 13       Q. Do you -- Did you give any input about
     14    discrimination experienced by an employee -- change   14   that language changing?
     15    in any way with respect to who they're required to    15       A. No.
     16    report it to?                                         16       Q. Do you know why that language was
     17         A. Between 18 -- Exhibit 1 and 2?                17   changed?
     18         Q. Well, no. This would be between               18       A. No.
     19    Exhibits 3 and 2; going from pre 2018 to July 2018.   19       Q. So the pre July 1st, 2018 language just
     20                (Pause.)                                  20   stated that employees were encouraged to bring
     21    BY MR. CASPER:                                        21   discrimination issues to the attention of their
     22         Q. You know, I can make this question a          22   supervisor or to human resources. And then that
     23    little more streamlined. Why don't I do that.         23   expanded to supervisor, department manager, the
     24    Let's do it this way.                                 24   director of human resources or any other member of

                                                  Page 66                                                   Page 68

      1            In Exhibit 3, which is the pre 2018            1   management with whom you feel comfortable bringing
      2    policy, we just read the paragraph that states any     2   such a complaint.
      3    employee with questions or concerns about any type     3            Is it your testimony you don't have any
      4    of discrimination in the workplace are encouraged      4   knowledge as to why that language was expanded?
      5    to bring these issues to the attention of their        5       A. Correct.
      6    supervisor or to human resources.                      6       Q. Did you ever investigate any complaints
      7            Do you recall going over that a moment         7   of discrimination made by John Scatchell, Senior,
      8    ago?                                                   8   the plaintiff in this case?
      9        A. Yes.                                            9            MR. FOWLER: Objection to scope.
     10        Q. Okay. Now if we go -- fast forward             10            You can answer.
     11    ahead to Exhibit 2, this is the 2000 -- July 1st,     11   BY THE WITNESS:
     12    2018 handbook. The language appears to change to      12       A. No.
     13    any employee who believes he or she has been          13   BY MR. CASPER:
     14    subject to or a witness to illegal discrimination,    14       Q. Were any such complaints of
     15    including sexual or other forms of unlawful           15   discrimination ever brought to your attention in
     16    harassment, is requested and encouraged to make a     16   the years 2017 or 2018?
     17    complaint. You may complain directly to your          17            MR. FOWLER: Objection to scope.
     18    immediate supervisor or department manager, the       18            You can answer if you can.
     19    director of human resources or any other member of    19            MR. CASPER: For the record, I think
     20    management with whom you feel comfortable bringing    20   this is within the scope of complaint, response,
     21    such a complaint. That's on Page 3467 of              21   protocol and investigations of formal or informal
     22    Exhibit 2 -- that language I just read.               22   complaints.
     23            Are you familiar with that?                   23            Anyway, you can answer.
     24        A. Yes.                                           24

                                                  Page 67                                                   Page 69

                                                                                18 (Pages 66 to 69)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 21 of 284 PageID #:2776
   SCATCHELL   v. VILLAGE OF MELROSE PARK            CHRISTINE PIEMONTE                                      18 CV 03989


      1    BY THE WITNESS:                                        1       A. Yes.
      2        A. I don't recall --                               2       Q. What kinds of records were they?
      3    BY MR. CASPER:                                         3       A. I don't recall specifically.
      4        Q. And --                                          4       Q. Did you undertake any investigation
      5        A. -- the years.                                   5   into the subject matter of those records after
      6        Q. Did you ever have any involvement in            6   receiving them?
      7    investigating any such complaints of discrimination    7       A. No.
      8    or harassment filed by John Scatchell, Senior in       8       Q. Did you do anything with those records
      9    2017 or 2018?                                          9   after receiving them?
     10        A. No.                                            10       A. Put them in a file.
     11        Q. Were you ever consulted about any such         11       Q. Where is that file located?
     12    complaints?                                           12       A. Upstairs in the human resources
     13        A. No.                                            13   department.
     14        Q. Were you ever given any records in 2017        14       Q. Are they still there?
     15    or 2018 pertaining to such complaints made by John    15       A. Yes.
     16    Scatchell, Senior?                                    16       Q. What's the nature of these documents
     17        A. I don't recall the year.                       17   you're referring to?
     18        Q. Okay. Was there a year where you were          18       A. I don't recall.
     19    given records pertaining to such complaints filed     19       Q. And have you produced them to an
     20    by John Scatchell, Senior?                            20   attorney for production in this case?
     21        A. Yes.                                           21       A. Actually the attorney produced them to
     22        Q. What year were you first given such            22   me.
     23    records?                                              23       Q. Okay. And have you ever been asked to
     24        A. I don't recall.                                24   produce those to anyone since?

                                                  Page 70                                                    Page 72

      1        Q. Do you remember by whom you were given          1       A. I don't recall.
      2    such records?                                          2       Q. And did you assign anyone in your
      3        A. Actually from our legal office.                 3   office to investigate the subject matter of those
      4        Q. Okay. And was that sometime after --            4   documents?
      5    Strike that question.                                  5       A. In my office? No.
      6            Okay. Were you ever asked to conduct           6       Q. Outside of your office, did you assign
      7    any investigation, relative to those complaints,       7   anyone to investigate the subject matter of those
      8    after being given them by the legal office?            8   documents?
      9        A. No.                                             9       A. No.
     10        Q. Did you ever undertake, on your own, to        10       Q. And did you ever interview John
     11    conduct any such investigations?                      11   Scatchell, Senior relative to the subject matter of
     12        A. No.                                            12   those documents?
     13        Q. What did you do with those complaints          13       A. No.
     14    after receiving them from the legal office?           14       Q. Did you ever interview John Scatchell,
     15            MR. FOWLER: Objection. Form.                  15   Senior relative to any complaints of discrimination
     16            You said complaints earlier. She              16   or harassment that he made?
     17    said -- You asked about documents.                    17       A. No.
     18            MR. CASPER: Let me rephrase the               18       Q. Did you ever assign anyone in your
     19    question.                                             19   office to do so?
     20    BY MR. CASPER:                                        20       A. No.
     21        Q. What was the nature of the material you        21       Q. What about -- We've been talking about
     22    were given by the legal office as it pertains to      22   discrimination and harassment.
     23    John Scatchell, Senior? Were they records of some     23           What about retaliation for a Village
     24    kind?                                                 24   employee filing -- filing a charge of

                                                  Page 71                                                    Page 73

                                                                                19 (Pages 70 to 73)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 22 of 284 PageID #:2777
   SCATCHELL   v. VILLAGE OF MELROSE PARK            CHRISTINE PIEMONTE                                      18 CV 03989


      1    discrimination or reporting discrimination? Is         1       A. Sure.
      2    that prohibited by Village policy?                     2            No retaliation or other adverse action
      3        A. Yes.                                            3   will be taken against an employee for making a
      4        Q. Okay. And where's the anti -- I'm               4   complaint or report of discrimination or
      5    going to call it -- Strike that.                       5   harassment or for asking -- for assisting in the
      6            Where's the anti-retaliation policy in         6   investigation of any such complaint or report.
      7    effect in Melrose Park? Is it in the handbook          7       Q. All right. And were you ever involved
      8    somewhere?                                             8   in writing that anti-retaliation language that we
      9        A. Yes.                                            9   just referenced?
     10        Q. And --                                         10       A. No.
     11        A. It's not a separate policy.                    11       Q. Were you involved in writing any of the
     12        Q. Okay. So is it the same policies we            12   anti-retaliation language we reference in
     13    were just looking at before?                          13   Exhibit 3, the pre 2018 policy?
     14        A. It's combined in the complaint                 14       A. No.
     15    procedure policy.                                     15       Q. Were you ever consulted about drafting
     16        Q. Okay. So if we look at Exhibit 3,              16   such language?
     17    which is the pre July 1st, 2018 handbook, is the      17       A. No.
     18    anti-retaliation policy language also contained at    18       Q. Do you know why that language was
     19    Pages 4098 and 4099?                                  19   expanded between Exhibit 3 and Exhibit 2?
     20        A. In the last paragraph in -- at 4098.           20       A. No.
     21    Employees can raise concern and make reports          21       Q. Did you ever investigate any complaints
     22    without fear of reprisal.                             22   of retaliation filed by John Scatchell, Senior
     23        Q. And is that the only language in this          23   relative to -- Well, that's my question.
     24    handbook in effect at this time governing             24            Did you ever investigate any complaints

                                                  Page 74                                                    Page 76

      1    anti-retaliation?                                      1   of retaliation filed by John Scatchell, Senior in
      2        A. In Section 100:4, Page 4099.                    2   2017 or 2018?
      3        Q. What about that?                                3       A. No.
      4        A. It is in there as well.                         4       Q. What about after that, in 2019 or 2020?
      5        Q. Where is it in there?                           5       A. No.
      6        A. Oh, I'm sorry. It's the bottom --               6       Q. Did you assign anyone under you to
      7    last sentence in the third paragraph.                  7   conduct any such investigation about a complaint of
      8        Q. And that says what?                             8   retaliation from John Scatchell, Senior?
      9        A. Employees can raise concerns and make           9       A. No.
     10    reports without fear of reprisal.                     10       Q. In 2017 and '18, did you ever learn
     11        Q. Okay. So other than the two identified         11   that John Scatchell, Senior -- whether or not he
     12    sentences on Pages 4098 and 4099 on Exhibit 3, is     12   had filed any complaints alleging retaliation?
     13    there any other anti-retaliation language contained   13       A. I don't recall the year.
     14    in this employee handbook?                            14       Q. Okay. So at some year you did become
     15        A. No.                                            15   aware that John Scatchell, Senior filed a complaint
     16        Q. All right. And then if we move forward         16   relative to retaliation?
     17    from there back to Exhibit 2, which is the handbook   17       A. Yes.
     18    effective July 1st, 2018, where is the                18       Q. How did you become aware of that?
     19    anti-retaliation language contained in that           19       A. The legal office had sent us copies of
     20    handbook?                                             20   the --
     21        A. In the second paragraph under the              21            MR. FOWLER: He asked how, so it's
     22    Complaint procedure, Page 4 -- 3467.                  22   legal office.
     23        Q. Can you read that for me, please? I'm          23            MR. CASPER: Okay.
     24    not sure what you're referring to.                    24

                                                  Page 75                                                    Page 77

                                                                                20 (Pages 74 to 77)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 23 of 284 PageID #:2778
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


      1    BY MR. CASPER:                                         1   the legal office and then to our insurance
      2        Q. And did you do anything after being so          2   company.
      3    advised by the legal office?                           3       Q. Okay. So if a police department member
      4        A. No.                                             4   files -- or -- or -- Strike that question.
      5        Q. Did you do anything to investigate the          5            If a police department member wishes to
      6    complaint of retaliation you'd been advised about      6   complain informally about retaliation, is that an
      7    from the legal office?                                 7   allegation that you would investigate, as human
      8        A. No.                                             8   resources director, if it were reported to you?
      9        Q. Did you direct anyone under your                9       A. No.
     10    supervision to investigate such a complaint?          10       Q. If a Village employee who's not a
     11        A. No.                                            11   police department member believes that they are the
     12        Q. Why not?                                       12   victim of retaliation, is that something your
     13        A. I don't investigate for the police             13   office would investigate if it was reported to you?
     14    department.                                           14       A. Yes.
     15        Q. Okay. Do you know who does? Strike             15       Q. Okay. And that's my question next --
     16    that question.                                        16   is why is there this difference in treatment
     17            As human resources director for Melrose       17   between victim -- alleged victims of retaliation
     18    Park, is it your testimony that you do not conduct    18   who are Village employees from victims of alleged
     19    investigations of complaints of retaliation filed     19   retaliation who are police department employees?
     20    by police department members?                         20            MR. FOWLER: Objection to scope.
     21        A. Yes.                                           21            You can answer if you can.
     22        Q. Okay. Do you know, by title or                 22   BY THE WITNESS:
     23    position, who does do such investigations?            23       A. I can't answer that.
     24        A. As I stated earlier, they are sent to          24

                                                  Page 78                                                    Page 80

      1    our legal office.                                      1   BY MR. CASPER:
      2        Q. How do you know that?                           2       Q. Okay.
      3        A. They are received either -- As I said,          3           MR. FOWLER: Cass, you've been going
      4    depends where they're received. They're received       4   about an hour and a half. Is it a good time to
      5    at the police station or at the Village and we         5   take a break?
      6    send them off to the legal office.                     6           MR. CASPER: Sure. Yeah, we can take
      7        Q. Is this the case with all retaliation           7   a break.
      8    complaints received from members of the Melrose        8              (Whereupon a recess was taken.)
      9    Park Police Department?                                9           MR. CASPER: Are you ready?
     10        A. Any complaints.                                10           THE WITNESS: Yes.
     11        Q. Wait a second. I'm getting confused            11           MR. CASPER: Okay.
     12    now.                                                  12           Can you read back my last question?
     13            So you just stated a moment ago, I            13           THE REPORTER: Question: "And that's
     14    believe, that if it's a retaliation complaint from    14   my question next -- is why is there this
     15    the police department you do not investigate that.    15   difference in treatment between victim -- alleged
     16        A. Right.                                         16   victims of retaliation who are Village employees
     17        Q. Is that your testimony?                        17   from victims of alleged retaliation who are police
     18        A. Yes.                                           18   department employees?"
     19        Q. Okay. Now you seem to be saying that           19           There was an objection to scope.
     20    any complaints are not -- of retaliation -- are not   20           Answer: "I can't answer that."
     21    investigated by your office.                          21   BY MR. CASPER:
     22        A. I'm sorry. Your specific -- No, any            22       Q. All right. And did you hear the last
     23    complaints, period.                                   23   question now as it was read back?
     24            Formal complaints, as I stated, go to         24       A. Yes.

                                                  Page 79                                                    Page 81

                                                                                21 (Pages 78 to 81)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 24 of 284 PageID #:2779
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


      1        Q. Okay. And then was your answer I can't          1   trying to get at. Let me just ask this. Strike
      2    answer that?                                           2   that question. Let me ask this in a totally
      3        A. Yes.                                            3   different way.
      4        Q. Is that because you don't know the              4   BY MR. CASPER:
      5    answer to that or --                                   5       Q. The Village of Melrose Park has certain
      6        A. I do not know.                                  6   elected officials in it. Do you agree with that?
      7        Q. Do you know how long there's been a             7       A. Yes.
      8    difference in treatment between investigations of      8       Q. Can you list what those would be in
      9    retaliation by police department members versus non    9   general?
     10    police department Village employees?                  10       A. What -- The elected officials?
     11        A. No.                                            11       Q. Yes.
     12        Q. And let's -- backing up a second.              12       A. Their names or their titles?
     13             The Village of Melrose Park Police           13       Q. The titles.
     14    Department, is that a subsidiary body of the          14       A. There is trustee, plan, personnel
     15    Village of Melrose Park as a village?                 15   committee and -- oh, my God, I can't -- finance
     16             MR. FOWLER: Objection. Form.                 16   committee I believe.
     17             If you understand it, you can answer.        17       Q. Those are elected positions?
     18             Are you asking whether it has any kind       18       A. The elected officials?
     19    of separate legal existence?                          19       Q. Yes.
     20             MR. CASPER: That's what I'm asking.          20       A. Or are you talking like the treasurer?
     21    BY THE WITNESS:                                       21   We have the treasurer, the clerk.
     22        A. No.                                            22           MR. FOWLER: Objection to scope
     23    BY MR. CASPER:                                        23   BY THE WITNESS:
     24        Q. Okay. So the Village of Melrose Park           24       A. Are you saying the board of trustees

                                                  Page 82                                                    Page 84

      1    Police Department is -- has the same legal status,     1   or --
      2    for example, as the Village clerk or the fire          2   BY MR. CASPER:
      3    department or the public works department. Would       3       Q. Yeah, we're getting way afield here.
      4    you agree with that characterization?                  4           What I'm just trying to get at is is
      5            MR. FOWLER: Objection to form in the           5   there some reason that you're aware of why the
      6    sense it . . .                                         6   police department has its own procedure for
      7            You can answer if you can.                     7   reporting discrimination and harassment from the
      8            THE WITNESS: Can you repeat it again?          8   Village?
      9    I'm sorry.                                             9       A. No.
     10            MR. CASPER: Can you read the question         10       Q. Okay.
     11    back?                                                 11       A. I don't know.
     12            THE REPORTER: Question: "So the               12       Q. But there is a separate reporting
     13    Village of Melrose Park Police Department is --       13   procedure for such matters at the police department
     14    has the same legal status, for example, as the        14   from the Village. Do you agree with that?
     15    Village clerk or the fire department or the public    15       A. Yes.
     16    works department. Would you agree with that           16       Q. And you don't know why that is.
     17    characterization?"                                    17       A. No.
     18            MR. FOWLER: Cass, can I suggest you           18       Q. And you don't know how long there's
     19    reask the question without using the Village clerk    19   been a separate reporting procedure for the police
     20    as an example?                                        20   department members as opposed to Village employees.
     21            MR. CASPER: Okay.                             21       A. No, I do not.
     22            MR. FOWLER: I think that's an elected         22       Q. Have you ever worked for any other
     23    position.                                             23   municipal governments?
     24            MR. CASPER: Okay. I know what I'm             24       A. No.

                                                  Page 83                                                    Page 85

                                                                                 22 (Pages 82 to 85)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 25 of 284 PageID #:2780
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


      1        Q. And the Village policy with respect to          1   BY MR. CASPER:
      2    discrimination, harassment and retaliation, are        2       Q. Is that, if you know, a part of the
      3    Village employees who become aware -- emphasis         3   police department SOPs that asks them to report
      4    aware -- of discrimination, harassment or              4   such matters or is that a part of the Village
      5    retaliation, are they expected to report that?         5   policy?
      6        A. Yes.                                            6           MR. FOWLER: Objection to scope.
      7        Q. And to whom are they expected to report         7           You can answer if you can.
      8    such matters if they become aware of it?               8   BY THE WITNESS:
      9        A. To either human resources, their                9       A. I don't know.
     10    supervisor or anyone else they feel comfortable       10   BY MR. CASPER:
     11    speaking to in a managerial position.                 11       Q. Are you saying you don't know the
     12        Q. And is that -- Okay. And why is that           12   answer to that because the question is directed to
     13    the Village policy with respect to reporting of       13   the police department policy?
     14    discrimination, harassment or retaliation of which    14       A. Correct.
     15    Village employees become aware?                       15       Q. Okay. And that's -- I know we've been
     16             MR. FOWLER: Objection to scope.              16   over this but that's because you don't administer
     17             You can answer if you can.                   17   those SOPs.
     18    BY THE WITNESS:                                       18       A. Correct.
     19        A. It's the way it's written in the               19       Q. Okay. Can you at least give me this
     20    handbook.                                             20   much? Like what is the name of the policies at the
     21    BY MR. CASPER:                                        21   police department that you do not administer as
     22        Q. Okay. And employees who become aware           22   human resources director? By which I mean is SOP
     23    of discrimination, harassment or retaliation who do   23   the correct term for those?
     24    not report same to any of the individuals you         24       A. Yes.

                                                  Page 86                                                    Page 88

      1    listed, are they violating Village of Melrose Park     1       Q. Okay. Are there any other police
      2    policy by not reporting that?                          2   department policies you're aware of that you're not
      3         A. Yes.                                           3   charged with administering as HR director?
      4         Q. How so?                                        4       A. Well, they do have their collective
      5         A. They're asked to report it. They --            5   bargaining agreement that they follow that I'm not
      6    Well, I suppose it's not an actual violation.          6   in charge of.
      7    They're asked to report it.                            7       Q. Okay. So other than the collective
      8         Q. And would they be violating Village            8   bargaining agreement and what we're calling the
      9    policy by not reporting their knowledge of             9   SOPs of the police department, are you aware of any
     10    discrimination, retaliation or harassment?            10   other policies of the police department that you
     11         A. They would not be.                            11   are not charged with administering as human
     12         Q. Have you ever been involved -- All            12   resources director of the Village?
     13    right. That's fine.                                   13       A. No, I am unaware of any.
     14             And to your knowledge, members of the        14       Q. And I'm only talking at a very general
     15    Melrose Park Police Department who become aware of    15   level. Like we've referenced SOPs, the CBA. Some
     16    discrimination, harassment or retaliation, are they   16   police departments will have general orders.
     17    also required to report same if they become aware     17           Are you aware of any such item at the
     18    of it?                                                18   Melrose Park Police Department?
     19         A. They --                                       19       A. No, I am not.
     20             MR. FOWLER: Objection to scope.              20       Q. Okay. So in other words, the universe
     21             You can answer if you can.                   21   of policies and procedures at the Melrose Park
     22    BY THE WITNESS:                                       22   Police Department that you're aware of but don't
     23         A. They are asked to. They are not --            23   administer is the SOPs and the collective
     24    you know, demanded to.                                24   bargaining agreement.

                                                  Page 87                                                    Page 89

                                                                                23 (Pages 86 to 89)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 26 of 284 PageID #:2781
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


      1        A. Yes.                                            1   BY MR. CASPER:
      2        Q. Okay. But other than those two                  2       Q. Okay. I think we can get away from all
      3    classifications of documents, is it true that          3   that for the -- at least for the time being;
      4    you're responsible for administering all other         4   hopefully, for good.
      5    policies in effect at Melrose Park?                    5           I'm going to direct your attention to
      6        A. The employee handbook.                          6   Topic 9, which is about the racial composition of
      7        Q. Other than the police department CBA            7   Melrose Park. I understand -- Did you produce some
      8    and SOPs which we've just been talking about, are      8   documents today relative to this topic to your
      9    there any other policies relating to                   9   counsel?
     10    discrimination, harassment or retaliation at          10           MR. FOWLER: Not today, but she's
     11    Melrose Park that you are not charged with            11   produced documents and we've produced them to you.
     12    administering?                                        12           MR. CASPER: Okay.
     13        A. No.                                            13           Can we -- May we mark this Exhibit --
     14        Q. Okay. So a concrete example of that            14   30(b)(6) Exhibit 5?
     15    question would be does the fire department at         15              (The document was thereupon marked
     16    Melrose Park -- Is there a fire department here?      16              30(b)(6) Exhibit No. 5, for
     17        A. Yes.                                           17              identification, as of
     18        Q. Do they have their own set of SOPs that        18              08/12/2020.)
     19    you are not responsible to administer?                19           MR. FOWLER: Let's try and use this
     20        A. I don't know.                                  20   one.
     21        Q. Okay. What about public works?                 21   BY MR. CASPER:
     22            Do they have their own set of SOPs that       22       Q. Okay. Looking at 30(b)(6) Exhibit 5 --
     23    you are not responsible to administer?                23   and these are Bates range 4317 and they should be
     24        A. No, they do not.                               24   up through 4365.

                                                  Page 90                                                    Page 92

      1        Q. Okay. Does the fire department, if you          1           Can you identity these documents after
      2    know -- if you know -- have an SOP governing           2   reviewing them?
      3    discrimination, harassment or retaliation?             3       A. Identify it?
      4        A. I don't know.                                   4       Q. Yeah, what they are.
      5        Q. Do any of the -- how do you -- How do           5       A. It is a report written -- I mean a --
      6    you phrase these different bodies within Melrose       6   I'm sorry -- a report run from our ADP payroll
      7    Park -- the police department, public works, the       7   system reporting the EEO status.
      8    fire? Do you call them departments?                    8       Q. And EEO status of who in general?
      9        A. Yes.                                            9       A. All Village employees.
     10        Q. Okay. Do you consider them to be their         10       Q. Okay. And there were several different
     11    own departments here in Melrose Park?                 11   reports run as part of this and I think they were
     12        A. Yes.                                           12   broken down by year -- 2015, 2016, '17, '18, '19
     13        Q. Do you consider them -- As human               13   and '20, is that accurate?
     14    resources director, do you consider them to be part   14       A. Yes.
     15    of the Village of Melrose Park?                       15       Q. Okay. Do you want to just page through
     16        A. Yes.                                           16   the way I've stapled these together and can you
     17        Q. Okay. Is there any elected official            17   confirm that these are the EEO reports from ADP for
     18    here in Melrose Park that you do not consider to be   18   Village employees for the years 2015 through 2020?
     19    part of the Village of Melrose Park as a village?     19           MR. FOWLER: Do you want her to
     20    I'm only asking if you know but . . .                 20   compare this with her own document or --
     21            MR. FOWLER: Scope.                            21           MR. CASPER: If you want. I printed
     22            You can answer.                               22   this out literally from what you sent me so . . .
     23    BY THE WITNESS:                                       23   BY THE WITNESS:
     24        A. No.                                            24       A. Oh, okay. You have them all attached.

                                                  Page 91                                                    Page 93

                                                                                24 (Pages 90 to 93)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 27 of 284 PageID #:2782
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                           18 CV 03989


      1    BY MR. CASPER:                                        1       Q. And then you determined that there were
      2         Q. Yes.                                          2   eight African American employees employed by the
      3         A. Because some of them are upside down.         3   Village of Melrose Park that year based on this
      4         Q. All right.                                    4   report, is that correct?
      5             MR. FOWLER: So just to be clear,             5       A. Yes.
      6    Exhibit 5 is the ADP reports for all years that we    6       Q. Does this include the police
      7    produced.                                             7   department?
      8             MR. CASPER: Yes, that's correct. I           8       A. Yes. If you look to the right, it
      9    just stapled them in order by year.                   9   says all the titles.
     10    BY THE WITNESS:                                      10       Q. Okay. So this -- In other words, this
     11         A. Yes, these --                                11   includes, for the year 2015, every single employee
     12             MR. CASPER: And if anything is upside       12   who would have worked for Melrose Park in 2015.
     13    down, it was -- I don't know. It's just the way      13       A. It should, yes.
     14    it printed.                                          14       Q. Okay.
     15    BY THE WITNESS:                                      15               (Pause.)
     16         A. Yes, these are the reports I produced.       16   BY MR. CASPER:
     17    BY MR. CASPER:                                       17       Q. Okay. Well, in any event, if you carry
     18         Q. Okay. And did you produce these              18   on from the 2015 report, it looks like 2016 starts
     19    reports?                                             19   on Page 4325 where you wrote 2016 at the top, is
     20         A. Well, I ran them out of ADP.                 20   that accurate?
     21         Q. Okay. And then you provided them to          21       A. Yes.
     22    your counsel?                                        22       Q. All right. And then you again tallied
     23         A. Yes.                                         23   the total number of employees and came up with --
     24         Q. And there's certain handwritten              24   it cut off a bit. It looks like you came up with

                                                 Page 94                                                        Page 96

      1    notations on the top of these reports. For            1   around 346 total employees?
      2    example, on Page 1 -- or Page 4317 of Exhibit 5,      2     A. Yes.
      3    there's a handwritten note at the top, 2015-385.      3     Q. And then the tally was eight African
      4    Total eight-African Americans.                        4   American within that?
      5            Do you see that?                              5       A. Yes.
      6        A. Yes.                                           6       Q. And then if you carry on to 2017, which
      7        Q. Is that your notation?                         7   begins on Page 4333, do you agree that that's the
      8        A. Yes.                                           8   start of the 2017 report?
      9        Q. What is the meaning of that?                   9      A. Yes.
     10        A. The year, the number of total                 10      Q. And then you again did a tally and it
     11    employees and, of that total, how many are African   11   looks like there were eight African American
     12    American.                                            12   employees employed by Melrose Park in the year
     13        Q. Okay. So for Page 4317 -- and this            13   2017, is that correct?
     14    carries on to Page 4324.                             14      A. Yes.
     15            That page range, is that the entire          15      Q. All right. And you came up with that
     16    Village of Melrose Park employee roster for 2015?    16   number of African American employees just by -- I
     17        A. Yes.                                          17   don't know -- going through the roster and
     18        Q. Okay. And you totaled the number of           18   hand-counting for each year?
     19    employees in that year and came up with 385, is      19       A. Yes.
     20    that correct?                                        20       Q. Okay. And then you did the same thing
     21        A. Yes.                                          21   for 2018, which begins I think on Page 4341?
     22        Q. That's why you wrote 385 on the first         22     A. Yes.
     23    page?                                                23     Q. And you came up with seven African
     24        A. Yes.                                          24   American employees employed by Melrose Park in 2018

                                                 Page 95                                                        Page 97

                                                                                 25 (Pages 94 to 97)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 28 of 284 PageID #:2783
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                      18 CV 03989


      1    based on that report, is that correct?                1   BY MR. CASPER:
      2        A. Yes.                                           2       Q. All right. Getting away from the
      3        Q. And then 2019 begins on Page 4350.             3   handwritten comments, just the printed portions of
      4            Can you confirm that?                         4   30(b)(6) Exhibit 5 --
      5        A. Yes.                                           5       A. Okay.
      6        Q. And there were six African American            6       Q. -- you obtained these just by printing
      7    employees employed by the Village that year based     7   them out from the ADP system here at Melrose Park?
      8    on your --                                            8       A. Correct.
      9        A. Yes.                                           9       Q. Okay. And you didn't alter these
     10        Q. -- examination of the roster, is that         10   records in any way before printing them off of that
     11    correct?                                             11   system, did you?
     12        A. Yes.                                          12       A. I did delete the -- because the board
     13        Q. And that's out of approximately -- for        13   of trustees -- because they held three separate
     14    the year 2019 -- 315 total employees, correct?       14   positions, I did eliminate the duplicates so we
     15        A. I can't really see my writing.                15   can get an accurate of actual how many people.
     16            MR. FOWLER: Since that's cut off, if         16       Q. All right. So how many -- how many
     17    you want to look at your original just to refresh    17   names did you delete from these records then before
     18    your recollection?                                   18   producing them?
     19            MR. BERSANI: Yeah, I was going to say        19       A. There were -- let me see -- I believe
     20    my copy -- the total numbers for each of the years   20   about 12.
     21    is cut off. Maybe you can clarify that?              21       Q. But other than those names that you
     22    BY THE WITNESS:                                      22   deleted, these are true and accurate --
     23        A. I'm sorry, you said '19?                      23       A. Yes.
     24                                                         24       Q. -- records?

                                                 Page 98                                                  Page 100

      1    BY MR. CASPER:                                        1       A. If a person held more than one
      2        Q. Yeah, 2019.                                    2   position within the year, they also were on the
      3        A. 375 total.                                     3   report twice.
      4        Q. Okay. And then there were --                   4       Q. Okay.
      5        A. Six African American.                          5       A. Such as someone transferred. They
      6        Q. Okay. And then if you look at                  6   were on the report twice so I just eliminated the
      7    Page 4359 of this exhibit, this is the year 2020      7   duplicates.
      8    employee roster, is that correct?                     8       Q. In any event, any of the duplicate
      9        A. Yes.                                           9   names that you eliminated, did that affect the
     10        Q. Okay. And there were only five African        10   overall employee number count that you tallied?
     11    American employees employed by Melrose Park --       11       A. Well, it would delete them off my
     12    well, 2020 so far based on this roster, is that      12   total so --
     13    correct?                                             13       Q. Okay.
     14        A. Yes.                                          14       A. -- I totaled after deletion.
     15        Q. Okay. And these records -- and I don't        15       Q. All right. I just -- My co-counsel had
     16    care really about the cut-off handwritten portion.   16   pointed out that John Scatchell, Senior does not
     17            MR. BERSANI: I do if that's my copy.         17   appear on Page 4323, which would be the 2015
     18            MR. CASPER: What?                            18   report?
     19            MR. BERSANI: I'll just state for the         19       A. Yes.
     20    record ours is cut off so . . .                      20           Oh, John A. Scatchell. Let's see.
     21            MR. CASPER: All right.                       21       Q. Is there a reason he does not appear on
     22            MS. SCATCHELL: That's how we got it          22   that report?
     23    from Jeff.                                           23       A. He may have inadvertently got -- you
     24            MR. CASPER: All right. Well . . .            24   know, accidentally got deleted because of a

                                                 Page 99                                                  Page 101

                                                                             26 (Pages 98 to 101)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 29 of 284 PageID #:2784
   SCATCHELL   v. VILLAGE OF MELROSE PARK            CHRISTINE PIEMONTE                                            18 CV 03989


      1    duplicate name is the only thing I could --            1      Q. And that was going to be my next
      2        Q. All right.                                      2   question I think.
      3        A. -- say.                                         3           So on Page 4357, we have Dave Stenberg.
      4            It was purely an accident.                     4   His designation is retired for purposes of this
      5        Q. Okay. But -- All right. That's fine.            5   report.
      6               (Pause.)                                    6      A. Yes.
      7    BY MR. CASPER:                                         7      Q. What does that designation mean for
      8        Q. On the face of this report, I notice --         8   purposes of this report?
      9    under the Status column -- and we can just stick       9      A. That he retired.
     10    with -- Well, why don't we go to page -- Page 4357?   10      Q. Literally like he hit the retirement
     11            I notice there's some names with the          11   age and --
     12    designation Active written in the third column to     12      A. Yes.
     13    the right. What is that designation?                  13      Q. -- and left employment or resigned for
     14        A. They're active on the payroll system.          14   some other reason?
     15        Q. So what does that mean, they're still          15       A. He retired.
     16    working here?                                         16       Q. Okay.
     17        A. Yes.                                           17       A. The status Retired was not always in
     18        Q. All right. And then like, for example,         18   the ADP system. We just recently programmed that.
     19    Austin Smith, he's listed as terminated on that --.   19       Q. Okay. And then the column over to the
     20        A. She.                                           20   far right of Page 4357, does that list these
     21        Q. Okay. She's listed as terminated on            21   individuals' job titles?
     22    that page.                                            22      A. Job title description.
     23            What does that word terminated mean           23      Q. All right. And then the Date at the
     24    here for purposes of this report?                     24   second column, is that their hire date?

                                                Page 102                                                       Page 104

      1         A. They are no longer currently working.          1       A. Yes.
      2         Q. Okay. And is that -- does that mean            2       Q. All right. We can put that exhibit to
      3    for any reason such as fired? Resigned? Died? Or       3   the side.
      4    is that not currently working for some other           4           I'm going to show you what's 30(b)(6)
      5    reason?                                                5   Exhibit 6.
      6         A. It's a general termination. The                6              (The document was thereupon marked
      7    system will ask you if it's voluntary or               7              30(b)(6) Exhibit No. 6, for
      8    involuntary.                                           8              identification, as of
      9             Termination doesn't necessarily mean          9              08/12/2020.)
     10    they were terminated, just that they're -- they       10              (The document was tendered.)
     11    are no longer employed.                               11           THE WITNESS: These were not accurate.
     12         Q. Okay.                                         12   That's why he got rid of them.
     13         A. We started making a difference                13           MR. CASPER: Hang on one second.
     14    because -- Well, that's -- that's all I'm going to    14              (Pause.)
     15    say.                                                  15   BY MR. CASPER:
     16         Q. You were going to say you started             16       Q. All right. After reviewing 30(b)(6)
     17    making a difference because of what?                  17   Exhibit 6, can you identify what these documents
     18         A. I wasn't always in control of the ADP         18   are? And they're Bates range 4166 through 4190.
     19    system and when 1095-Cs came into play, we had to     19       A. Yes, these were also reports generated
     20    make some additions to people being retired           20   out of ADP. This was a report that ADP
     21    because they still needed to show up in the system    21   automatically had in their system so we initially
     22    even though they weren't currently working so that    22   ran this report.
     23    a 1095-C would be produced for the taxes at the       23       Q. Okay. When you say you initially ran
     24    end of the year.                                      24   this report, was that for purposes of this

                                                Page 103                                                       Page 105

                                                                             27 (Pages 102 to 105)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 30 of 284 PageID #:2785
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                             18 CV 03989


      1    deposition?                                            1            MR. FOWLER: And just to be clear now
      2        A. Yes.                                            2    for the record, Exhibit 6 was produced only
      3        Q. Okay. And then why do we have these             3    because it fell within what was requested in the
      4    two different reports between the one in Exhibit 5     4    notice of deposition.
      5    and the one in Exhibit 6?                              5            MR. CASPER: Got you. Thank you.
      6        A. Because after reviewing, there was              6    BY MR. CASPER:
      7    inaccurate information.                                7        Q. Now I'm going to show you what we're
      8             There were some retirees that were on         8    going to mark as Exhibit -- 30(b)(6) Exhibit 7.
      9    here that, as I stated, were still in ADP for          9               (The document was thereupon marked
     10    points of 1095-Cs and I believe we still had some     10               30(b)(6) Exhibit No. 7, for
     11    duplicates in here.                                   11               identification, as of
     12             It wasn't -- It didn't seem to be            12               08/12/2020.)
     13    capturing all the employees.                          13               (The document was tendered.)
     14        Q. All right. So in other words, is               14    BY MR. CASPER:
     15    this -- Exhibit 6, is this a report that you          15        Q. And did you produce 30(b)(6) Exhibit 7
     16    printed out just for purposes of today's              16    as part of your preparation for today?
     17    deposition?                                           17        A. Yes.
     18        A. Yes.                                           18        Q. And for the record, this is Bates
     19        Q. And the same with Exhibit 5?                   19    stamped 4191 through 4205.
     20        A. Yes.                                           20            Why did you produce these documents as
     21        Q. And you printed out Exhibit 5 because          21    part of your preparation for today?
     22    you believe that that was a more comprehensive and    22        A. Because it seemed within the scope of
     23    accurate report of the employees here at Melrose      23    No. 9.
     24    Park?                                                 24        Q. Okay. And did you review Exhibit 7

                                                Page 106                                                      Page 108

      1        A. Yes.                                            1   prior to testifying today?
      2        Q. Okay. So Exhibit 6, did you print this          2      A. Yes.
      3    out first and then determine it was inaccurate?        3      Q. For what purpose?
      4        A. Yes.                                            4      A. So that I would know the population
      5        Q. All right. Did you do any tallying of           5   and how many black or African American population.
      6    total numbers of employees based on Exhibit 6 after    6      Q. And where -- How many black or African
      7    you obtained it?                                       7   American population?
      8        A. No.                                             8      A. The population of black or African
      9        Q. Okay. Did you review exhibit -- the             9   American.
     10    report in Exhibit 6 for total number of employees     10     Q. Is that within Melrose Park?
     11    who are African American employed by Melrose Park     11      A.
     12    after printing this out?                              12   yes.
     13        A. No.                                            13      Q. And where did you go to print off --
     14        Q. Okay. So is it fair to say that you            14      A. On the Website listed on the bottom of
     15    obtained Exhibit 6, determined it was not accurate    15   the page.
     16    and comprehensive and then put it aside and started   16       Q. World Population --
     17    using Exhibit 5?                                      17           MR. FOWLER: Remember, let him finish
     18        A. Yes.                                           18   his questions.
     19        Q. Okay. And then -- So your employee             19           THE WITNESS: Okay.
     20    totals as handwritten on Exhibit 5, as well as        20   BY MR. CASPER:
     21    African American -- number of African Americans,      21      Q. Okay. And that's
     22    that's based on your review of Exhibit 5.             22   worldpopulationreview.com? That's where you got
     23        A. Yes.                                           23   all of these documents in Exhibit 7?
     24        Q. Okay.                                          24      A. Actually my assistant got them for me,

                                                Page 107                                                      Page 109

                                                                              28 (Pages 106 to 109)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 31 of 284 PageID #:2786
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                     18 CV 03989


      1    but, yes.                                             1       A. Just the documents that we produced.
      2        Q. Okay. And you're using these documents         2       Q. All right. And would that be the
      3    as a basis for concluding what the current Melrose    3   documents -- some of the documents we've marked as
      4    Park population is?                                   4   exhibits?
      5            MR. FOWLER: Objection. Form.                  5       A. Yes.
      6            You can answer if you can.                    6       Q. Any other documents that we haven't
      7    BY THE WITNESS:                                       7   marked as exhibits that you reviewed in taking
      8        A. This I believe was based on the census         8   these notes?
      9    from 2010.                                            9       A. Just the -- the resolution for the
     10            The census for 2020 has not been             10   superseder in the 2017 --
     11    completed yet.                                       11       Q. Resolution --
     12    BY MR. CASPER:                                       12       A. -- resolution.
     13        Q. Okay. And you also used these                 13       Q. -- for the superseder, is that
     14    documents to determine roughly what the African      14   pertaining to the appointments of two deputy
     15    American population here is in Melrose Park?         15   chiefs?
     16            MR. FOWLER: Objection.                       16       A. Yes.
     17    BY THE WITNESS:                                      17       Q. Okay. I'll get to that in a second. I
     18        A. Yes.                                          18   just want to make sure I can read everything on
     19    BY MR. CASPER:                                       19   this Exhibit 8.
     20        Q. Based upon the 2020 census?                   20           The first line, can you just read that
     21            MR. FOWLER: Objection. Form.                 21   out for me so I know what it says?
     22            You can answer if you can.                   22       A. The procedure suggested by the mayor
     23    BY THE WITNESS:                                      23   and brought in front of the board.
     24        A. Yes.                                          24       Q. All right. And what is that referring

                                               Page 110                                                  Page 112

      1    BY MR. CASPER:                                        1   to?
      2        Q. Okay. And -- All right. You can put            2       A. The appointments and promotions of
      3    that aside.                                           3   deputy chief.
      4            Now you also produced some handwritten        4       Q. Okay.
      5    notes today. If we can mark these as Exhibit 8?       5       A. The procedure.
      6        A. Um-hum. Yes.                                   6       Q. And when you wrote suggested by mayor,
      7               (The document was thereupon marked         7   brought in front of the board, were you referring
      8               30(b)(6) Exhibit No. 8, for                8   to any document or other matter when you wrote
      9               identification, as of                      9   that?
     10               08/12/2020.)                              10       A. No.
     11               (The document was tendered.)              11       Q. All right. And to what are you
     12    BY MR. CASPER:                                       12   referring when you wrote that?
     13        Q. Are these -- This is a double-sided           13       A. The procedure.
     14    document.                                            14       Q. Okay. Is that the procedure for
     15            Are these all your notes on here?            15   appointments of individuals to deputy chief?
     16        A. Yes.                                          16       A. Yes.
     17        Q. And you took these notes as part of           17       Q. Does it refer to anything beyond that?
     18    preparation for today?                               18       A. No.
     19        A. Yes.                                          19       Q. All right. And below that it says
     20        Q. Why did you do so?                            20   requirements-certified police officer. Did I read
     21        A. So I would remember what some of the          21   that right?
     22    answers were for my question.                        22       A. Yes.
     23        Q. And did you review anything while you         23       Q. And then below that there's a starred
     24    were taking these notes?                             24   entry. Is that a star on the left hand --

                                               Page 111                                                  Page 113

                                                                           29 (Pages 110 to 113)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 32 of 284 PageID #:2787
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                      18 CV 03989


      1        A. Yes.                                           1   discrimination and harassment?
      2        Q. And then it says No procedure for what?        2       A. That the informal is reported to
      3        A. Individual decision.                           3   either HR/the supervisor. It's investigated and,
      4            And I don't recall why I wrote that.          4   if warranted, there's discipline.
      5        Q. Do you recall to what topic that               5       Q. Okay. And that would be for all
      6    brings us here today you wrote that about?            6   Village employees or all Village employees outside
      7        A. No.                                            7   of the police department?
      8        Q. All right. And then below that you've          8       A. Both.
      9    got a note 2016-                                      9       Q. All right. I thought you said before
     10            Can you read what it says after that?        10   that you, as the HR director, would not investigate
     11        A. We're able to adjust within the               11   complaints of discrimination, harassment or
     12    current budget because the difference was not        12   retaliation coming from police department members.
     13    significant. It was only for one month.              13       A. It doesn't say I investigated. It
     14        Q. Do you remember what you were referring       14   just says it's investigated.
     15    to when you wrote that?                              15       Q. Okay. But just to be clear then, as HR
     16        A. Yes.                                          16   director, you do not investigate complaints of
     17        Q. What?                                         17   discrimination, harassment or retaliation from
     18        A. It was a question in the budget               18   police department members, is that correct?
     19    about -- regarding the budget in number 6; the       19       A. Correct.
     20    budget procedures.                                   20       Q. So this note here, that doesn't change
     21        Q. Okay. And then below that on your             21   your testimony in that respect at all, does it?
     22    notes, you've got 2017 and I can't read what it      22       A. No.
     23    says to the right of that.                           23       Q. Okay. Now at the bottom of this
     24        A. Superseder covered the resolution for         24   Exhibit 8, this is where I really can't read this.

                                               Page 114                                                   Page 116

      1    the appointments of two deputy chiefs.                1   It says A and then can you read what it says after
      2        Q. Is this a budget-related note?                 2   that?
      3        A. Yes.                                           3        A. Draft. It says To Vaselli 4-18-17.
      4        Q. And then below that you wrote -- some          4   Revised from Julie Diemer 5-19-17. 5-24-18 the
      5    of this I can't read either.                          5   board. Effective 7-1 of '18.
      6             It says what after the number 7?             6           And then it lists the board members,
      7        A. Depends on formal, informal.                   7   Abruzzo, Anguiano, Prignano, Nicotera, Taconi and
      8        Q. And then below that it says what?              8   Mota.
      9        A. Informal, HR/supervisor, investigated.         9        Q. And why did you list the board members
     10    If warranted discipline.                             10   down at the bottom of this page?
     11        Q. And then below that it says what?             11        A. In case you asked.
     12        A. Formal, reported, legal and insurance.        12        Q. Well, no, I know, but like what was the
     13        Q. And what are you -- to what are you           13   relevance of listing those individuals to the note
     14    referring when you wrote these notes?                14   prior to that?
     15        A. The complaint procedures.                     15        A. Because you asked -- where am I.
     16        Q. Were you referring to any particular          16   Because you asked individuals who receive,
     17    kind of complaint?                                   17   evaluate and make decisions.
     18        A. The ones that are listed in the               18        Q. Okay. That's fine.
     19    document that you gave us. So as far as              19           Switching gears here for a second. I
     20    discrimination, EEOC, harassment, et cetera.         20   want to show you what's been previously marked as
     21        Q. All right. So based on your notes             21   Castellan Exhibit 4.
     22    here, HR/supervisor, when you wrote investigated,    22              (The document was tendered.)
     23    what -- to what were you referring with respect to   23   BY MR. CASPER:
     24    the discrimination -- to the complaints of           24        Q. Have you ever seen this document prior

                                               Page 115                                                   Page 117

                                                                           30 (Pages 114 to 117)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 33 of 284 PageID #:2788
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                               18 CV 03989


      1    to today?                                              1   which charges those would be?
      2        A. No.                                             2      A. It would be the one from John
      3        Q. And this -- Have you seen documents             3   Scatchell.
      4    like this before, by which I mean EEOC activity        4      Q. Okay. You're saying that you never
      5    logs?                                                  5   received notice that John Scatchell, Senior
      6        A. No.                                             6   received -- or filed an EEOC charge against the
      7        Q. All right. And then directing your              7   Village?
      8    attention to the second page, which is marked          8      A. Not initially, no.
      9    Plaintiff's Document Production 4, it indicates        9      Q. Okay. And do you recall when you first
     10    that -- I'm sorry.                                    10   did receive notice of such fact?
     11             Go to the very last page, Plaintiff's        11      A. I believe it was around a year later
     12    Document Production 5. It indicates that a charge     12   after the charges were filed.
     13    of discrimination was uploaded to this system         13       Q. All right. Do you know why you did not
     14    around October 20th, 2017.                            14   receive notice of John Scatchell, Senior filing a
     15        A. Yes.                                           15   charge of discrimination against the Village until
     16        Q. Do you recall, as HR director, ever            16   around a year after it was filed?
     17    receiving notice of an EEOC charge filed by John      17      A. Well, it was delivered to the police
     18    Scatchell, Senior around September or October         18   department and, at the time, we had a secretary in
     19    of 2017?                                              19   the legal department and HR. So somewhere between
     20        A. I don't recall the date.                       20   the police department and the interoffice mail, it
     21        Q. Okay. Do you recall, at some point,            21   didn't make it to my department.
     22    receiving notice of such a charge being filed by      22      Q. All right. And who was the secretary
     23    John Scatchell, Senior?                               23   in the police department that you're referring to
     24        A. Yes.                                           24   when you made that statement?

                                                Page 118                                                            Page 120

      1        Q. And does this document anywhere refresh         1        A. Constance Spatafora.
      2    your recollection of approximately when you            2        Q. Is she still here?
      3    received notice of such fact?                          3        A. Yes.
      4        A. No.                                             4        Q. All right. What's her job title now?
      5        Q. All right. When EEOC charges are in             5        A. She's an admin -- a clerk.
      6    fact filed against the Village, are you aware --       6        Q. All right. And do you know what was
      7    Strike that question.                                  7   happening with this EEOC charge prior to it leaving
      8             Are you aware of any EEOC charges             8   Constance Spatafora's hand?
      9    having been filed against the Village since you        9        A. No, I was unaware of it.
     10    became HR director?                                   10        Q. Okay. And were you consulted at all
     11        A. Yes.                                           11   about that EEOC charge being filed prior to your
     12        Q. All right. And would you, as a matter          12   receiving it through Constance Spatafora?
     13    of practice, receive notification that such charges   13            MR. FOWLER: Objection. Form.
     14    were filed as HR director?                            14            You can answer if you can.
     15        A. A copy, yes.                                   15   BY THE WITNESS:
     16        Q. Okay. And is that the expectation,             16        A. I was not involved, no. I was asked
     17    that you will receive a copy of EEOC charges when     17   if I was -- if I received it.
     18    they're filed against the Village as HR director?     18   BY MR. CASPER:
     19        A. Yes.                                           19        Q. Okay. And how did you -- how did you
     20        Q. And to your knowledge, have there ever         20   first receive that EEOC charge? Was it through
     21    been any EEOC charges filed by Village employees      21   interoffice mail, hand delivery, some other means?
     22    that you did not receive notice of as HR director?    22        A. I believe it was from the legal
     23        A. Yes.                                           23   office.
     24        Q. Can you give me -- Can you list out            24        Q. Okay. Do you recall approximately when

                                                Page 119                                                            Page 121

                                                                              31 (Pages 118 to 121)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 34 of 284 PageID #:2789
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


      1    you received the charge from the legal office?         1   Spatafora was in the legal office. They were
      2        A. As I stated, about a year later after           2   either sent to me by E-mail from her or E-mail
      3    it was charged.                                        3   from the police department.
      4        Q. Okay. And do you recall who gave it to          4       Q. All right. So in other words, if there
      5    you specifically? By name or title?                    5   was an EEOC charge filed by a police department
      6        A. No, I do not.                                   6   member, you would receive it by E-mail from the
      7        Q. And what did you do with it after               7   police department? Is that what you're saying?
      8    receiving it?                                          8       A. Usually it would be from the legal
      9        A. I sent it to the insurance company.             9   secretary.
     10        Q. What insurance company was that?               10       Q. Do you remember the names of any of the
     11        A. That would be -- At the time Mesirow           11   other individuals who filed those other EEOC
     12    Financial or Alliant. I can't -- They switched        12   charges?
     13    names so I'm not sure which it was at the time.       13       A. Over the years?
     14        Q. Did you do anything with that charge           14       Q. Yes.
     15    after you received it other than transferring it to   15       A. Yes.
     16    the insurance company?                                16           MR. FOWLER: Objection. Scope.
     17        A. Put it in a file.                              17           You can answer.
     18        Q. What file?                                     18   BY THE WITNESS:
     19        A. A file in my legal cabinet.                    19       A. Yes, I do.
     20        Q. Did you read the charge before filing          20   BY MR. CASPER:
     21    it away?                                              21       Q. Can you list them?
     22        A. No.                                            22       A. I know Lesley Shinkel was one.
     23        Q. Did you do any investigation of the            23           I really only remember Lesley. I'm
     24    charge before filing it away?                         24   sorry.

                                                Page 122                                                   Page 124

      1        A. No.                                             1       Q. Okay. But there were others; you just
      2        Q. Why not?                                        2   can't remember their specific names right now?
      3        A. Because it's not mine to look into.             3       A. Yes.
      4        Q. Whose would it have been to look into?          4       Q. And all of the others, is it your
      5        A. That would be the -- the legal team             5   testimony that you received notice of them directly
      6    because it's a formal charge.                          6   after they were being received?
      7        Q. Now I believe you said that this was            7       A. Yes.
      8    the only EEOC charge that was filed that did not       8       Q. And I guess I'm still trying to
      9    come to your attention right away. Was that your       9   understand why it was that you didn't-- that that
     10    testimony?                                            10   protocol wasn't followed with respect to the
     11        A. To my recollection, yes.                       11   Scatchell, Senior charge.
     12        Q. So there were other EEOC charges that          12       A. We were wondering that, too.
     13    were filed, since you've been HR director, that did   13       Q. Well, can you --
     14    come to your attention right away, is that correct?   14       A. It was lost in trans -- in the
     15        A. Yes.                                           15   transfer.
     16        Q. Approximately how many?                        16           We assumed it went to the legal office
     17        A. I don't recall.                                17   and then she failed to forward it to myself.
     18        Q. More than 10?                                  18       Q. Who's that she? Is that Connie
     19        A. No.                                            19   Spatafora?
     20        Q. All right. And is it -- When those             20       A. Constance Spatafora, yes.
     21    other charges other than the Scatchell, Senior        21       Q. Okay. And did you ever inquire of
     22    charge were filed, how was it that they were          22   Constance Spatafora why that charge was not
     23    brought to your attention after being filed?          23   forwarded to you?
     24        A. They were given to -- Well, Connie             24       A. She had no recollection of the charge.

                                                Page 123                                                   Page 125

                                                                            32 (Pages 122 to 125)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 35 of 284 PageID #:2790
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                       18 CV 03989


      1        Q. All right. And -- And where was she             1   physically got the charge, from the legal office,
      2    keeping it?                                            2   in or around October 2018?
      3            MR. FOWLER: Objection to form and              3        A. I really don't recall.
      4    scope.                                                 4        Q. This document doesn't refresh your
      5            You can answer if you can.                     5   recollection in any way as to when you received the
      6    BY THE WITNESS:                                        6   charge?
      7        A. I don't know.                                   7        A. No.
      8    BY MR. CASPER:                                         8        Q. And did you do any investigation into
      9        Q. Did you ask her?                                9   why there was such a delay in your receiving the
     10        A. No.                                            10   charge?
     11        Q. Did she give it to anyone, to your             11            MR. FOWLER: Objection. Form.
     12    knowledge?                                            12            You can answer.
     13        A. As I said, she didn't recall receiving         13   BY THE WITNESS:
     14    it.                                                   14        A. I did as I stated -- asked Constance
     15        Q. All right. Well, if she didn't recall          15   Spatafora if she received it because we did not.
     16    receiving it -- But she's the one who gave you the    16   BY MR. CASPER:
     17    Scatchell, Senior charge, right?                      17        Q. Okay. And why is it -- If the usual
     18        A. No, I said that's who should have              18   practice would be for you to get the EEOC charge
     19    given it to me.                                       19   first, do you know why this particular John
     20        Q. Well, who actually gave you the                20   Scatchell, Senior charge went to the legal office
     21    Scatchell, Senior charge?                             21   first?
     22        A. The legal office.                              22        A. No, I do not.
     23        Q. Okay. I thought you said Connie                23        Q. Did you ever investigate that question?
     24    Spatafora gave it to you.                             24        A. As I said, we looked in -- we asked

                                                Page 126                                                   Page 128

      1            It was the legal office?                       1   Constance Spatafora if she had ever seen it
      2        A. No, that was -- you asked me the                2   because it did not come to me so we didn't know
      3    procedure.                                             3   where it went.
      4        Q. Okay.                                           4       Q. Okay. And just to complete I think
      5        A. And that would normally have been the           5   this line of questioning, you didn't do anything
      6    procedure then.                                        6   with the charge after receiving it beyond filing it
      7        Q. Who from the legal office gave you the          7   away.
      8    Scatchell, Senior charge?                              8       A. I forwarded it to the insurance
      9        A. I don't recall.                                 9   company.
     10        Q. Was this Del Galdo? Laner Muchin?              10       Q. And forwarding it to the insurance
     11    Someone else?                                         11   company and filing it away, you didn't do anything
     12        A. I believe it was Del Galdo's office.           12   with that charge beyond that, is that correct?
     13        Q. And you don't remember who from Del            13       A. Correct.
     14    Galdo's office gave you the Scatchell, Senior         14       Q. And you didn't -- Was John Scatchell,
     15    charge?                                               15   Senior still working here at Melrose Park at the
     16        A. No, I do not.                                  16   time you received it?
     17        Q. Okay. And then you said it was about a         17       A. I don't recall.
     18    year after -- after the charge was filed that it      18       Q. Okay. All right. Do you recall how
     19    was first given to you by the legal office?           19   you transmitted that charge to the insurance
     20        A. Yes.                                           20   company after you received it? By fax? E-mail?
     21        Q. Okay. So if we look at Castellan               21   Some other means?
     22    Exhibit 4, this -- if this says -- which it does --   22       A. I don't recall.
     23    that the charge was filed in or around                23       Q. What's the way you usually transmit it
     24    October 2017, is it fair to say you first             24   to the insurance company?

                                                Page 127                                                   Page 129

                                                                            33 (Pages 126 to 129)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 36 of 284 PageID #:2791
   SCATCHELL   v. VILLAGE OF MELROSE PARK          CHRISTINE PIEMONTE                                     18 CV 03989


      1        A. Usually I scan it to the insurance            1   or that's the date --
      2    company via E-mail.                                  2       Q. I'm looking at the entry 11-21-2017
      3        Q. So scan it in an E-mail?                      3   where it says Respondent on the first page.
      4        A. Um-hum.                                       4       A. The only person that I know logged in
      5        Q. Any reason you did not scan an E-mail         5   was attorney Cynthia Grandfield. I'm assuming
      6    to the insurance company this time?                  6   you're meaning the EEOC Website.
      7        A. I did once I received it.                     7       Q. Right. Okay.
      8        Q. But specifically any reason to believe        8            Why do you identify Cynthia Grandfield
      9    you did not scan and E-mail the charge to the        9   as someone who logs into the EEOC Website?
     10    insurance company, in this instance, after          10       A. That's the document I was produced.
     11    receiving it?                                       11            MR. FOWLER: And just to be clear,
     12        A. After I received it, I did scan it to        12   this is one where it is rife with implicating the
     13    them.                                               13   attorney-client privilege.
     14        Q. Okay. Do you remember who the contact        14            We have provided a document to you
     15    was --                                              15   that provides a summary in response to Topic
     16        A. I believe.                                   16   No. 10. The witness is prepared to testify as to
     17        Q. -- at the insurance company who you          17   the specifics of that document but you have the
     18    scanned that charge to after receiving it?          18   information.
     19        A. I believe Michael Alisha and probably        19            MR. CASPER: Okay. Are you -- Can you
     20    his assistant, Elizabeth Straham.                   20   read the question back?
     21        Q. If we asked you to produce a copy of         21            THE REPORTER: Question: "Why do you
     22    that E-mail transmitting it to the insurance        22   identify Cynthia Grandfield as someone who logs
     23    company after today, could you produce it?          23   into the EEOC Website?"
     24            MR. FOWLER: Objection. Form.                24

                                               Page 130                                                 Page 132

      1            You can answer if you can.                   1   BY THE WITNESS:
      2    BY THE WITNESS:                                      2       A. She is the attorney, I was told,
      3         A. I don't know. I'd have to look in the        3   logged into the website.
      4    file.                                                4   BY MR. CASPER:
      5    BY MR. CASPER:                                       5       Q. Okay.
      6         Q. Looking at Castellan Exhibit 4 still,        6            MR. FOWLER: Don't go any farther than
      7    do you know who -- what -- For example on Page 1,    7   that.
      8    it says Respondent by 11-21-2017 and then it says    8            MR. CASPER: It seems the witness has
      9    Respondent logged in.                                9   a document in front of her.
     10            Do you know if Respondent is referring      10            Is that something you're intending to
     11    to the Village of Melrose Park?                     11   produce to us here or have you produced that?
     12            MR. FOWLER: Objection. Form.                12            MR. FOWLER: We have produced it.
     13            She said she's never seen the document      13            MR. CASPER: May I see what she's got
     14    before or anything like it.                         14   in front of her?
     15            MR. CASPER: All right.                      15               (The document was tendered.)
     16            MR. FOWLER: You can answer if you           16            MS. SCATCHELL: What's the Bates stamp
     17    can.                                                17   on that?
     18    BY MR. CASPER:                                      18            MR. FOWLER: I don't know offhand.
     19         Q. Can you answer that question?               19            MR. CASPER: Jeff, I don't think I saw
     20         A. Can you repeat the question? I'm            20   this either, actually.
     21    sorry.                                              21            MR. FOWLER: I certainly -- I did not
     22         Q. The question is do you know to whom         22   bring all of our production. I'm skimming through
     23    Respondent refers to on this document?              23   a subset.
     24         A. Is this the accurate date on 12-1-17        24            MR. CASPER: Was this just --

                                               Page 131                                                 Page 133

                                                                          34 (Pages 130 to 133)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 37 of 284 PageID #:2792
   SCATCHELL   v. VILLAGE OF MELROSE PARK           CHRISTINE PIEMONTE                                     18 CV 03989


      1             MR. FOWLER: It was certainly one that        1            I also would object to continuing the
      2    we intended to do and, as I recall, it was more       2   deposition for anything other than Topic No. 10.
      3    than a week ago. It was two weeks.                    3            If you have anything other than Topic
      4             MR. CASPER: I'm not doubting you but         4   No. 10, you've got to do it now but for Topic
      5    I haven't seen this and this is rather momentous.     5   No. 10, I certainly understand where you're coming
      6             I mean I know it's only one page but         6   from; that we will have to revisit that issue once
      7    this is kind of something that we've been looking     7   we resolve the privilege issue.
      8    for for awhile and I have not seen this. But          8            MR. CASPER: No, I think -- I mean
      9    anyway . . .                                          9   that's -- I'm not -- We're done with the
     10             MS. SCATCHELL: Was there other --           10   questioning as it pertains to anything beyond
     11             MR. CASPER: Can we go off the record        11   Topic No. 10 but as to that topic -- and this
     12    for a second?                                        12   includes what I was referencing as to Castellan
     13                (Discussion was had off the record.)     13   Exhibit 4. We need to continue the deposition to
     14                (Whereupon a recess was taken.)          14   a later date.
     15             MR. FOWLER: We are, at least                15            MR. FOWLER: Well, not with respect to
     16    temporarily, withdrawing the document we've just     16   Castellan Exhibit 4. She's testified that she's
     17    been referencing.                                    17   never seen that document.
     18             There's a concern from counsel for the      18            MR. CASPER: Well, to the extent that
     19    individual defendants that it includes information   19   the questioning relates to the pre break matters
     20    that's protected by the attorney-client privilege    20   we were discussing with this witness on Topic
     21    and so we are going to withdraw it until we          21   No. 10, we need to continue the deposition.
     22    collectively have had an opportunity to consider     22            MR. FOWLER: I will represent to
     23    and resolve that issue.                              23   you -- and the Village will stipulate -- that the
     24             MR. CASPER: All right.                      24   person who accessed the portal, which is the key

                                                Page 134                                                 Page 136

      1             MR. BERSANI: And I agree with that           1   topic for number 10, was Cynthia Grandfield at the
      2    summation by counsel.                                 2   Del Galdo law firm. Cynthia Grandfield is an
      3             MR. CASPER: Unfortunately, we had            3   attorney who was representing the Village and
      4    somewhat of a similar discussion -- that that's       4   responding to that.
      5    obviously somewhat of a momentous document and we     5            MR. CASPER: All right.
      6    have not seen that -- and I am not attributing any    6            MR. FOWLER: So that part of the
      7    issues on your end to non disclosure.                 7   information you have. Whether you want it in a
      8             We need to actually continue this            8   sworn fashion we can talk about when we talk
      9    deposition because that may trigger followups and     9   about -- after we've had an opportunity to address
     10    we have -- also have to look into the -- if we are   10   the document that I've just withdrawn.
     11    entitled to access any of the E-mails referenced     11            MR. CASPER: All right. So --
     12    in there, which I don't know yet.                    12            MR. BERSANI: And let -- I'm sorry. I
     13             We have to continue this deposition.        13   can wait if you're --
     14             MR. FOWLER: Well, two things: Number        14            MR. CASPER: No, go ahead.
     15    one is I'm going to object to any other scope        15            MR. BERSANI: No, I was -- I was going
     16    other -- Let me say it this way: The Village and     16   to join counsel's statements and objections.
     17    Cynthia Grandfield and the Del Galdo law firm        17            And I just want to state, for the
     18    worked on trying to prepare information to respond   18   record, I had not received or ever reviewed the
     19    to Topic No. 10. I would say that this witness       19   document that was just clawed back from you. And
     20    has no information other than what was included in   20   my concern is that it does reference
     21    the document that was prepared for her to respond    21   communications -- potential communications between
     22    to Topic No. 10 and so -- I mean we can discuss      22   the attorney for the Village and specifically
     23    later whether or not to resume the deposition and    23   Director Pitassi. And so that's my objection
     24    what context.                                        24   that -- as to why it should be clawed back and

                                                Page 135                                                 Page 137

                                                                           35 (Pages 134 to 137)
                                           Cynthia A. Pavesich & Associates
                                                    (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 38 of 284 PageID #:2793
   SCATCHELL   v. VILLAGE OF MELROSE PARK          CHRISTINE PIEMONTE                                       18 CV 03989


      1    needs to be reviewed and assessed as to whether --    1            MR. BERSANI: You're talking about
      2    the basic attorney-client privilege.                  2   plaintiff's counsel's table.
      3            MR. CASPER: All right. So then --             3            MR. FOWLER: From plaintiff's counsel.
      4            MR. WOERNER: And just to be clear,            4   I'm sorry.
      5    counsel for Mayor Serpico is joining them in that     5            MR. CASPER: I agree to that just with
      6    position as well.                                     6   the caveat I'm trying to do -- I can't --
      7            MR. CASPER: All right. So then to             7   literally can't do it but I -- Yes, I consent to
      8    that extent, we are done with the deposition of       8   that. I will not look at it. I'm trying to
      9    the 30(b)(6) to the extent of Ms. Piemonte's          9   delete it.
     10    testimony on all of the topics except for Topic      10            MS. SCATCHELL: It's a live photo so
     11    No. 10 which, based on our colloquy just now,        11   it's not allowing us to do it how it normally
     12    we're continuing.                                    12   would be done. And I don't have WiFi so I can't
     13            Hang on.                                     13   even Google it so . . .
     14                (Pause.)                                 14            MR. FOWLER: All right.
     15            MR. CASPER: All right. As co-counsel         15            MR. CASPER: Okay. All right.
     16    indicated, we may perhaps need to discuss, in        16            MR. FOWLER: Do you have anything
     17    addition to our discussion about the privilege       17   else?
     18    issues, if there's a more appropriate 30(b)(6)       18            MR. CASPER: No.
     19    person for Topic No. 10 in light of what's come      19                CROSS EXAMINATION
     20    up.                                                  20   BY MR. FOWLER:
     21            We can talk about it.                        21        Q. Ms. Piemonte, just to be clear, you
     22            MR. FOWLER: All right.                       22   mentioned the process for appointing someone to
     23            I have a couple clarification followup       23   deputy chief. You said that that initiates with
     24    from -- on Topics 6 through 9 that I'm going to do   24   the mayor selecting who --

                                               Page 138                                                   Page 140

      1    now so that we don't have to have an issue with       1       A. Yes.
      2    recalling this witness potentially.                   2       Q. What exactly is the process once the
      3            So if you're finished, then I'll do           3   mayor decides who he wants to recommend?
      4    mine.                                                 4       A. It is presented in front of the board
      5            MR. CASPER: Not quite.                        5   of trustees and voted on.
      6            Before the break, not knowing where           6       Q. And voted on by who?
      7    this was going and based on your representation       7       A. The board of trustees.
      8    that you had produced this to us, we photographed     8       Q. Does the mayor have a vote in that?
      9    that document but now --                              9       A. No.
     10            MR. FOWLER: I would ask you to delete        10       Q. And with respect to John Scatchell,
     11    that.                                                11   Senior, are you aware of any informal complaints of
     12            MR. CASPER: All right. I'm deleting          12   discrimination from John Scatchell, Senior?
     13    my photograph of that right now and instructing      13       A. No.
     14    everyone at this table to do the same.               14       Q. You talked about the process for
     15            How do I delete this? How do I delete        15   investigating complaints at the police department.
     16    this? I don't even know how to do it.                16           Does the fire department also have a
     17               (Pause.)                                  17   collective bargaining agreement?
     18            MR. FOWLER: So just to be clear, I           18       A. Yes.
     19    accept counsel's representation that everybody at    19       Q. Is your involvement with the police
     20    defense counsel table will make all efforts to       20   department the same as with the fire department?
     21    delete the photo from any portable devices,          21       A. Yes.
     22    including deleting them from the deleted items       22           MR. FOWLER: That's all I have.
     23    folder so that the photos are permanently deleted    23           MR. BERSANI: I don't have anything.
     24    from those devices.                                  24           MR. WOERNER: Nothing further.

                                               Page 139                                                   Page 141

                                                                           36 (Pages 138 to 141)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 39 of 284 PageID #:2794
   SCATCHELL   v. VILLAGE OF MELROSE PARK             CHRISTINE PIEMONTE                                           18 CV 03989


      1            MR. FOWLER: Anything based on that?            1        IN THE UNITED STATES DISTRICT COURT
                                                                             NORTHERN DISTRICT OF ILLINOIS
      2              REDIRECT EXAMINATION                         2             EASTERN DIVISION
      3    BY MR. CASPER:                                         3
      4        Q. Just based on that, have you ever known              John Scatchell,          )
                                                                  4                       )
      5    the board of trustees to decline to vote in favor                     Plaintiff, )
      6    of a proposed or suggested appointee from Mayor        5                       )
                                                                           -vs-             ) No. 2018-cv-03989
      7    Serpico?                                               6                       )
      8            MR. FOWLER: Objection. Form. Scope.                Village of Melrose Park, an )
      9            You can answer if you can.                     7   Illinois Municipal          )
                                                                      Corporation; Ronald M.            )
     10    BY THE WITNESS:                                        8   Serpico; Sam C. Pitassi; )
     11        A. I do not know.                                      Michael Castellan; and          )
                                                                  9   Steven Rogowski,              )
     12    BY MR. CASPER:                                                                 )
     13        Q. Okay. In other words, is it your               10              Defendants. )
                                                                 11
     14    knowledge that the board of trustees has always       12           I hereby certify that I have read the
     15    voted in favor of Mayor Serpico's proposed            13   foregoing transcript of my deposition given on
     16    appointees?                                           14   8-12-20 at the time and place aforesaid and I do
                                                                 15   again subscribe and make oath that the same is a
     17        A. I don't --                                     16   true, correct and complete transcript of my
     18            MR. FOWLER: Objection. Form.                  17   deposition given as aforesaid, with corrections,
                                                                 18   if any, appearing on the attached correction
     19            You can answer if you can.                    19   sheet(s).
     20            MR. CASPER: You can answer.                   20           _______ correction sheets attached.
     21    BY THE WITNESS:                                       21           ___________________________________
                                                                                   CHRISTINE PIEMONTE
     22        A. I don't know.                                  22
     23    BY MR. CASPER:                                        23   SUBSCRIBED AND SWORN to
                                                                      before me this _____ day of
     24        Q. Is that answer I don't know of an              24   ______________________, A.D., 2020

                                                 Page 142                                                         Page 144

      1   instance where the board of trustees has ever           1    STATE OF ILLINOIS )
      2   declined to confirm a mayoral appointment from                       ) SS:
      3   Serpico?                                                2    COUNTY OF C O O K )
      4       A. Yes.                                             3
      5       Q. Okay.                                            4            I, Deborah Janicek, Certified
      6          MR. CASPER: All right. Nothing else              5    Shorthand Reporter and Notary Public in and for
      7   based on that.                                          6    the County of Cook and State of Illinois, do
      8          MR. FOWLER: Mike?                                7    hereby certify that CHRISTINE PIEMONTE was first
      9          MR. BERSANI: No.
                                                                  8    duly sworn by me to testify the truth, the whole
                                                                  9    truth and nothing but the truth, and that the
     10          MR. WOERNER: Nothing.
                                                                 10    above deposition was recorded stenographically by
     11          MR. FOWLER: All right. We'll reserve
                                                                 11    me and was reduced to typewriting under my
     12   signature.
                                                                 12    personal direction.
     13              (AND FURTHER DEPONENT SAITH NOT.)
                                                                 13            I further certify that the foregoing
     14
                                                                 14    transcript of the said deposition is a true,
     15
                                                                 15    correct and complete record of the testimony given
     16                                                          16    by the said witness at the time and place
     17                                                          17    specified herein before.
     18                                                          18            I further certify that I am not a
     19                                                          19    relative, employee, attorney or counsel of any of
     20                                                          20    the parties, nor a relative or employee of such
     21                                                          21    attorney or counsel, or financially interested
     22                                                          22    directly or indirectly in this action.
     23                                                          23
     24                                                          24

                                                 Page 143                                                         Page 145

                                                                              37 (Pages 142 to 145)
                                            Cynthia A. Pavesich & Associates
                                                     (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 40 of 284 PageID #:2795
   SCATCHELL   v. VILLAGE OF MELROSE PARK          CHRISTINE PIEMONTE               18 CV 03989


      1           In witness whereof, I have hereunto
      2    set my hand and affixed my seal of office at
      3    Chicago, Illinois, this ________ day of September,
      4    A.D., 2020.
      5
                     _______________________________
      6              Deborah Janicek
                     Certified Shorthand Reporter
      7              License No. 084-003352
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24

                                               Page 146




                                                                             38 (Page 146)
                                          Cynthia A. Pavesich & Associates
                                                   (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 41 of 284 PageID #:2796
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                             18 CV 03989

                                                                                       Page 147

            A           administering       alter 100:9            144:18             130:21
    A.D 144:24            38:21 52:19       amendment            appears 45:5       asking 7:1 23:6
      146:4               89:3,11 90:4        43:7                 67:12              64:24 76:5
    a.m 1:17              90:12             American 95:12       apply 23:21          82:18,20 91:20
    able 114:11         ADP 4:14,16           96:2 97:4,11         37:14 60:21      asks 88:3
    above-entitled        93:6,17 94:6        97:16,24 98:6      appoint 17:9       assessed 138:1
      1:13                94:20 100:7         99:5,11 107:11     appointed 10:14    assign 73:2,6,18
    Abruzzo 117:7         103:18 104:18       107:21 109:5,7       10:23 11:11,15     77:6
    accept 139:19         105:20,20           109:9 110:15         13:21 17:6       assigned 12:1
    access 135:11         106:9             Americans 95:4         19:21 20:8,20    assist 15:10
    accessed 136:24     adverse 76:2          107:21               21:4,24 22:5     assistant 12:8
    accident 102:4      advise 60:11        Anguiano 117:7         24:23 52:18        28:2,7 109:24
    accidentally        advised 78:3,6      answer 6:3,8,16      appointee 142:6      130:20
      101:24            affect 101:9          6:21 7:3,7         appointees         assisting 76:5
    accurate 8:24       affixed 146:2         21:15 26:21,22       142:16           assumed 125:16
      34:8 93:13        afield 85:3           29:19,23 31:11     appointing         assuming 132:5
      96:20 100:15      aforesaid 144:14      38:16 40:17          140:22           attached 93:24
      100:22 105:11       144:17              41:2,9 51:16       appointment          144:18,20
      106:23 107:15     African 95:11         52:23 61:23,24       13:19 14:7,18    attention 39:17
      131:24              96:2 97:3,11        63:1 69:10,18        15:16 16:17        39:22 40:3
    accused 39:14         97:16,23 98:6       69:23 80:21,23       17:4 20:24         55:20 61:17
      39:21 40:1          99:5,10 107:11      81:20,20 82:1        21:11 22:6         64:9 67:5
    action 76:2           107:21,21           82:2,5,17 83:7       23:22 24:8         68:21 69:15
      145:22              109:5,6,8           86:17 87:21          143:2              92:5 118:8
    actions 12:3          110:14              88:7,12 91:22      appointments         123:9,14,23
    active 102:12,14    age 104:11            110:6,22             14:2 21:14,16    attorney 5:18
    activity 4:21       ago 43:18 67:8        121:14 124:17        112:14 113:2       72:20,21 132:5
      46:1 118:4          79:13 134:3         126:5 128:12         113:15 115:1       133:2 137:3,22
    actual 12:3         agree 43:24           131:1,16,19        apprised 9:5         145:19,21
      50:17 87:6          60:17 68:1          142:9,19,20,24     appropriate        attorney-client
      100:15              83:4,16 84:6      answered 44:8          138:18             132:13 134:20
    added 44:23           85:14 97:7        answering 6:23       approval 14:3,4      138:2
    addition 10:6,19      135:1 140:5         31:7               approximately      attorneys 5:18
      12:20 138:17      agreement 26:10     answers 111:22         53:22 98:13        46:12
    additional 13:8       37:17 89:5,8      anti 74:4              119:2 121:24     attributing
      13:13               89:24 141:17      anti-retaliation       123:16             135:6
    additions 103:20    ahead 20:15           74:6,18 75:1       April 20:21        August 1:16
    address 58:22         44:9 55:13          75:13,19 76:8      area 40:14 41:6    Austin 102:19
      137:9               67:11 137:14        76:12              aside 107:16       automatically
    adjust 114:11       Alisha 130:19       anybody 16:15          111:3              105:21
    admin 121:5         allegation 80:7       25:9 46:19,22      asked 44:7 66:8    Avenue 3:11
    administer          alleged 64:15       anytime 21:5           71:6,17 72:23    avoid 6:19
      40:10 52:6          80:17,18 81:15    anyway 69:23           77:21 87:5,7     aware 23:12
      88:16,21 89:23      81:17               134:9                87:23 117:11       24:2 37:11,24
      90:19,23          alleging 77:12      appear 101:17          117:15,16          60:10 77:15,18
    administered        Alliant 122:12        101:21               121:16 127:2       85:5 86:3,4,8
      63:11             allowing 140:11     appearing              128:14,24          86:15,22 87:15

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 42 of 284 PageID #:2797
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                              18 CV 03989

                                                                                        Page 148

     87:17 89:2,9      106:22 110:8         broader 13:2          41:5,12 42:1,4       20:8 21:4,6
     89:17,22 119:6    120:11 121:22        broken 93:12          42:16,22 44:15       24:14 117:21
     119:8 141:11      123:7 127:12         brought 39:16         45:18,22 47:3        127:21 131:6
    awhile 134:8       130:8,16,19           39:22 40:3           47:6,15 48:9         136:12,16
                     believes 60:2           69:15 112:23         48:19 51:12          144:8
            B          67:13 80:11           113:7 123:23         53:3,8 55:1        caveat 140:6
    back 31:13,16    beneath 44:12          budget 114:12         57:1 61:24         CBA 89:15 90:7
     33:13 47:6      benefits 12:2           114:18,19,20         62:5,7 63:5,19     census 110:8,10
     57:3 62:5       BERSANI 3:2,7          budget-related        63:22 65:2,5         110:20
     75:17 81:12,23    54:20,24 98:19        115:2                65:10,17 66:21     certain 8:18 84:5
     83:11 132:20      99:17,19 135:1       budgeting 14:4        69:13,19 70:3        94:24
     137:19,24         137:12,15                                  71:18,20 77:23     certainly 133:21
    background         140:1 141:23                 C             78:1 81:1,6,9        134:1 136:5
     9:10 11:22        143:9                C 1:8 2:1 3:1         81:11,21 82:20     certifications
    backing 82:12    Berwyn 3:12              144:8 145:2         82:23 83:10,21       14:2
    Ballpark 18:11   better 7:10            C-h-r-i-s-t-i-n-e     83:24 84:4         certified 1:14
    bargaining       beyond 13:6              5:15                85:2 86:21           23:15 145:4
     26:10 37:17       26:20 113:17         cabinet 122:19        88:1,10 92:1         146:6
     89:5,8,24         129:6,12             call 33:7 74:5        92:12,21 93:21     certify 144:12
     141:17            136:10                 91:8                94:1,8,12,17         145:7,13,18
    based 57:20 96:3 bit 29:21 96:24        called 8:11 10:15     96:16 99:1,18      cetera 26:3
     98:1,7 99:12    black 109:5,6,8        calling 33:7          99:21,24 100:1       115:20
     107:6,22 110:8 board 11:13               34:23 89:8          102:7 105:13       chance 8:19
     110:20 115:21     14:1,3 22:8,17       capturing             105:15 108:5,6     change 27:2
     138:11 139:7      22:22 23:2,14          106:13              108:14 109:20        33:14 44:11
     142:1,4 143:7     84:24 100:12         care 46:16 99:16      110:12,19            45:5 46:6,11
    basic 8:9 138:2    112:23 113:7         carries 95:14         111:1,12             65:13,22 66:14
    basis 16:20 23:3   117:5,6,9            carry 34:18           117:23 121:18        67:12 116:20
     25:17 41:13       141:4,7 142:5          96:17 97:6          124:20 126:8       changed 44:5
     56:20 110:3       142:14 143:1         case 1:13 16:8        128:16 131:5         45:3 68:4,7,17
    Bates 50:14      bodies 91:6              53:18 55:24         131:15,18          changes 45:10
     62:12 92:23     body 82:14               69:8 72:20          132:19 133:4,8       45:17 47:20
     105:18 108:18 bottom 32:6                79:7 117:11         133:13,19,24         48:3,4,8 49:12
     133:16            50:15 61:7,9         Casper 2:7 4:4,6      134:4,11,24        changing 68:11
    bear 47:2          62:13,20 75:6          5:1,4,7,9,11,16     135:3 136:8,18       68:14
    beat 6:6           109:14 116:23          5:17,23 6:6 7:6     137:5,11,14        characterization
    becoming 20:17     117:10                 7:11,18,24 8:4      138:3,7,15           83:4,17
    began 10:3       break 7:13,15            8:8,14 9:4,8,9      139:5,12 140:5     charge 28:21
    beginning 60:7     81:5,7 136:19          10:11 23:8,10       140:15,18            58:16 73:24
    begins 97:7,21     139:6                  24:18,20 26:22      142:3,12,20,23       89:6 118:12,17
     98:3            bring 55:19              27:4 29:20          143:6                118:22 120:6
    behalf 2:15,22     61:16 64:8             30:4 31:5,10       Cass 2:7 5:17         120:15 121:7
     3:8,16            67:5 68:20             31:15 32:1,4,8      23:7 81:3            121:11,20
    believe 15:5       133:22                 32:13,19 33:4       83:18                122:1,14,20,24
     19:23 21:13     bringing 67:20           33:6,9,22 36:1     Castellan 1:8 3:9     123:6,8,22
     79:14 84:16       69:1                   36:17,20 37:1       3:19 4:20            124:5 125:11
     100:19 106:10 brings 114:6               38:19 40:20         13:21 19:2,5         125:22,24

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 43 of 284 PageID #:2798
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                            18 CV 03989

                                                                                       Page 149

      126:17,21         clarity 51:19         56:6 80:2            53:13              121:10
      127:8,15,18,23    classifications       122:9,10,16        composition        Cont 3:1
      128:1,6,10,18       90:3                129:9,11,20,24       92:6             contact 60:3,4
      128:20 129:6      clawed 137:19         130:2,6,10,17      comprehensive        130:14
      129:12,19           137:24              130:23               106:22 107:16    contained 30:20
      130:9,18          clear 6:15 7:12     compare 93:20        comprise 49:8        31:18 35:3
    charged 52:13         9:1 10:1 52:4     compensation         concern 74:21        41:22 42:8
      89:3,11 90:11       57:6 94:5           10:19,20             134:18 137:20      43:12 74:18
      122:3               108:1 116:15      complain 67:17       concerns 61:15       75:13,19
    charges 46:2          132:11 138:4        80:6                 67:3 75:9        containing 43:19
      58:9 119:5,8        139:18 140:21     complaint 35:13      concluding         contains 37:4
      119:13,17,21      clerk 83:2,15,19      44:12,12 53:15       110:3            content 38:7
      120:1,12            84:21 121:5         55:17,19,21        concrete 90:14     context 135:24
      123:12,21         co-counsel            56:3,4,4,22        CONDON 3:2         continue 135:8
      124:12              101:15 138:15       57:7,8,24 58:2     conduct 71:6,11      135:13 136:13
    check 20:14         collective 26:10      59:4,10,12,19        77:7 78:18         136:21
    checking 45:16        37:16 89:4,7        65:24 66:12        confidential       continuing
    Chicago 2:4,11        89:23 141:17        67:17,21 68:3        60:14              136:1 138:12
      2:18 146:3        collectively          69:2,20 74:14      confidentiality    control 103:18
    chief 13:20,22        134:22              75:22 76:4,6         12:21            Cook 145:6
      14:1,7,19         colloquy 138:11       77:7,15 78:6       confirm 93:17      copies 77:19
      15:22 16:4,18     column 102:9,12       78:10 79:14          98:4 143:2       copy 14:9,11,12
      17:2,9 18:3,22      104:19,24           115:15,17          confused 36:16       34:8 47:22
      19:5,10,13,21     combined 56:14      complaints             79:11              98:20 99:17
      20:9,24 21:5,7      56:19 74:14         12:23 46:2         confusing 48:10      119:15,17
      21:9,11,16,19     come 6:11 21:14       53:19,23 54:11       57:4               130:21
      21:22 22:20         38:9 39:16          54:15 56:12        conjunction        Corporation 1:7
      23:12,22 24:14      56:13 57:22         57:19 58:9           12:7               144:7
      24:24 25:11,15      123:9,14 129:2      69:6,14,22         connected 14:6     correct 9:17
      27:1 41:11,11       138:19              70:7,12,15,19      Connie 123:24        18:16 20:5
      41:14,15,18,18    comes 55:18           71:7,13,16           125:18 126:23      27:9,19 37:3
      55:20 113:3,15      57:8                73:15 76:21,24     consent 140:7        45:1,7 46:17
      140:23            comfortable           77:12 78:19        consider 11:15       46:18 49:7
    chief's 55:20         55:16 65:16         79:8,10,20,23        57:23 91:10,13     68:5 69:5
    chiefs 17:20 18:7     67:20 69:1          79:24 115:24         91:14,18           88:14,18,23
      18:11,14,18         86:10               116:11,16            134:22             94:8 95:20
      112:15 115:1      coming 63:24          141:11,15          considered 17:3      96:4 97:13
    CHRISTINA             116:12 136:5      complete 34:8          25:14              98:1,11,14
      3:22              comments 100:3        34:23 129:4        Constance 121:1      99:8,13 100:8
    Christine 1:12      commitment            144:16 145:15        121:8,12           116:18,19
      4:3 5:14 8:10       35:24             completed              125:20,22          123:14 129:12
      144:21 145:7      committee 84:15       110:11               128:14 129:1       129:13 144:16
    circumstance          84:16             compliance           constitute 51:19     145:15
      64:13,19          communicatio...       41:22 42:7         consulted 20:23    correction
    clarification         137:21,21         comply 39:1,6          21:5 25:2 46:5     144:18,20
      138:23            comp 12:7             40:23                46:23 68:10      corrections
    clarify 98:21       company 29:2        components             70:11 76:15        144:17

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 44 of 284 PageID #:2799
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                              18 CV 03989

                                                                                        Page 150

    counsel 92:9        decision 19:18       60:12 63:18           20:24 21:4,7,9      125:5 145:22
      94:22 134:18       114:3               64:22 67:18           21:11,16 22:20    director 9:15
      135:2 138:5       decisions 117:17     68:23 72:13           23:12,22 24:14      10:3,20 11:3
      139:20 140:3      decline 142:5        78:14,20 79:9         24:23 25:11,15      11:14,23 12:14
      145:19,21         declined 143:2       79:15 80:3,5          41:11,15,18         13:10 18:4,8
    counsel's 137:16    defaults 37:19       80:11,19 81:18        55:20 112:14        18:19 19:4,9
      139:19 140:2      Defendant 2:22       82:9,10,14            113:3,15 115:1      20:18 21:19,22
    count 101:10         3:16                83:1,3,3,13,15        140:23              21:23 22:4,10
    County 145:2,6      defendants 1:10      83:16 85:6,13       describe 16:1         22:10,16 26:11
    couple 63:4          3:8 134:19          85:20 87:15         described 12:13       26:17 27:17,23
      138:23             144:10              88:3,13,21          description           28:13,16 38:21
    court 1:1 5:12      defense 139:20       89:2,9,10,18          104:22              40:10 42:7
      33:14 50:19       Del 3:10 29:9,10     89:22 90:7,15       designated 9:2        49:1 52:5
      144:1              46:12,16            90:16 91:1,7          13:18               53:20 60:4
    covered 37:18        127:10,12,13        96:7 116:7,12       designation           67:19 68:24
      114:24             135:17 137:2        116:18 120:18         102:12,13           78:17 80:8
    create 6:22         delay 128:9          120:19,20,21          104:4,7             88:22 89:3,12
    Cross 4:5 140:19    delete 100:12,17     120:23 124:3,5      determine 107:3       91:14 116:10
    ctc@talonlaw....     101:11 139:10       124:7 141:15          110:14              116:16 118:16
      2:6                139:15,15,21        141:16,20,20        determined 96:1       119:10,14,18
    current 110:3        140:9              department's           107:15              119:22 123:13
      114:12            deleted 100:22       52:6,9,14           devices 139:21        137:23
    currently 9:14       101:24 139:22      departments            139:24            disciplinary
      11:4 17:20         139:23              89:16 91:8,11       didn't-- 125:9        12:3
      21:19 36:15,17    deleting 139:12     depend 54:17         Died 103:3          discipline
      36:18,20 41:24     139:22             depends 54:16        Diemer 46:13          115:10 116:4
      42:1 43:20        deletion 101:14      54:22 55:5,5          117:4             disclosure 35:12
      103:1,4,22        delivered 120:17     58:18,19 79:4       difference 35:9       135:7
    cut 96:24 98:16     delivery 121:21      115:7                 65:14 80:16       discrimination
      98:21 99:20       demanded 87:24      DEPONENT               81:15 82:8          30:21 31:20
    cut-off 99:16       demographics         143:13                103:13,17           34:12 35:18
    Cynthia 132:5,8      4:17               deposed 5:20           114:12              36:4,13 37:6
      132:22 135:17     department          deposition 1:12      differences 66:8      37:10 43:11,21
      137:1,2            14:19 15:22         8:15 106:1,17       different 43:3        50:11 51:2
                         16:4 17:14,22       108:4 135:9,13        44:3 84:3 91:6      52:9,15,20
           D             18:4,18 20:4        135:23 136:2          93:10 106:4         53:15,19 54:11
    D 3:7                21:20 26:1,8        136:13,21           differently 57:20     57:9 59:4
    date 34:5,9          26:13 27:8,14       138:8 144:13        Dina 28:9             60:20 61:8,15
     104:23,24           27:15 30:13,17      144:17 145:10       direct 4:4 8:13       63:15,23 64:3
     118:20 131:24       31:2,4,8 36:19      145:14                34:15 43:9          64:15 66:14
     132:1 136:14        36:21 37:5,14      deputy 13:20,22        44:6 50:10          67:4,14 68:21
    Dave 104:3           37:22,23 38:2       14:1,7,19             78:9 92:5           69:7,15 70:7
    day 144:23           38:3,13 39:13       15:22 16:4,18       directed 16:13        73:15,22 74:1
     146:3               39:20 40:1,12       17:1,9,20 18:3        88:12               74:1 76:4 85:7
    Deborah 1:13         40:23,24 41:15      18:7,11,14,18       directing 118:7       86:2,4,14,23
     145:4 146:6         41:17 51:9,14       18:22 19:5,10       direction 145:12      87:10,16 90:10
    decides 141:3        51:22 52:20         19:13,21 20:8       directly 67:17        91:3 115:20,24

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 45 of 284 PageID #:2800
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                             18 CV 03989

                                                                                        Page 151

      116:1,11,17        109:23 110:2         132:6,9,23           145:19,20        equal 28:17 30:6
      118:13 120:15      110:14 112:1,3     effect 36:19,20      employee's           30:11 35:11
      141:12             112:3,6 118:3        40:11 51:3,21        55:19 63:24      et 26:3 115:20
    discuss 135:22      doing 64:14           57:16 74:7,24      employees 4:14     evaluate 117:17
      138:16            double-sided          90:5                 13:1,3,6 30:7    event 96:17
    discussing           111:13             effective 34:4         30:12,12 37:15     101:8
      136:20            doubting 134:4        66:11 75:18          38:14 39:1,6     everybody
    discussion 47:5     Draft 117:3           117:5                40:22 59:3         139:19
      134:13 135:4      drafting 76:15      efforts 139:20         61:19 62:20      exact 11:2 19:22
      138:17            duly 5:10 8:11      eight 96:2 97:3        63:6,15 68:20    exactly 141:2
    distinction 55:3     145:8                97:11                74:21 75:9       Exam 4:6
      57:8,13,22        duplicate 101:8     eight-African          80:18,19 81:16   examination 4:4
      58:4               102:1                95:4                 81:18 82:10        4:5 8:13 98:10
    DISTRICT 1:1        duplicates          either 55:6,14         85:20 86:3,15      140:19 142:2
      1:1 144:1,1        100:14 101:7         79:3 86:9            86:22 93:9,18    examined 8:12
    diversity 35:24      106:11               115:5 116:3          95:11,19 96:2    example 37:10
    DIVISION 1:2        duties 11:22          124:2 133:20         96:23 97:1,12      83:2,14,20
      144:2              12:13,19           elected 43:8           97:16,24 98:7      90:14 95:2
    document 24:17                            44:13,22 83:22       98:14 99:11        102:18 131:7
      32:14,18,22               E             84:6,10,17,18        106:13,23        exceptions 6:10
      33:16,17,21       E 2:1,1 3:1,1         91:17                107:6,10 116:6   excluding 31:1
      37:8 42:15,17     E-mail 124:2,2,6    eliminate 100:14       116:6 119:21       36:19,21 37:5
      42:21 47:10,14      129:20 130:2,3    eliminated 101:6     employment           51:8,13 63:18
      48:12,14,18         130:5,9,22          101:9                28:17 30:6,11    exclusively
      49:23 50:14       E-mails 135:11      Elizabeth              35:12 104:13       19:17
      62:22 65:18       earlier 71:16         130:20             enacted 65:6       exhibit 4:8,19,20
      92:15 93:20         78:24             emphasis 86:3        encompass 13:4       32:15 33:8,11
      105:6,10 108:9    easier 62:8         employed 9:14        encouraged           33:18,24 34:2
      108:13 111:7      EASTERN 1:2           96:2 97:12,24        61:16 67:4,16      37:3,13 38:22
      111:11,14           144:2               98:7 99:11           68:20              39:2,7 40:7
      113:8 115:19      EE 35:11              103:11 107:11      enforce 12:1         41:23 42:15,18
      117:22,24         EEO 28:16,23        employee 4:9,10        39:11              42:23 43:4,12
      118:9,12 119:1      30:17 34:23         4:12 30:14,16      enforcing 12:10      43:23 44:3,4
      128:4 131:13        35:1,2,4 43:15      30:20 31:19          28:21              44:16,18,21
      131:23 132:10       43:20 50:13         33:12 34:9         ensure 40:22         47:8,11,17,21
      132:14,17           51:2,20 53:11       37:19 39:13,24       42:7               47:24 48:4,13
      133:9,15            60:23 93:7,8        42:7,8 43:1        ensuring 39:1,5      48:13,15,23,24
      134:16 135:5        93:17               49:2,9,13,19         41:21              49:3,4,6,7,14
      135:21 136:17     EEOC 4:21 58:3        55:16 57:24        entail 12:20         49:15,24 50:1
      137:10,19           58:10,16            59:21 60:2,3       entire 41:16         50:2,3,10,19
      139:9               115:20 118:4        61:14 64:2           44:21 51:19        50:23 56:21
    documents             118:17 119:5,8      66:14 67:3,13        95:15              57:12,15 59:9
      14:23 71:17         119:17,21           73:24 75:14        entitled 135:11      59:13,14,14
      72:16 73:4,8        120:6 121:7,11      76:3 80:10         entry 113:24         61:3,21 62:9
      73:12 90:3          121:20 123:8        90:6 95:16           132:2              65:19,20,21,23
      92:8,11 93:1        123:12 124:5        96:11 99:8         EOE 35:11            66:12,17 67:1
      105:17 108:20       124:11 128:18       101:10 107:19        43:17              67:11,22 68:8

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 46 of 284 PageID #:2801
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                             18 CV 03989

                                                                                       Page 152

      68:8 74:16          41:17             finished 139:3       forwarded            48:21 49:18
      75:12,17 76:13    familiar 8:23       fire 83:2,15           125:23 129:8       62:10,18
      76:19,19 92:13      17:13,15 23:17      90:15,16 91:1      forwarding           112:23 113:7
      92:14,16,22         23:20 24:1          91:8 141:16,20       129:10             133:9,14 141:4
      94:6 95:2 99:7      67:23             fired 103:3          four 49:18         full 9:15
      100:4 105:2,5     far 26:1,2,9        firm 29:6,7,8        Fowler 2:21 4:5    functions 11:23
      105:7,17 106:4      34:18 99:12         135:17 137:2         5:24 6:3 9:1,7     12:12,14,19
      106:5,15,19,21      104:20 115:19     first 8:11,15          10:8 23:5          13:9 27:22,22
      107:2,6,9,10      farther 133:6         10:1 20:8            26:19 29:18        28:12
      107:15,17,20      fashion 137:8         37:17 60:8           30:23 31:6,12    further 141:24
      107:22 108:2,8    fast 67:10            66:2 70:22           32:4,6,12 33:1     143:13 145:13
      108:8,10,15,24    favor 142:5,15        95:22 107:3          33:13 35:19        145:18
      109:23 111:5,8    fax 129:20            112:20 120:9         36:15,18 38:15
      112:19 116:24     fear 74:22 75:10      121:20 127:19        40:16 41:1,8             G
      117:21 127:22     feel 65:15 67:20      127:24 128:19        41:24 44:7       Galdo 3:10 29:9
      131:6 136:13        69:1 86:10          128:21 132:3         48:6 51:8          29:11 46:16
      136:16            feels 55:16           145:7                52:22 61:22        127:10 135:17
    exhibits 4:7 46:8   fell 108:3          five 54:6,8,10         62:23 63:17        137:2
      48:21 49:8,18     file 72:10,11         99:10                64:24 65:8       Galdo's 46:13
      50:8 66:19          122:17,18,19      Floor 2:17             69:9,17 71:15      127:12,14
      112:4,7             131:4             folder 139:23          77:21 80:20      gears 117:19
    existed 47:23       filed 70:8,19       follow 89:5            81:3 82:16       Geez 12:6
    existence 82:19       76:22 77:1,12     followed 125:10        83:5,18,22       general 11:22
    expanded 68:23        77:15 78:19       follows 8:12           84:22 86:16        84:9 89:14,16
      69:4 76:19          118:17,22         followup 138:23        87:20 88:6         93:8 103:6
    expectation 64:1      119:6,9,14,18     followups 135:9        91:21 92:10,19   generally 6:8,8
      119:16              119:21 120:6      foregoing              93:19 94:5         8:22 12:13
    expected 86:5,7       120:12,16           144:13 145:13        98:16 108:1      generated
    experience            121:11 123:8      forget 6:18            109:17 110:5       105:19
      63:16               123:13,22,23      form 23:5 48:6         110:16,21        getting 79:11
    experienced           124:5,11            71:15 82:16          121:13 124:16      85:3 100:2
      66:14               127:18,23           83:5 110:5,21        126:3 128:11     gia@lawfirm.gs
    experiencing        files 80:4            121:13 126:3         130:24 131:12      2:13
      60:20             filing 46:2 73:24     128:11 130:24        131:16 132:11    GIANNA 2:9,14
    expressly 31:1        73:24 120:14        131:12 142:8         133:6,12,18,21   give 11:22 68:13
    extent 29:14          122:20,24           142:18               134:1,15           88:19 119:24
      31:6 136:18         129:6,11          formal 54:18,23        135:14 136:15      126:11
      138:8,9           finance 84:15         55:3,24 56:3,4       136:22 137:6     given 70:14,19
                        Financial 122:12      56:8,12,15,16        138:22 139:10      70:22 71:1,8
             F          financially           57:7,14,20           139:18 140:3       71:22 123:24
    face 102:8            145:21              58:2,5 69:21         140:14,16,20       126:19 127:19
    fact 64:14 119:3    find 45:12            79:24 115:7,12       141:22 142:1,8     144:13,17
      119:6 120:10      fine 7:11 24:19       123:6                142:18 143:8       145:15
    failed 125:17         87:13 102:5       forms 67:15            143:11           glasses 45:12
    fair 107:14           117:18            forth 38:21          frame 19:6         go 12:6 20:15
      127:24            finish 5:24 6:22    forward 67:10          53:24              26:2 44:9,20
    falls 40:15 41:14     6:24 109:17         75:16 125:17       front 22:7 23:2      44:20 52:1


                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 47 of 284 PageID #:2802
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                            18 CV 03989

                                                                                      Page 153

      55:13 58:16        97:18                73:16,22 76:5      Hubbard 2:10      includes 96:11
      67:10 79:24       handbook 4:9,10       85:7 86:2,4,14     human 49:1          134:19 136:12
      102:10 109:13      4:11 30:14,16        86:23 87:10,16      53:20 60:4,11    including 13:23
      118:11 133:6       30:20 31:1,19        90:10 91:3          61:17 64:5,9       27:8 67:15
      134:11 137:14      33:3,12 34:3,9       115:20 116:1        64:17 67:6,19      139:22
    God 84:15            34:12 35:3,17        116:11,17           68:22,24 72:12   indicate 44:23
    going 8:23 9:11      36:4,7,11          Harlem 3:11           78:17 80:7       indicated 138:16
      26:16 29:21        37:13,19 41:23     head 7:8              86:9 88:22       indicates 118:9
      33:6 38:6          42:9 43:2          health 12:24          89:11 91:13        118:12
      42:14 47:7,20      44:24 46:14        hear 54:20 81:22     hundreds 54:2     indirectly
      48:8,12 55:10      47:18,22 49:2      Hearsay 25:19                            145:22
      66:19 67:7         49:9,13,14,19      held 10:5,22                  I        individual 9:12
      74:5 81:3 92:5     50:6 57:16           11:8 12:15         I-N-D-E-X 4:1       28:6,11 31:9
      97:17 98:19        59:6 64:20           100:13 101:1       identification      114:3 134:19
      103:14,16          67:12 74:7,17      help 14:20              32:16 33:19    individuals
      104:1 105:4        74:24 75:14,17     hereunto 146:1          42:19 47:12      15:15,21 16:3
      108:7,8 134:21     75:20 86:20        HERVAS 3:2              48:16 92:17      16:17 17:8
      135:15 137:15      90:6               hire 11:24              105:8 108:11     23:22 86:24
      138:24 139:7      handbooks 45:3        104:24                111:9            113:15 117:13
    good 5:11,16         65:9               hires 26:3           identified 43:18    117:16 124:11
      7:18 48:9 81:4    handle 12:2,7       hiring 11:18            75:11          individuals'
      92:4               60:13              hit 104:10           identify 32:22      104:21
    Google 140:13       handled 25:20       hold 9:21 11:4          33:10 34:1     influence 7:21
    govern 24:3          55:21              holding 18:22           42:23 93:3     informal 54:18
      30:16 43:22       handwritten         hopefully 6:10          105:17 132:8     54:23 55:3,6
    governed 26:9        4:18 94:24           92:4                  132:22           55:14 56:1,2,7
    governing 30:6       95:3 99:16         hour 81:4            identity 93:1       56:12,15 57:7
      30:20 31:19        100:3 107:20       hours 13:8,14        IL 2:4,11,18 3:4    57:13,21,23
      34:12 35:17        111:4              house 29:5              3:12             58:1,5 69:21
      37:10 51:6        Hang 32:2           HR 9:15 10:3,20      illegal 67:14       115:7,9 116:2
      74:24 91:2         105:13 138:13        11:3,14,23         Illinois 1:1,7,15   141:11
    governments         happening 121:7       12:14 13:10           1:16 144:1,7   informally 80:6
      85:23             harassment            18:4,7,19 19:4        145:1,6 146:3 information 8:9
    governs 30:7,12      30:21 31:20          19:8 20:17         immediate 67:18     9:11 106:7
    Grandfield           34:13 35:13,18       25:24 26:7,11      immediately         132:18 134:19
      132:5,8,22         36:5,13 37:6         26:16 27:14,17        60:4             135:18,20
      135:17 137:1,2     37:10 39:15,21       27:22 28:2,7       implicating         137:7
    GROUP 3:10           40:2 43:8,12         28:13,15 38:20        132:12         initially 105:21
    guess 125:8          43:21 45:7,11        40:10 42:6         inaccurate 106:7    105:23 120:8
    guessing 7:2         46:6,15 50:11        52:5 55:15            107:3          initiates 140:23
                         51:2,21 52:10        89:3 116:10,15     inadvertently     input 26:1 68:13
            H            52:15,21 53:11       118:16 119:10         101:23         inquire 125:21
    half 81:4            53:16,19 54:11       119:14,18,22       inappropriate     instance 130:10
    hand 33:13           56:14,19 57:8        120:19 123:13         60:2             143:1
     113:24 121:8        59:5,16,22         HR/supervisor        incident 59:22    instructing
     121:21 146:2        60:11,17 63:4        115:9,22           include 96:6        139:13
    hand-counting        67:16 70:8         HR/the 116:3         included 135:20 insurance 56:6


                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 48 of 284 PageID #:2803
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                             18 CV 03989

                                                                                       Page 154

      80:1 115:12         70:6 141:19         67:11 68:2,3        16:15 19:16       let's 6:17,19
      122:9,10,16       involving 43:8        68:19 74:17         25:13 29:10,14       13:15 32:13
      129:8,10,19,24    issue 13:16           75:18               36:14 46:22          33:13 39:14
      130:1,6,10,17       39:10,15                                69:4 87:9,14         59:14 62:5
      130:22              134:23 136:6,7         K                119:20 126:12        66:24 82:12
    intended 134:2        139:1          K 145:2                  142:14               92:19 101:20
    intending           issued 49:4      keep 62:17              knowledgeable      letter 27:1 48:24
      133:10            issues 12:24     keeping 12:21            17:16             level 89:15
    interested            61:16 64:8       126:2                 known 17:8         License 146:7
      145:21              67:5 68:21     key 136:24               142:4             lieutenant 20:2,4
    internal 27:14        135:7 138:18   kind 29:20 46:2                               27:8
    interoffice         Itasca 3:4         61:20 62:21                   L          life 5:21
      120:20 121:21     item 89:17         71:24 82:18           labeled 37:9       light 138:19
    interview 73:10     items 139:22       115:17 134:7          Laner 2:16         limited 65:1,2
      73:14                              kinds 72:2                127:10           line 112:20
    investigate 69:6            J        know 7:1,15             language 43:12        129:5
      73:3,7 76:21      Janicek 1:14       12:23 17:19             44:5 50:12       list 84:8 104:20
      76:24 78:5,10       145:4 146:6      19:12,20,24             63:14 64:3,23       117:9 119:24
      78:13 79:15       January 34:6       20:7 21:3,18            67:12,22 68:3       124:21
      80:7,13 116:10      49:5             26:15 29:2,8            68:7,11,14,16    listed 87:1
      116:16 128:23     Jeff 32:10 99:23   32:4 38:8,11            68:19 69:4          102:19,21
    investigated          133:19           39:10 40:14             74:18,23 75:13      109:14 115:18
      55:23 79:21       JEFFREY 2:21       41:6 44:3               75:19 76:8,12    listing 8:18
      115:9,22 116:3    jfowler@laner...   46:10 48:7              76:16,18            117:13
      116:13,14           2:20             53:2,4 58:8           law 2:2,9 3:10     lists 117:6
    investigating       job 9:18 11:22     64:16 66:22             29:9,11 46:13    literally 93:22
      54:15 70:7          12:13,19 27:22   68:7,16 76:18           135:17 137:2        104:10 140:7
      141:15              104:21,22        78:15,22 79:2         learn 77:10        little 24:6 26:1
    investigation         121:4            82:4,6,7 83:24        leaving 121:7         29:21 66:23
      53:14 71:7        John 1:3 3:18      85:11,16,18           led 8:16 11:19     live 140:10
      72:4 76:6 77:7      5:19 25:13       87:24 88:2,9          left 104:13        located 72:11
      122:23 128:8        69:7 70:8,15     88:11,15 90:20          113:24           log 4:21
    investigations        70:20 71:23      91:2,2,4,20           legal 13:24 14:5   logged 131:9
      69:21 71:11         73:10,14 76:22   94:13 97:17             23:11 29:4          132:4 133:3
      78:19,23 82:8       77:1,8,11,15     101:24 109:4            46:16 56:5       logs 118:5 132:9
    involuntary           101:16,20        112:21 117:12           71:3,8,14,22        132:22
      103:8               118:17,23        120:13 121:6            77:19,22 78:3    long 7:14 9:18
    involved 16:16        120:2,5,14       124:22 126:7            78:7 79:1,6         10:22 16:7,9
      19:4,8,12,17        128:19 129:14    128:19 129:2            80:1 82:19          16:13 29:10
      24:22 25:10         141:10,12        131:3,7,10,22           83:1,14 115:12      51:24 82:7
      28:15 29:16         144:3            132:4 133:18            120:19 121:22       85:18
      38:20 46:11,20    join 137:16        134:6 135:12            122:1,19 123:5   longer 103:1,11
      76:7,11 87:12     joining 138:5      139:16 142:11           124:1,8 125:16   look 14:9 35:19
      121:16            Jones 46:13        142:22,24               126:22 127:1,7      56:21,22 65:8
    involvement         Julie 46:13      knowing 25:17             127:19 128:1        74:16 96:8
      15:14,20 26:12      117:4            139:6                   128:20              98:17 99:6
      26:17,24 28:23    July 66:11,19    knowledge               Lesley 124:22,23      123:3,4 127:21

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 49 of 284 PageID #:2804
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                            18 CV 03989

                                                                                       Page 155

      131:3 135:10   72:5 73:3,7,11          37:12,14,20          134:5 135:5      notation 95:7
      140:8          113:8 119:12            38:12 39:20         month 19:20       notations 95:1
    looked 128:24   matters 14:17            40:12 41:20          20:7,11 114:13   note 95:3 114:9
    looking 33:24    30:7,17 85:13           43:1 47:18,22       morning 5:11,16    115:2 116:20
      47:24 50:16    86:8 88:4               49:8,12 51:20       Mota 117:8         117:13
      59:8 62:1,9    136:19                  56:9 58:10,15       move 9:11 75:16   noted 14:17
      74:13 92:22   maximum 18:6             74:7 78:17          Muchin 2:16       notes 4:18 15:3,4
      131:6 132:2   mayor 16:6,18            79:8 82:13,15        127:10            15:5,9,10
      134:7          16:22,23,24             82:24 83:13         muck 6:22          20:14 111:5,15
    looks 96:18,24   19:15,17 20:23          84:5 87:1,15        municipal 1:7      111:17,24
      97:11          21:6 22:7,16            89:18,21 90:5        85:23 144:7       112:8 114:22
    lost 125:14      22:21 23:2,13           90:11,16 91:6                          115:14,21
                     25:6 112:22             91:11,15,18,19              N         notice 8:16,17
           M         113:6 138:5             92:7 95:16          N 2:1 3:1          14:8 36:8
    M 1:7 144:7      140:24 141:3,8          96:3,12 97:12       name 5:12,17       60:15 102:8,11
    Madison 2:3      142:6,15                97:24 99:11          88:20 102:1       108:4 118:17
    mail 120:20     mayor's 16:21            100:7 106:23         122:5             118:22 119:3
     121:21         mayoral 14:3             107:11 109:10       names 84:12        119:22 120:5
    making 55:16     143:2                   110:3,15             100:17,21         120:10,14
     76:3 103:13,17 mbersani@hc...           129:15 131:11        101:9 102:11      125:5
    management       3:6                     144:6                122:13 124:10    noticed 22:15
     60:5,13 65:15 mean 15:3,15             member 60:5,12        125:2            notification
     67:20 69:1      18:15 22:3,4            65:15 67:19         nature 9:5 39:4    39:12 119:13
    manager 55:15    24:1 25:22              68:24 80:3,5         71:21 72:16      notify 39:10
     60:9 67:18      28:17 34:24             80:11 124:6         necessarily       notifying 59:3
     68:23           36:15,18 41:24         members 78:20         103:9            November 9:20
    managerial       44:4 46:2               79:8 82:9           need 7:13 23:15    9:22 10:3,6
     86:11           64:16 88:22             85:20 87:14          31:12 66:9        19:22 20:1
    manner 8:5       93:5 102:15,23          116:12,18            135:8 136:13      21:1 24:24
     60:14           103:2,9 104:7           117:6,9              136:21 138:16     25:11
    manual 4:12      118:4 134:6            mentioned 12:17      needed 103:21     number 6:7 9:12
     43:23           135:22 136:8            140:22              needs 138:1        18:6 49:24
    mark 32:9,11    meaning 55:2            Mesirow 122:11       negative 31:7      53:22 54:6
     42:16 47:9      95:9 132:6             Michael 1:8 3:7      never 120:4        62:13 95:10,18
     48:12 92:13    means 63:8               3:19 13:21           131:13 136:17     96:23 97:16
     108:8 111:5     121:21 129:21           19:2,5 20:8         new 11:24          101:10 107:10
    marked 4:7      Melrose 1:6,16           21:4,6 24:14        Nicotera 117:7     107:21 114:19
     32:14,21 42:15  2:23 9:16,22            130:19 144:8        nodding 7:8        115:6 135:14
     42:17 47:8,10   10:2 11:5,9            Mike 143:8           non 39:13 82:9     137:1
     48:14 92:15     12:4 13:20             mind 50:17            135:7            numbers 50:15
     105:6 108:9     17:14,21 21:20         mine 15:8 50:16      normally 39:8      98:20 107:6
     111:7 112:3,7   23:4,18,21              123:3 139:4          127:5 140:11
     117:20 118:8    26:13 27:13,18         minute 45:13         North 1:15 2:17           O
    material 71:21   27:21 28:12,18         misquote 66:7        NORTHERN          O 145:2,2
    Matt 46:13       28:24 29:17            moment 43:18          1:1 144:1        o'clock 1:17
    matter 5:19      32:24 34:3,9            67:7 79:13          Nos 4:8           oath 144:15
     59:23 60:13     36:10,12 37:4          momentous            Notary 145:5      object 135:15


                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 50 of 284 PageID #:2805
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                             18 CV 03989

                                                                                       Page 156

      136:1               10:16,23 11:4       45:2,14 46:5         119:16 120:4,9    44:19,21 50:22
    objection 23:5        11:12 12:18         46:10,22 49:3        121:10,19,24      59:15 61:2,2,5
      26:19 29:18         13:9 23:16          49:6,11,17,17        122:4 125:1,21    61:21 62:1,12
      30:23 38:15         26:15 39:19         50:5,10 51:1         126:23 127:4      63:14 66:3
      40:16 41:1,8        113:20              51:24 52:8           127:17,21         67:21 68:4
      44:7 48:6         officers 30:8,16      53:12,16 54:2        128:17 129:4      75:2,22 93:15
      52:22 61:22         30:21 31:19         54:5,9,14,17         129:18 130:14     95:2,2,13,14
      62:23 69:9,17     official 10:12        54:19 55:2,11        132:7,19 133:5    95:15,23 96:19
      71:15 80:20         91:17               56:2,11 57:2,5       140:15 142:13     97:7,21 98:3
      81:19 82:16       officials 43:8        57:11 58:4,8         143:5             99:7 101:17
      83:5 84:22          44:14,22 84:6       60:24 61:5,11      once 130:7 136:6    102:10,10,22
      86:16 87:20         84:10,18            62:15,17 63:6        141:2             104:3,20
      88:6 110:5,16     oh 28:3 50:16         63:10 64:7         ones 115:18         109:15 117:10
      110:21 121:13       62:4 75:6           65:10 66:11        online 63:7         118:8,11 131:7
      124:16 126:3        84:15 93:24         67:10 68:1         operating 37:9      132:3 134:6
      128:11 130:24       101:20              70:18 71:4,6         38:4,8,13        pages 51:1,19
      131:12 137:23     okay 6:4,19 7:6       72:23 74:4,12        40:11,24          59:8,12 74:19
      142:8,18            7:11,16 8:8,22      74:16 75:11        opportunity         75:12
    objections            9:4,8,12,13         77:14,23 78:15       28:17 30:7,11    paperwork
      137:16              10:5 11:1,21        78:22 79:19          35:12 134:22      11:24
    obtained 100:6        13:4,8 14:12        80:3,15 81:2         137:9            paragraph
      107:7,15            14:23 15:2,9        81:11 82:1,24      opposed 85:20       59:16,19 60:6
    obtaining 11:19       15:13,20 16:1       83:21,24 85:10     order 94:9          61:7,9 62:20
    obviously 135:5       16:7,14,24          86:12,22 88:15     orders 89:16        63:13 66:2
    occupied 20:1         17:3,13 18:2,6      88:19 89:1,7       ordinance 13:22     67:2 74:20
    occupying 21:6        19:24 20:7,12       89:20 90:2,14        24:13             75:7,21
    occurring 23:4        20:20 21:3,9        90:21 91:1,10      ordinance-bas...   paragraphs
    October 118:14        21:15,22 22:9       91:17 92:2,12        13:23             60:15,21
      118:18 127:24       22:20 23:3,17       92:22 93:10,15     ordinances         Park 1:6,16 2:23
      128:2               23:20 24:7,18       93:24 94:18,21       23:18,21 24:3     9:16,22 10:2
    offhand 133:18        25:8,13,17,22       95:13,18 96:10       24:7,11           11:5,9 12:4
    office 2:9 26:7       26:4,11,15          96:14,17 97:20     original 98:17      13:20 17:14,21
      28:3 29:4,9,11      27:5,11,17          99:4,6,10,15       outside 29:6,7      21:20 23:4,18
      46:13,16,19,23      28:5,10,15,22       100:5,9 101:4        30:15,19 31:3     23:21 26:13
      52:13 56:5          29:13,16 30:5       101:13 102:5         31:18 36:7,10     27:13,18,21
      58:17 71:3,8        30:10,15 31:10      102:21 103:2         73:6 116:6        28:12,18,24
      71:14,22 73:3       32:2,8,10 33:8      103:12 104:16      overall 101:10      29:17 32:24
      73:5,6,19           33:15 34:15         104:19 105:23      overseeing 52:14    34:3,9 36:10
      77:19,22 78:3       35:2,15,15          106:3 107:2,9      oversight 40:6      36:12 37:13,14
      78:7 79:1,6,21      36:2,7 37:2,8       107:14,19,24                           37:20 38:12
      80:1,13 121:23      37:12,21 38:1       108:24 109:19              P           39:20 40:12
      122:1 124:1         38:6,11,20,24       109:21 110:2       P 2:1 3:1,1         41:20 43:1
      125:16 126:22       39:4,12,15,19       110:13 111:2       P-i-e-m-o-n-t-e     47:18,22 49:8
      127:1,7,12,14       39:24 40:5,9        112:17 113:4         5:15              49:12 51:20
      127:19 128:1        40:21 41:6,13       113:14 114:21      page 4:2,8,20       56:9 58:10,16
      128:20 146:2        41:19 42:5          116:5,15,23          34:17,19,21       74:7 78:18
    officer 10:7,10       43:9,16 44:18       117:18 118:21        35:5,7 44:11      79:9 82:13,15

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 51 of 284 PageID #:2806
   SCATCHELL   v. VILLAGE OF MELROSE PARK    CHRISTINE PIEMONTE                             18 CV 03989

                                                                                        Page 157

     82:24 83:13          139:23             plan 84:14            29:11,17 30:2     possibly 29:13
     84:5 87:1,15       person 27:1 39:9     play 103:19           30:6,15,19        potential 137:21
     89:18,21 90:5        52:18 55:6         please 5:12           31:2,3,8,18       potentially
     90:11,16 91:7        60:3 63:7,9          31:14 42:12         36:12 38:21        139:2
     91:11,15,18,19       101:1 132:4          75:23               39:2,6,11 40:7    practice 13:23
     92:7 95:16           136:24 138:19      plus 50:2             41:21 42:6         119:13 128:18
     96:3,12 97:12      personal 145:12      point 25:14 48:9      43:20 51:3,6      practice-based
     97:24 99:11        personally 24:22       118:21              51:21 53:12        13:24
     100:7 106:24       personnel 14:1       pointed 101:16        74:12 88:20       practices 14:17
     107:11 109:10        84:14              points 106:10         89:2,10,21        pre 66:19 67:1
     110:4,15           persons 13:6,24      police 14:1,19        90:5,9             68:19 74:17
     129:15 131:11        14:7,18 18:22        15:22 16:4         policy 30:11        76:13 136:19
     144:6              pertain 36:13          17:14,22 18:3       34:11,23 35:1     prefer 32:12
    Park's 37:4         pertaining 70:15       18:18 20:4          35:2,4,11,12      preference
    part 24:9,22          70:19 112:14         21:20 22:10         35:14 37:5         32:10
     26:17 40:5         pertains 71:22         23:16 25:20,21      46:6,11 50:12     preparation
     59:18 88:2,4         136:10               25:22 26:2,8        56:9,15,19         24:9 108:16,21
     91:14,19 93:11     photo 139:21           26:13 27:7,14       57:12,15 60:23     111:18
     108:16,21            140:10               30:8,13,17,20       61:21 65:6        prepare 135:18
     111:17 137:6       photograph             31:1,3,7,19         67:2 74:2,6,11    prepared 30:24
    particular 34:5       139:13               36:19,21 37:5       74:15,18 76:13     31:2 132:16
     115:16 128:19      photographed           37:14,23 38:1       86:1,13 87:2,9     135:21
    parties 145:20        139:8                38:3,13 39:13       88:5,13           PRESENT 3:17
    Pause 32:3 33:5     photos 139:23          39:19,20 40:1      population         presented 141:4
     35:21 45:15,19     phrase 91:6            40:12,23,24         109:4,5,7,8,16    prevent 7:21
     53:7 56:24         physically 128:1       41:15,16 51:9       110:4,15          previous 49:1
     66:20 96:15        pieces 8:9             51:13,22 52:6      portable 139:21    previously
     102:6 105:14       Piemonte 1:12          52:8,14,19         portal 136:24       117:20
     138:14 139:17        4:3 5:2,4,6,7        55:21,23 58:21     portion 99:16      Prignano 117:7
    pay 27:2              5:14,15,17           63:18 64:22        portions 100:3     print 107:2
    payroll 12:1          8:10 32:11,13        78:13,20 79:5      pose 6:9            109:13
     27:3 93:6            32:15,21 33:7        79:9,15 80:3,5     position 10:2,13   printed 93:21
     102:14               42:24 140:21         80:11,19 81:17      10:14,19,23        94:14 100:3
    PC 3:2                144:21 145:7         82:9,10,13          11:15,16,19,23     106:16,21
    people 100:15       Piemonte's             83:1,13 85:6        12:14,15 17:4     printing 100:6
     103:20               138:9                85:13,19 87:15      17:5 19:24         100:10 107:12
    perform 13:9        Pierce 3:3             88:3,13,21          21:7,9 22:1,5,9   prior 4:11 9:22
     28:13              Pitassi 1:8 3:9        89:1,9,10,16        22:16 46:11        16:14 20:1,17
    performing            3:20 137:23          89:18,22 90:7       52:18 78:23        24:5 29:13
     27:21                144:8                91:7 96:6           83:23 86:11        47:23 61:2
    performs 28:12      place 144:14           113:20 116:7        101:2 138:6        68:2 109:1
    period 18:10          145:16               116:12,18          positions 9:21      117:14,24
     19:10,14 52:4      plaintiff 1:4 2:15     120:17,20,23        10:5 11:4,7,8      121:7,11
     65:1 79:23           5:19 69:8            124:3,5,7           18:23 22:21       privacy 10:7,10
    periodically          144:4                141:15,19           23:12,23 84:17     10:15,22 11:3
     21:12 22:11        plaintiff's 118:9    policies 12:1,10      100:14             11:12 12:18
    permanently           118:11 140:2,3       14:16 28:18,23     possible 60:10      13:5,9

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 52 of 284 PageID #:2807
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                             18 CV 03989

                                                                                        Page 158

    privilege 132:13     133:22               72:10 105:2          31:13,15 45:6       79:4,4,8 119:3
     134:20 136:7       programmed            107:16 111:2         60:7 61:12          120:5,6 121:17
     138:2,17            104:18               122:17               67:2,22 68:4        122:1,15 125:5
    probably 6:18       prohibited 74:2                            75:23 81:12,23      125:6 128:5,15
     22:6 130:19        promoted 14:1               Q              83:10 112:18        129:16,20
    problem 6:23         26:16 27:2         question 6:15,21       112:20 113:20       130:7,12
    procedure 14:4      promotion 14:3       7:1,19 23:9           114:10,22           137:18
     16:22 23:4          14:6 15:14,15       26:5 27:12            115:5 116:24      receives 53:15
     37:9 44:13          15:16 16:17         31:12,15,17           117:1 122:20      receiving 54:15
     56:22 59:10,12      17:5 24:8           34:1 41:19            132:20 144:12       71:14 72:6,9
     59:20 61:6          26:18               42:11,14 48:11      ready 5:1,2,9         118:17,22
     64:18 65:24        promotional          57:4,5 59:1           81:9                121:12 122:8
     66:13 68:3          13:19 26:12         62:20 66:9,22       really 6:13 21:18     126:13,16
     74:15 75:22        promotions 26:3      71:5,19 76:23         53:10 55:9          128:9 129:6
     85:6,13,19          27:7 113:2          78:16 80:4,15         98:15 99:16         130:11,18
     112:22 113:5       promotions/ap...     81:12,13,14,23        116:24 124:23     recess 81:8
     113:13,14           14:5                83:10,12,19           128:3               134:14
     114:2 127:3,6      promptly 59:23       84:2 88:12          reask 83:19         recollection
    procedures           60:11               90:15 104:2         reason 7:24 85:5      98:18 119:2
     12:11 13:20        promulgation         111:22 114:18         101:21 103:3,5      123:11 125:24
     14:17 24:8          28:16               119:7 128:23          104:14 130:5,8      128:5
     38:4,9,13          proposed 142:6       131:19,20,22        recall 10:24        recommend
     40:11,24 44:13      142:15              132:20,21             20:13 21:18         141:3
     44:22 89:21        protected 46:1      questioning            24:12 30:18       record 7:12 47:3
     114:20 115:15       134:20              129:5 136:10          31:23 54:1          47:5 69:19
    proceeding 8:6      protocol 53:14       136:19                58:14 63:12         99:20 108:2,18
    process 11:19        69:21 125:10       questions 6:1,9        65:4 67:7 70:2      134:11,13
     24:3,23 26:12      provided 61:20       7:16 8:5 16:12        70:17,24 72:3       137:18 145:15
     26:18 55:7          62:21 94:21         30:3 61:14            72:18 73:1        recorded 145:10
     140:22 141:2        132:14              67:3 109:18           77:13 114:4,5     records 70:14,19
     141:14             provides 132:15     quick 7:15             118:16,20,21        70:23 71:2,23
    produce 72:24       providing 7:2       quite 139:5            120:9 121:24        72:2,5,8 99:15
     92:7 94:18         provisions 35:17                           122:4 123:17        100:10,17,24
     108:15,20           36:3                       R              126:13,15         Redirect 4:6
     130:21,23          public 83:3,15      R 2:1 3:1              127:9 128:3         142:2
     133:11              90:21 91:7         race-based             129:17,18,22      reduced 145:11
    produced 15:6        145:5                45:11                134:2             refer 60:16
     72:19,21 92:11     punch 6:6           racial 92:6          recalling 139:2       113:17
     92:11 94:7,16      purely 102:4        raise 74:21 75:9     receive 10:18,20    reference 76:12
     103:23 108:2       purpose 109:3       ran 94:20 105:22       27:1 39:12          137:20
     111:4 112:1        purposes 102:24       105:23               58:16 117:16      referenced 4:19
     132:10 133:11       104:4,8 105:24     range 54:5 92:23       119:13,17,22        76:9 89:15
     133:12 139:8        106:16               95:15 105:18         120:10,14           135:11
    producing           put 22:7,17,22      ranks 27:7             121:20 124:6      referencing
     100:18              23:1,2,13          re-marked            received 53:18        134:17 136:12
    production           33:23 53:22          33:18                53:23 54:6,10     referring 24:16
     72:20 118:9,12      54:5 62:9          read 13:19 14:8        56:5 58:9 79:3      35:7 44:16

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 53 of 284 PageID #:2808
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                           18 CV 03989

                                                                                      Page 159

      50:17 57:11         86:24 87:5,7        23:11              responsive 7:3     33:10,23 34:4
      59:19 65:19         87:17 88:3        requirements         resume 135:23      34:7,11,22
      72:17 75:24         93:5,6 96:4,18      13:24 14:6         retaliation 30:22  35:6,9 43:3,6
      112:24 113:7        97:8 98:1         requirements-...       31:21 34:13      44:2,12,20
      113:12 114:14       101:3,6,18,22       113:20               35:18 36:4,14    45:9,23 46:19
      115:14,16,23        102:8,24 104:5    reserve 143:11         37:6 46:1        47:2,16,19
      120:23 131:10       104:8 105:20      resigned 103:3         73:23 76:2,22    48:2,9,20 50:2
    refers 131:23         105:22,24           104:13               77:1,8,12,16     50:22 51:18
    reflected 46:7        106:15,23         resolution 112:9       78:6,19 79:7     53:10,18 55:12
      49:13               107:10              112:11,12            79:14,20 80:6    56:7,16,18
    refresh 98:17       reported 55:15        114:24               80:12,17,19      57:6,18 58:24
      119:1 128:4         80:8,13 115:12    resolve 134:23         81:16,17 82:9    59:7,11,17
    regarding 31:7        116:2               136:7                86:2,5,14,23     60:6 61:19
      114:19            reporter 1:14       resources 49:1         87:10,16 90:10   62:13 63:13
    relate 36:4           5:13 31:17          53:20 60:4,12        91:3 116:12,17   64:10 65:18,22
    related 52:14         33:14 50:19         61:18 64:6,10      retired 103:20     66:6 75:16
    relates 136:19        81:13 83:12         64:17 67:6,19        104:4,9,15,17    76:7 79:16
    relating 90:9         132:21 145:5        68:22,24 72:12     retirees 106:8     81:22 87:13
    relative 14:18        146:6               78:17 80:8         retirement         94:4 96:8,22
      24:8 30:17,21     reporting 6:15        86:9 88:22           104:10           97:15 99:21,24
      31:20 43:20         44:13,22 61:6       89:12 91:14        review 8:19        100:2,16
      45:6,11,24          64:18 74:1        respect 13:5           14:20,23 15:10   101:15 102:2,5
      46:15 52:9,20       85:7,12,19          36:8 66:13,15        24:7,11 52:8     102:13,18
      61:6,8,20 71:7      86:13 87:2,9        86:1,13 115:23       107:9,22         104:20,23
      73:11,15 76:23      93:7                116:21 125:10        108:24 111:23    105:2,16
      77:16 92:8        reports 57:24         136:15 141:10      reviewed 24:5      106:14 107:5
      145:19,20           74:21 75:10       respond 135:18         112:7 137:18     111:2 112:2,24
    relevance             93:11,17 94:6       135:21               138:1            113:11,19,21
      117:13              94:16,19 95:1     Respondent           reviewing 32:23    114:8,23
    remember 5:24         105:19 106:4        131:8,9,10,23        33:11 34:2       115:21 116:9
      7:20 18:21        represent             132:3                42:24 47:17      118:7 119:5,12
      63:10 71:1          136:22            responding             93:2 105:16      120:13,22
      109:17 111:21     representation        137:4                106:6            121:4,6 123:9
      114:14 124:10       139:7,19          response 53:14       Revised 117:4      123:14,20
      124:23 125:2      representative        69:20 132:15       revisit 136:6      124:4 125:2
      127:13 130:14       9:2 25:4,8,18     responsibilities     rid 105:12         126:1,15,17
    renewal 22:11         31:9                13:5               rife 132:12        129:18 131:15
    renewed 21:12       representing        responsibility       right 7:18 9:4,8   132:7 134:24
      21:16               5:18 137:3          16:21 39:5           10:18 11:11,14   137:5,11 138:3
    repeat 83:8         reprisal 74:22        40:6,10,15,22        12:17 13:15      138:7,15,22
      131:20              75:10               41:7,14,17           15:4 16:12,20    139:12,13
    rephrase 23:8,24    requested 67:16       52:5                 17:7,14,19,20    140:14,15
      42:11 71:18         108:3             responsible 16:3       18:13,17,21      143:6,11
    report 4:14,16      required 14:2         16:16 38:24          19:3,16 20:3    Road 3:3
      59:21,23 63:15      63:7 66:15          41:21 42:6           20:22 21:24     Rogowski 1:9
      64:2,5 66:16        87:17               52:19 54:14          24:18 27:20      3:9,21 17:12
      76:4,6 86:5,7     requirement           90:4,19,23           31:5 32:8,20     18:1 19:2,9,13

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 54 of 284 PageID #:2809
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                             18 CV 03989

                                                                                       Page 160

      19:21 20:1,24     123:21 125:11       selected 17:1        sexual 39:14,21      98:23 118:10
      24:14,23 25:11    126:17,21           selecting 140:24       40:1 45:6 46:6     124:24 131:21
      144:9             127:8,14            selection 15:21        46:15 51:20        137:12 140:4
    Ronald 1:7          128:20 129:14         16:3,16 19:4,9       59:16,22 60:10   South 3:11
      144:7             133:16 134:10         19:13 24:22          60:16 67:15      Spatafora 121:1
    roster 95:16        140:10 141:10         25:5,10            sheet(s) 144:19      121:12 124:1
      97:17 98:10       141:12 144:3        send 58:20,21,22     sheets 144:20        125:19,20,22
      99:8,12         scope 26:19,20          79:6               Shinkel 124:22       126:24 128:15
    roughly 110:14      29:18,22 30:23      Senior 5:19          Shorthand 1:14       129:1
    Rule 8:17           38:15 40:16           25:14 69:7           145:5 146:6      Spatafora's
    rules 6:7           41:1,8 52:22          70:8,16,20         show 42:13,14        121:8
    run 93:6,11         61:22 62:24           71:23 73:11,15       47:7 103:21      speak 7:12 16:9
                        69:9,17,20            76:22 77:1,8         105:4 108:7      speaking 25:4,8
            S           80:20 81:19           77:11,15             117:20             86:11
    S 2:1,21 3:1        84:22 86:16           101:16 118:18      showing 32:20      specific 53:18
    SABATER 3:22        87:20 88:6            118:23 120:5       side 105:3           79:22 125:2
    SAITH 143:13        91:21 108:22          120:14 123:21      signature 143:12   specifically
    Sam 1:8 3:20        124:16 126:4          125:11 126:17      significant          64:13,19 72:3
      144:8             135:15 142:8          126:21 127:8         114:13             122:5 130:8
    saw 133:19        seal 146:2              127:14 128:20      similar 27:22        137:22
    saying 16:21      second 32:2             129:15 141:11        28:12 135:4      specifics 132:17
      41:13 42:10       37:17 43:10           141:12             simple 6:7         specified 145:17
      56:20 79:19       47:4,21 48:3,8      sense 83:6           single 96:11       speed 14:21
      84:24 88:11       53:6 62:6           sent 8:16 56:5       sit 17:20 54:9     spell 5:12
      120:4 124:7       75:21 79:11           77:19 78:24        six 98:6 99:5      spelled 57:14
    says 56:15 64:4     82:12 104:24          93:22 122:9        skimming           spells 64:18
      64:8,16 65:14     105:13 112:17         124:2                133:22           spend 13:10
      75:8 96:9         117:19 118:8        sentence 60:8        Smith 102:19       split 56:8,11,23
      112:21 113:19     134:12                75:7               sole 39:9          SR 3:18
      114:2,10,23     secretary 120:18      sentences 75:12      somewhat 135:4     SS 145:1
      115:6,8,11        120:22 124:9        separate 30:5          135:5            stamp 133:16
      116:14 117:1,1 section 34:17,22         38:12 74:11        SOP 37:17 88:22    stamped 50:15
      117:3 127:22      35:3,8,10,10          82:19 85:12,19       91:2               62:12 108:19
      131:8,8 132:3     35:13,15,23           100:13             SOPs 37:22 51:9    standard 37:9
    scan 130:1,3,5,9    43:13 44:21         separation 26:7        51:13 52:6,9       38:3,8,12
      130:12            50:13 59:15         September              52:14,20 63:18     40:11,23
    scanned 130:18      61:1 75:2             118:18 146:3         88:3,17 89:9     stapled 93:16
    Scatchell 1:3 2:9 sections 35:16        sergeant 26:16         89:15,23 90:8      94:9
      2:14 3:18 5:19    36:11 43:19,22      Serpico 1:8 3:16       90:18,22         star 113:24
      25:14 69:7      see 24:16 61:5          21:6 25:6 28:9     sorry 6:2,5 10:8   starred 113:23
      70:8,16,20        65:14 95:5            138:5 142:7          45:12,13 48:10   start 97:8
      71:23 73:11,14    98:15 100:19          143:3 144:8          50:16 52:2       started 8:5 29:12
      76:22 77:1,8      101:20 133:13       Serpico's 142:15       54:20 56:22        63:3 103:13,16
      77:11,15 99:22 seen 117:24            set 30:6 37:22         59:1 62:4,11       107:16
      101:16,20         118:3 129:1           38:3,12,21           62:14 66:5       starts 96:18
      118:18,23         131:13 134:5,8        90:18,22 146:2       75:6 79:22       state 1:15 2:17
      120:3,5,14        135:6 136:17        seven 97:23            83:9 93:6          5:12 49:16

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 55 of 284 PageID #:2810
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                         18 CV 03989

                                                                                    Page 161

      59:17,18 99:19      67:14 72:5          137:8 144:23     108:13 111:11      65:1 74:24
      137:17 145:1,6      73:3,7,11           145:8            117:22 133:15      81:4 92:3
    stated 22:15        subscribe           system 27:3 93:7 term 88:23           120:18 122:11
      30:2 68:20          144:15              100:7,11       terminated           122:13 129:16
      78:24 79:13,24    SUBSCRIBED            102:14 103:7     102:19,21,23       130:6 144:14
      106:9 122:2         144:23              103:19,21        103:10             145:16
      128:14            subset 133:23         104:18 105:21 termination         timely 60:13
    statement           subsidiary 82:14      118:13           103:6,9          TIMOTHY 3:15
      120:24            subsumed 13:10                       testified 8:12     title 9:19 10:12
    statements          suggest 83:18                T         38:2 57:19         46:10 52:18
      137:16            suggested 16:23     T 2:7              136:16             78:22 104:22
    states 1:1 67:2       16:24 22:7,16     table 139:14,20 testify 8:1           121:4 122:5
      144:1               22:21 23:1,13       140:2            132:16 145:8     titled 44:21
    stating 27:1          112:22 113:6      Taconi 117:7     testifying 7:22    titles 84:12,13
    station 25:20,21      142:6             take 7:10,13,15    15:11 31:8         96:9 104:21
      25:23 26:2        Suite 2:3,10 3:3      35:19 45:18      109:1            today 6:10,14
      55:21,23 58:22    summary               49:6 55:18     testimony 22:18      7:22 8:2,17,24
      79:5                132:15              57:3 62:9 63:7   25:5 26:6 27:6     14:20 15:6,11
    status 83:1,14      summation             81:5,6           66:7 69:3          17:21 24:5,9
      93:7,8 102:9        135:2             taken 1:13 76:3    78:18 79:17        25:18 54:9
      104:17            superseder            81:8 134:14      116:21 123:10      92:8,10 108:16
    stay 36:8             112:10,13         talk 6:12 13:18    125:5 138:10       108:21 109:1
    stemming 40:6         114:24              25:19 31:2       145:15             111:5,18 114:6
    Stenberg 104:3      supervision           43:10 137:8,8 Thank 54:24           118:1 130:23
    stenographica...      78:10               138:21           108:5            today's 106:16
      145:10            supervisor 55:15    talked 12:20     thing 46:3 97:20   told 133:2
    Steven 1:9 3:21       59:24 60:1,7,9      141:14           102:1            top 95:1,3 96:19
      17:12 18:1          61:17 63:24       talking 8:24     things 25:24       topic 13:17
      19:2,9,13,21        64:4,5,9,14,16      15:7 53:10       26:2 135:14        14:15,21 15:11
      20:1,24 24:23       67:6,18 68:22       62:19 73:21    think 7:14 8:1       29:21 30:24
      25:10 144:9         68:23 86:10         84:20 89:14      29:21 33:23        36:9 53:9,10
    stick 102:9           116:3               90:8 140:1       65:13 66:6,7       53:11,13 92:6
    stipulate 136:23    supervisors 39:9    tallied 96:22      69:19 83:22        92:8 114:5
    Straham 130:20        39:10               101:10           92:2 93:11         132:15 135:19
    streamlined         supplement 50:3     tally 97:3,10      97:21 104:2        135:22 136:2,3
      66:23             suppose 87:6        tallying 107:5     129:4 133:19       136:4,11,11,20
    Street 1:16 2:3     supposed 63:15      TALON 2:2          136:8              137:1 138:10
      2:10,17             64:2              taxes 103:23     third 75:7           138:19
    strike 21:10 26:5   sure 6:12,24        team 123:5         102:12           topics 8:18,21,23
      27:11 33:6          20:11,15 35:19    tell 28:20 44:2  thought 24:19        9:3,6,12 13:16
      48:11 59:1          63:3 75:24          47:16            116:9 126:23       43:23 51:7
      66:9 71:5 74:5      76:1 81:6         temporarily      three 100:13         53:9 138:10,24
      78:15 80:4          112:18 122:13       134:16         time 7:14 9:15     total 95:4,10,11
      84:1 119:7        switched 122:12     tendered 24:17     10:9 13:10,21      96:23 97:1
    structure 16:2      Switching             32:18 33:16,21   18:10 19:6,10      98:14,20 99:3
    stuff 25:20,23        117:19              42:21 47:14      19:14 45:18        101:12 107:6
    subject 22:11       sworn 5:10 8:12       48:18 105:10     52:4 53:23         107:10

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 56 of 284 PageID #:2811
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                        18 CV 03989

                                                                                    Page 162

    totaled 95:18       two 11:7 18:9,11      45:10,10,24          51:20 56:8
                                                                            52:1
      101:14              18:14,18,22         49:1                 58:10,15 64:21
                                                                           wants 59:21
    totally 84:2          37:18 46:12       uploaded 118:13        73:23 74:2
                                                                            141:3
    totals 107:20         49:7 59:8,12      upshot 14:15           79:5 80:10,18
                                                                           warranted
    training 61:20        60:15,21 75:11    upside 94:3,12         81:16 82:10,13
                                                                            115:10 116:4
      62:21 63:4          90:2 106:4        Upstairs 72:12         82:15,15,24
                                                                           wasn't 20:16
    trans 125:14          112:14 115:1      use 59:14 92:19        83:2,13,15,19
                                                                            50:5 103:18
    transcript 6:13       134:3 135:14      usual 128:17           84:5 85:8,14
                                                                            106:12 125:10
      6:22 144:13,16    type 61:15 67:3     usually 55:14          85:20 86:1,3
                                                                           way 19:4,8 20:23
      145:14            typewriting           124:8 129:23         86:13,15 87:1
                                                                            25:2 34:19
    transfer 125:15       145:11              130:1                87:8 88:441:20 46:23
    transferred                             utilizing 49:20        89:12 91:15,19
                                                                            51:24 66:15,24
      101:5                    U              50:6                 91:19 93:9,18
                                                                            68:10 84:3
    transferring        uh-huh 7:7                                 95:16 96:3
                                                                            85:3 86:19
      122:15            Um-hum 5:8               V                 98:7 116:6,6
                                                                            93:16 94:13
    transmit 129:23      14:14 111:6     Vaselli 117:3             119:6,9,18,21
                                                                            100:10 128:5
    transmitted          130:4           verbally 7:7              120:7,15 129:23 135:16
      129:19            unavailable 60:1 verbiage 15:17            131:11 135:16
                                                                           we'll 43:10 47:21
    transmitting        unaware 89:13    version 43:4              136:23 137:3
                                                                            143:11
      130:22             121:9             47:23 49:14             137:22 144:6
                                                                           we're 5:23 6:14
    treasurer 84:20     underlined         50:6                  Village's 43:20
                                                                            8:6,23 33:24
      84:21              44:14,19,23     versus 55:3 56:7          53:14    48:3,8 53:10
    treated 57:19       Underneath         57:7,13 82:9          violating 87:1,8
                                                                            57:6 85:3 89:8
    treatment 56:12      65:24           victim 80:12,17         violation 87:6
                                                                            108:7 114:11
      80:16 81:15       understand 7:4     81:15                 VMP 4:9,10,11
                                                                            136:9 138:12
      82:8               7:16 11:21      victims 80:17,18          4:14,17 13:22
                                                                           we've 59:8 73:21
    trigger 135:9        15:17 23:6        81:16,17              voluntary 103:7
                                                                            88:15 89:15
    true 34:7 45:11      34:24 47:19     village 1:6 2:23        vote 141:8 142:5
                                                                            90:8 92:11
      90:3 100:22        82:17 92:7        9:2,16,22 10:2        voted 22:8 141:5
                                                                            112:3 134:7,16
      144:16 145:14      125:9 136:5       11:5,8 12:3,23          141:6 142:15
                                                                            137:9
    trustee 84:14       undertake 71:10    13:1,3,6,20           vs- 1:5 144:5
                                                                           website 109:14
    trustees 11:13       72:4              14:16 16:2,5                     132:6,9,23
      14:3 22:8,17      Unfortunately      17:8 25:5,9,18        W          133:3
      22:22 23:2,14      135:3             25:24 26:8     wait 79:11       week 134:3
      84:24 100:13      UNITED 1:1         27:13,18,21     137:13          weeks 134:3
      141:5,7 142:5      144:1             28:11,18,23    walk 55:7        went 125:16
      142:14 143:1      universe 89:20     29:6,17 30:7   want 6:14,24 7:2  128:20 129:3
    truth 145:8,9,9     unlawful 51:21     30:12 31:1,3,9  14:9 15:13      weren't 21:3
    truthfully 7:22      59:16,22 60:10    32:24 34:3,8    32:9 42:16       45:9,23 49:11
      8:1                60:16 66:13       36:10,12 37:12  47:9 52:4 55:7   103:22
    try 6:17,19 7:12     67:15             37:19,21 38:11  61:12 62:17     West 2:3,10
      92:19             unrelated 64:22    38:14,20 39:1   65:8 66:7       whereof 146:1
    trying 36:8         update 42:10       39:5,14,20,24   93:15,19,21     Whichever
      53:17 84:1         46:14,20,24       40:12,22 41:20  98:17 112:18     32:12
      85:4 125:8         51:4              43:1,8 46:14    117:20 137:7    WiFi 140:12
      135:18 140:6,8    updated 44:5       47:18,22 49:8   137:17          wishes 80:5
    twice 101:3,6       updates 4:12       49:12 51:3,7   wanted 14:16     withdraw 42:14

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 57 of 284 PageID #:2812
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                           18 CV 03989

                                                                                      Page 163

     134:21              89:20 96:10          94:9 95:10,19      100.3 50:13        67:11,22 68:8
    withdrawing          106:14 124:4         96:3,11 97:12      100.4 50:24        75:17 76:19
     134:16              142:13               97:18 98:7,14      100:3 61:1       2.1 35:8,10,16
    withdrawn           work 13:8,13          99:7 101:2         100:4 75:2         36:2,11 43:14
     137:10             worked 85:22          103:24 120:11      100:4under         43:19
    witness 4:2,18       96:12 135:18         120:16 122:2         59:15          2.4 35:23 36:2,11
     5:3,6,8,10,14      working 17:21         127:18             1000 1:15          43:13,19
     5:22 6:2,5 7:5      18:3 21:3          yearly 62:21         105 2:3 4:16     2.5 34:17,22 35:3
     7:9,17,23 8:3,7     102:16 103:1,4     years 4:15 52:12     108 4:17           35:10,13,16
     8:11 9:5 10:10      103:22 129:15        52:17 63:4         1095-C 103:23      36:2,11 43:13
     13:18 26:23        Workmen's 12:7        69:16 70:5         1095-Cs 103:19     43:19
     30:1 31:14,22      workplace 61:16       93:18 94:6           106:10         2.6 34:19
     33:2,15 35:22       67:4                 98:20 124:13       10th 49:5        20 93:13
     36:22 38:17        works 17:16                              11-21-2017       2000 49:5,9,13
     40:18 41:3,10       83:3,16 90:21              Z              131:8 132:2      67:11
     42:2 44:10          91:7                                    111 4:18         2008 20:10,12,21
     45:16,20 51:10     World 109:16                0            117 4:21         2010 110:9
     53:1 54:22         worldpopulati...    08/12/2020           12 100:20        2014 9:20,23
     62:3 63:2,20        109:22               32:17 33:20        12-1-17 131:24     10:3,6 16:11
     65:3,12 67:14      writing 28:19,23      42:20 47:13        12th 1:16          29:12 49:16,20
     69:11 70:1          29:11,16 56:17       48:17 92:18        1350 2:3           50:7 51:4,7,22
     80:22 81:10         57:6,10 59:1,3       105:9 108:12       14 52:17           52:3,10,12
     82:21 83:8          64:12 76:8,11        111:10             140 4:5            53:20 54:12
     84:23 86:18         98:15              084-003352           1404 2:10          58:11 59:2
     87:22 88:8         written 56:8          146:7              142 4:6            65:2
     91:23 93:23         57:21 58:5              1               1441 3:11        2015 93:12,18
     94:10,15 98:22      64:23 86:19                             15 49:20           95:16 96:11,12
                                         1 4:9 32:9,11,11
     105:11 109:19       93:5 102:12                             16 19:23 49:20     96:18 101:17
                                           32:13,15,21
     110:7,17,23        wrong 62:4                               17 49:20 93:12   2015-2020 4:15
                                           33:7,8,11,18
     121:15 124:18      wrote 95:22                              18 49:16,21      2015-385 95:3
                                           34:2 37:3,9,13
     126:6 128:13        96:19 113:6,8                             52:17 66:17    2016 18:12,14,23
                                           38:22 39:2,7
     131:2 132:16        113:12 114:4,6                            77:10 93:12      20:1 21:1
                                           40:7 41:23
     133:1,8 135:19      114:15 115:4                              117:5            24:24 25:11,15
                                           43:4 44:4,16
     136:20 139:2        115:14,22                               19 93:12 98:23     93:12 96:18,19
                                           44:21 46:8
     142:10,21                                                   195 3:3          2016- 114:9
                                X          56:21 57:12
     145:16 146:1                                                1999 48:5 49:2   2017 18:12,14,23
                                           59:13 65:19
    WOERNER                                                      1st 67:11 68:2,3   42:5 69:16
                                Y          66:17 95:2
     3:15 138:4                                                    68:19 74:17      70:9,14 77:2
                        yeah 28:8 42:13    131:7
     141:24 143:10                                                 75:18            77:10 97:6,8
                          62:3 81:6 85:3 1-10-2000  4:13
    woerner@dlgl...                                                                 97:13 112:10
                          93:4 98:19     1-27-20  4:9                    2
     3:14                                                                           114:22 118:14
                          99:2           10 9:3,6,12             2 4:10 42:15,18
    wondering                                                                       118:19 127:24
                        year 11:2 19:20    123:18 132:16           42:23 43:12,23 2018 4:11 43:23
     125:12
                          20:8 21:14,17    135:19,22               44:3 46:8
    word 102:23                                                                     44:24 45:3,10
                          22:14 63:3,10    136:2,4,5,11            47:24 49:15
    words 22:4                                                                      45:24 46:7
                          70:17,18,22      136:21 137:1            65:20,21,23
     30:10 37:2                                                                     47:23 48:5
                          77:13,14 93:12   138:11,19               66:12,17,19
     48:2 51:18                                                                     49:9 50:7 51:4
                                         10:10 1:17

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 58 of 284 PageID #:2813
   SCATCHELL   v. VILLAGE OF MELROSE PARK   CHRISTINE PIEMONTE                        18 CV 03989

                                                                                    Page 164

      51:7,22 52:3        47:8,11,17        4191 108:19            53:9,10 108:8
      52:10,12 53:20      48:13,15,20,23    42 4:10                108:10,15,24
      54:12 57:16         92:14,16,22       4205 108:19            109:23 115:6
      59:2 61:19          100:4 105:4,7     4317 92:23 95:2      7-1 117:5
      64:24 65:2,7,9      105:16 108:8        95:13              7-1-18 4:10
      66:11,19,19         108:10,15         4323 101:17          708-222-7000
      67:1,12 68:2,3      111:8 138:9,18    4324 95:14             3:13
      68:19 69:16       312-248-3303        4325 96:19
      70:9,15 74:17       2:12              4333 97:7                    8
      75:18 76:13       312-351-2478        4341 97:21           8 4:4,18 53:11
      77:2 97:21,24       2:5               4350 98:3              111:5,8 112:19
      128:2             312-467-9800        4357 102:10            116:24
    2018-cv-03989         2:19                104:3,20           8-12-20 144:14
      1:5 144:5         315 98:14           4359 99:7
    2019 77:4 98:3      33 4:9              4365 92:24                   9
      98:14 99:2        333 3:3             47 4:11              9 92:6 108:23
    2020 1:17 34:6      346 97:1            48 4:12                138:24
      44:24 45:3,5      3466 66:3                                92 4:14
      45:10,24 46:7     3467 66:5 67:21             5
      57:12 65:9          68:4 75:22        5 4:14 34:21
      77:4 93:18        360 2:10              44:11,19,21
      99:7,12 110:10    375 99:3              92:14,16,22
      110:20 144:24     385 95:19,22          94:6 95:2
      146:4             3rd 9:20,22 10:3      100:4 106:4,19
    20th 118:14           10:6                106:21 107:17
    25th 1:15                                 107:20,22
    27th 34:6                 4               118:12
    28th 2:17 20:21   4 4:12,21 34:17       5-19-17 117:4
                        48:13,15,21,23      5-24-18 117:4
            3           48:24 49:4,7        515 2:17
    3 4:11 35:5,7       49:14 50:3,8
      47:8,11,17,21     75:22 117:21                6
      48:4,21 49:3,6    118:9 127:22        6 4:16 9:3,6,12
      50:1,2,8,10,23    131:6 136:13          13:17 34:19
      57:15 59:9,14     136:16                105:5,7,17
      59:16 61:3,21 4-18-17 117:3             106:5,15 107:2
      62:9 66:19      4098 50:15,21,22        107:6,10,15
      67:1 68:8         51:1,19 59:8          108:2 114:19
      74:16 75:12       61:21 62:12,22        138:24
      76:13,19          63:14 74:19,20      60143 3:4
    30(b)(6) 4:8 8:17   75:12               60402 3:12
      26:20 32:11     4099 50:24 51:1       60602 2:4
      33:8,10,18        51:19 59:8          60654 2:11,18
      34:2 37:3,13      61:2 74:19          630-860-4343
      38:22 39:2,6      75:2,12               3:5
      40:7 41:23      4166 105:18
      42:15,18,23     4190 105:18                   7
                                            7 4:17 29:21

                                    Cynthia A. Pavesich & Associates
                                             (312) 214-1992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 59 of 284 PageID #:2814
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 60 of 284 PageID #:2815
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 61 of 284 PageID #:2816
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 62 of 284 PageID #:2817
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 63 of 284 PageID #:2818
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 64 of 284 PageID #:2819
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 65 of 284 PageID #:2820
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 66 of 284 PageID #:2821
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 67 of 284 PageID #:2822
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 68 of 284 PageID #:2823
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 69 of 284 PageID #:2824
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 70 of 284 PageID #:2825
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 71 of 284 PageID #:2826
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 72 of 284 PageID #:2827
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 73 of 284 PageID #:2828
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 74 of 284 PageID #:2829
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 75 of 284 PageID #:2830
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 76 of 284 PageID #:2831
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 77 of 284 PageID #:2832
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 78 of 284 PageID #:2833
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 79 of 284 PageID #:2834
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 80 of 284 PageID #:2835
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 81 of 284 PageID #:2836
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 82 of 284 PageID #:2837
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 83 of 284 PageID #:2838
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 84 of 284 PageID #:2839
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 85 of 284 PageID #:2840
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 86 of 284 PageID #:2841
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 87 of 284 PageID #:2842
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 88 of 284 PageID #:2843
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 89 of 284 PageID #:2844
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 90 of 284 PageID #:2845
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 91 of 284 PageID #:2846
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 92 of 284 PageID #:2847
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 93 of 284 PageID #:2848
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 94 of 284 PageID #:2849
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 95 of 284 PageID #:2850
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 96 of 284 PageID #:2851
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 97 of 284 PageID #:2852
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 98 of 284 PageID #:2853
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 99 of 284 PageID #:2854
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 100 of 284 PageID #:2855
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 101 of 284 PageID #:2856
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 102 of 284 PageID #:2857
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 103 of 284 PageID #:2858
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 104 of 284 PageID #:2859
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 105 of 284 PageID #:2860
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 106 of 284 PageID #:2861
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 107 of 284 PageID #:2862
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 108 of 284 PageID #:2863
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 109 of 284 PageID #:2864
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 110 of 284 PageID #:2865
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 111 of 284 PageID #:2866
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 112 of 284 PageID #:2867
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 113 of 284 PageID #:2868
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 114 of 284 PageID #:2869
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 115 of 284 PageID #:2870
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 116 of 284 PageID #:2871
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 117 of 284 PageID #:2872
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 118 of 284 PageID #:2873
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 119 of 284 PageID #:2874
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 120 of 284 PageID #:2875
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 121 of 284 PageID #:2876
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 122 of 284 PageID #:2877
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 123 of 284 PageID #:2878
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 124 of 284 PageID #:2879
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 125 of 284 PageID #:2880
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 126 of 284 PageID #:2881
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 127 of 284 PageID #:2882
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 128 of 284 PageID #:2883
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 129 of 284 PageID #:2884
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 130 of 284 PageID #:2885
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 131 of 284 PageID #:2886
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 132 of 284 PageID #:2887
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 133 of 284 PageID #:2888
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 134 of 284 PageID #:2889
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 135 of 284 PageID #:2890
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 136 of 284 PageID #:2891
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 137 of 284 PageID #:2892
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 138 of 284 PageID #:2893
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 139 of 284 PageID #:2894
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 140 of 284 PageID #:2895
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 141 of 284 PageID #:2896
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 142 of 284 PageID #:2897
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 143 of 284 PageID #:2898
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 144 of 284 PageID #:2899
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 145 of 284 PageID #:2900
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 146 of 284 PageID #:2901
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 147 of 284 PageID #:2902
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 148 of 284 PageID #:2903
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 149 of 284 PageID #:2904
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 150 of 284 PageID #:2905
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 151 of 284 PageID #:2906
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 152 of 284 PageID #:2907
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 153 of 284 PageID #:2908
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 154 of 284 PageID #:2909
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 155 of 284 PageID #:2910
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 156 of 284 PageID #:2911
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 157 of 284 PageID #:2912
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 158 of 284 PageID #:2913
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 159 of 284 PageID #:2914
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 160 of 284 PageID #:2915
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 161 of 284 PageID #:2916
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 162 of 284 PageID #:2917
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 163 of 284 PageID #:2918
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 164 of 284 PageID #:2919
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 165 of 284 PageID #:2920
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 166 of 284 PageID #:2921
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 167 of 284 PageID #:2922
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 168 of 284 PageID #:2923
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 169 of 284 PageID #:2924
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 170 of 284 PageID #:2925
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 171 of 284 PageID #:2926
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 172 of 284 PageID #:2927
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 173 of 284 PageID #:2928
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 174 of 284 PageID #:2929
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 175 of 284 PageID #:2930
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 176 of 284 PageID #:2931
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 177 of 284 PageID #:2932
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 178 of 284 PageID #:2933
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 179 of 284 PageID #:2934
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 180 of 284 PageID #:2935
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 181 of 284 PageID #:2936
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 182 of 284 PageID #:2937
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 183 of 284 PageID #:2938
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 184 of 284 PageID #:2939
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 185 of 284 PageID #:2940
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 186 of 284 PageID #:2941
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 187 of 284 PageID #:2942
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 188 of 284 PageID #:2943
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 189 of 284 PageID #:2944
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 190 of 284 PageID #:2945
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 191 of 284 PageID #:2946
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 192 of 284 PageID #:2947
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 193 of 284 PageID #:2948
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 194 of 284 PageID #:2949
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 195 of 284 PageID #:2950
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 196 of 284 PageID #:2951
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 197 of 284 PageID #:2952
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 198 of 284 PageID #:2953
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 199 of 284 PageID #:2954
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 200 of 284 PageID #:2955
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 201 of 284 PageID #:2956
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 202 of 284 PageID #:2957
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 203 of 284 PageID #:2958
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 204 of 284 PageID #:2959
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 205 of 284 PageID #:2960
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 206 of 284 PageID #:2961
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 207 of 284 PageID #:2962
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 208 of 284 PageID #:2963
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 209 of 284 PageID #:2964
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 210 of 284 PageID #:2965
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 211 of 284 PageID #:2966
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 212 of 284 PageID #:2967
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 213 of 284 PageID #:2968
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 214 of 284 PageID #:2969
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 215 of 284 PageID #:2970
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 216 of 284 PageID #:2971
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 217 of 284 PageID #:2972
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 218 of 284 PageID #:2973
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 219 of 284 PageID #:2974
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 220 of 284 PageID #:2975
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 221 of 284 PageID #:2976
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 222 of 284 PageID #:2977
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 223 of 284 PageID #:2978
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 224 of 284 PageID #:2979
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 225 of 284 PageID #:2980
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 226 of 284 PageID #:2981
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 227 of 284 PageID #:2982
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 228 of 284 PageID #:2983
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 229 of 284 PageID #:2984
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 230 of 284 PageID #:2985
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 231 of 284 PageID #:2986
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 232 of 284 PageID #:2987
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 233 of 284 PageID #:2988
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 234 of 284 PageID #:2989
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 235 of 284 PageID #:2990
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 236 of 284 PageID #:2991
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 237 of 284 PageID #:2992
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 238 of 284 PageID #:2993
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 239 of 284 PageID #:2994
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 240 of 284 PageID #:2995
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 241 of 284 PageID #:2996
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 242 of 284 PageID #:2997
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 243 of 284 PageID #:2998
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 244 of 284 PageID #:2999
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 245 of 284 PageID #:3000
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 246 of 284 PageID #:3001
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 247 of 284 PageID #:3002
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 248 of 284 PageID #:3003
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 249 of 284 PageID #:3004
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 250 of 284 PageID #:3005
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 251 of 284 PageID #:3006
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 252 of 284 PageID #:3007
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 253 of 284 PageID #:3008
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 254 of 284 PageID #:3009
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 255 of 284 PageID #:3010
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 256 of 284 PageID #:3011
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 257 of 284 PageID #:3012
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 258 of 284 PageID #:3013
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 259 of 284 PageID #:3014
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 260 of 284 PageID #:3015
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 261 of 284 PageID #:3016
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 262 of 284 PageID #:3017
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 263 of 284 PageID #:3018
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 264 of 284 PageID #:3019
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 265 of 284 PageID #:3020
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 266 of 284 PageID #:3021
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 267 of 284 PageID #:3022
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 268 of 284 PageID #:3023
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 269 of 284 PageID #:3024
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 270 of 284 PageID #:3025
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 271 of 284 PageID #:3026
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 272 of 284 PageID #:3027
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 273 of 284 PageID #:3028
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 274 of 284 PageID #:3029
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 275 of 284 PageID #:3030
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 276 of 284 PageID #:3031
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 277 of 284 PageID #:3032
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 278 of 284 PageID #:3033
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 279 of 284 PageID #:3034
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 280 of 284 PageID #:3035
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 281 of 284 PageID #:3036
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 282 of 284 PageID #:3037
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 283 of 284 PageID #:3038
Case: 1:18-cv-03989 Document #: 92-11 Filed: 01/04/21 Page 284 of 284 PageID #:3039
